 1
 2
 3
 4
 5
 6
 7
 8
 9
10                         UNITED STATES DISTRICT COURT
11                       SOUTHERN DISTRICT OF CALIFORNIA
12
13   ROGELIO CUEVAS ESPINOZA,                          Case No.: 10cv397-WQH-BGS
14                                   Petitioner,
                                                       REPORT AND
15   v.                                                RECOMMENDATION OF UNITED
                                                       STATES MAGISTRATE JUDGE RE:
16   SHAWN HATTON, Warden,
                                                       DENIAL OF PETITION FOR WRIT
17                                 Respondent.         OF HABEAS CORPUS POST
                                                       REMAND AND EVIDENTIARY
18
                                                       HEARING
19
20         I.    INTRODUCTION
21         Rogelio Cuevas Espinoza (“Petitioner”), a state prisoner proceeding in forma
22   pauperis,1 filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254
23   (“Petition”) on February 18, 2010 seeking relief from his March 2006 convictions of
24
25
26
27   1
      Petitioner was initially proceeding pro se, but was appointed counsel on appeal by the
28   Ninth Circuit. (See ECF No. 55.)
                                                   1


                                                                             10cv397-WQH-BGS
 1   mayhem and assault with a semi-automatic firearm in San Diego County Superior Court,
 2   Case No. SCS158094. He is serving a sentence of 29 years to life for those convictions.2
 3         As is relevant to this proceeding, the Petition included an ineffective assistance of
 4   counsel claim against Petitioner’s trial attorney for failing to interview two witnesses,
 5   Miguel R. Rubio (“Rubio”) and Silvia Escamilla (“Escamilla”), whose sworn declarations
 6   were submitted with the Petition. On September 10, 2013, United States District Judge
 7   William Q. Hayes adopted in part a Report and Recommendation issued by the undersigned
 8   judge, denying the Petition and granting a certificate of appealability as to the ineffective
 9   assistance of counsel claim discussed above. (ECF No. 47.) On December 19, 2016, the
10   Ninth Circuit issued a 2 to 1 decision remanding this action back to this Court “for an
11   evidentiary hearing on counsel’s failure to interview the two witnesses.” (Memorandum
12   Disposition, ECF No. 64 at 5.)3 Following remand, Judge Hayes referred the matter to the
13   undersigned judge to hold the evidentiary hearing (“Hearing”) and issue a report and
14   recommendation. (ECF No. 65.)
15         This case is before the undersigned Magistrate Judge pursuant to Southern District
16   of California Civil Local Rule 72.1(d) for a report and recommendation. The Court submits
17   this Report and Recommendation to United States District Judge William Q. Hayes
18   pursuant to 28 U.S.C. § 636(b)(1) and Civil Local Rule HC.2 of the United States District
19   Court for the Southern District of California.
20         Upon consideration of the evidence and testimony adduced at the Hearing, the
21   parties’ post-Hearing briefing and controlling authority and for the reasons discussed
22
23   2
       Petitioner was sentenced to a four-year term for mayhem and a 25-year to life term for
24   personally discharging a firearm and causing great bodily injury during the mayhem. (Cal.
     Pen. Code § 12022.53(d)).
25   3
       ECF citations reference the CM/ECF pagination system. Citations to Lodgments
26   reference the Lodgment’s pagination. “EHRT” refers to the to the Reporter’s Transcript
     for the Evidentiary Hearing and “Ex.” refers to an exhibit admitted at the Hearing. Unless
27   otherwise indicated throughout this order, page references for the EHRT and Exhibits
28   proffered by the parties at the Hearing refer to internal pagination.
                                                   2


                                                                                  10cv397-WQH-BGS
 1   below, it is RECOMMENDED that Judge Hayes find: (1) Miguel Rubio and Sylvia
 2   Escamilla are not credible witnesses; (2) trial counsel was not deficient in not interviewing
 3   them and presenting their testimony at trial; (3) trial counsel’s actions did not constitute
 4   ineffective assistance of counsel; and accordingly, (4) the Petition should be DENIED.
 5         II.    BACKGROUND
 6         A. Factual Background
 7         The following summary of the events at issue is taken from the Ninth Circuit’s
 8   decision:
 9         On March 10, 2001, Espinoza attended a relative’s party at a convention hall
           in celebration of a baptism. At the party, a fight erupted between Espinoza
10
           and two brothers, Arturo Rivera (Arturo) and Adan Rivera (Adan). Espinoza
11         was wounded during the fight, and then retreated. Espinoza’s uncle handed
           him a semi-automatic handgun and showed him how to use it.
12
13         Shortly thereafter, a second confrontation occurred outside the party.
           Espinoza fired the gun several times at the ground, in the air, and in Arturo’s
14
           general direction to keep Arturo and Adan at bay. A crowd quickly gathered,
15         and a struggle ensued to wrest the gun away from Espinoza. Espinoza fired
           the gun during this struggle several times in various directions, by his account,
16
           “because people were ‘yanking’ at his hand.” Arturo was shot in the right
17         eye, which he consequently lost. Forensic evidence suggested that Arturo was
           shot from a distance of more than three or four feet. Eight cartridge casings
18
           and a bullet fragment were recovered. Forensics showed the bullets had all
19         been fired from the same gun, while the shooter was moving.
20
           Espinoza was charged with attempted murder, mayhem, and assault with a
21         semi-automatic weapon. Espinoza was the only defense witness at his trial,
           testifying that the shooting was accidental, that he did not intend to actually
22
           shoot Arturo. The jury deliberated for three days and requested the taped
23         interviews during deliberations. Ultimately, the jury deadlocked on the
           attempted murder charge, but convicted Espinoza on the assault and mayhem
24
           charges. He was sentenced to four years for mayhem and a consecutive term
25         of 25 years to life in prison for the assault conviction.
26
     (Mem. Disp. at 2–4.) Additional summaries of the underlying facts of this case are
27
     provided in this Court’s September 4, 2012 Report and Recommendation (ECF No. 40)
28
                                                   3


                                                                                  10cv397-WQH-BGS
 1   and District Judge William Q. Hayes’ September 10, 2013 Order (ECF No. 47). (See ECF
 2   Nos. 40 at 2–4; 47 at 1–3.)
 3         B. Procedural Background
 4         In March of 2006, roughly five years after the shooting, a jury convicted Petitioner
 5   of mayhem involving the intentional and personal discharge of a firearm that caused great
 6   bodily injury, Cal. Pen. Code §§ 203, 12022.53(d), and assault with a semi-automatic
 7   firearm involving the personal use of the firearm and personal infliction of great bodily
 8   injury. Id. §§ 245(b), 12022.5(a)(1); 12022.7(a). The jury deadlocked on a count of
 9   attempted murder and the court declared a mistrial on that count. The court sentenced
10   Petitioner to a four-year middle term for mayhem and a consecutive term of 25 years to life
11   for personally discharging a firearm and causing great bodily injury during the mayhem.
12   Id. § 12022.53(d).   The court stayed the remaining terms for the other counts and
13   enhancements. Id. § 654. (Lodgment 6.)
14         Petitioner then appealed the convictions in the Fourth District of the California Court
15   of Appeal. (Lodgments 3–5.) On direct appeal, he raised no ineffective assistance of
16   counsel claims. (Lodgment 3 at 18, 38, 50; Lodgment 6 at 2.) The state appellate court
17   unanimously affirmed the trial court’s decision. (Lodgment 6 at 16.) Next, Petitioner
18   sought review of the appellate court decision before the California Supreme Court.
19   (Lodgment 7.) The California Supreme Court denied Petitioner’s state petition without
20   comment. (Lodgment 8.)
21         On August 31, 2009, Espinoza filed a Petition for Writ of Habeas Corpus with the
22   California Supreme Court. (Lodgment 9.) The state habeas petition raised claims alleging
23   ineffective assistance of trial and appellate counsel. The California Supreme Court denied
24   the state petition without comment.4 (Lodgment 10.)
25
26   4
      Petitioner also attached an October 23, 2009 Motion for Discovery And Interrogatories
27   with his habeas petition to the California Supreme Court, Case No. S175936 (Petition.\
28   Appendix B at 27–37, 39–45, ECF No. 1-1) seeking, among other things, evidence to
                                                  4


                                                                                  10cv397-WQH-BGS
 1         On February 18, 2010, Espinoza filed a Petition for Writ of Habeas Corpus (the
 2   “Petition”) in this Court asserting three grounds for review, including Petitioner’s Sixth
 3   Amendment ineffective assistance of counsel claim regarding trial counsel’s purported
 4   failure to interview witnesses. (“Petition”, ECF No. 1.) Respondent filed an answer on
 5   Mary 28, 2010. (ECF No. 16.)
 6         On September 4, 2012, this Court issued a Report and Recommendation
 7   recommending the Petition be denied. (ECF No. 40.) On September 10, 2013, United
 8   States District Judge William Q. Hayes adopted the Report and Recommendation in part,
 9   denying the Petition and granting a certificate of appealability as to the ineffective
10   assistance of counsel claim discussed above. (ECF No. 47.) Petitioner appealed. (ECF
11   No. 49.)
12         On December 19, 2016, the Ninth Circuit issued a 2 to 1 decision reversing the
13   Petition’s denial and remanding this action back to this Court “for an evidentiary hearing
14   on counsel’s failure to interview the two witnesses.” (Mem. Disp. at 5.) Following remand,
15   Judge Hayes referred the matter to the undersigned judge to hold an evidentiary hearing
16   (“Hearing”) and issue a Report and Recommendation. (ECF No. 65.)
17         The Hearing took place over four days: February 28, 2018; March 2, 2018; 5 March
18   9, 2018; and September 14, 2018.6 (ECF Nos. 110, 111, 112, 136.) Following numerous
19
20
     substantiate his ineffective assistance of counsel claims. His post-trial pro se discovery
21   motion failed twice in the superior court (see Petition Ex. 3, ECF No. 1-2, at 2, 6), and he
22   received no evidentiary hearing or other response to that Motion when the supreme court
     summarily denied his habeas petition on February 10, 2010. (Petition at 4; Petition
23   Appendix A, at 24, ECF No. 1-1.)
     5
24     Due to the last-minute unavailability of trial counsel Jan Ronis, no witnesses were called
     on March 2, 2018. The Court discussed the evidence with counsel for both parties and
25   entered some exhibits into evidence.
26
     6
       After the Hearing, the parties submitted briefing on the admissibility of Petitioner’s
     proposed Strickland expert’s testimony. On March 29, 2019, this Court excluded
27   Petitioner’s Strickland expert’s testimony, finding that an expert would not assist the Court
28   in its analysis of Petitioner’s ineffective assistance of counsel claim. (ECF No. 140.) On
                                                   5


                                                                                  10cv397-WQH-BGS
 1   extensions, Respondent’s post-Hearing brief was filed on August 15, 2019 (ECF No. 152)
 2   and Petitioner’s post-Hearing brief was filed on September 12, 2019 (ECF No. 157).7
 3         III.   SCOPE OF EVIDENTIARY HEARING ON REMAND
 4         In their post-Hearing briefs, Petitioner and Respondent take differing views of the
 5   scope of the Ninth Circuit’s remand. Consistent with prior filings, Petitioner argues for a
 6   more expansive view of the Ninth Circuit’s remand. He argues now that the Ninth Circuit’s
 7   order requires the Court to address whether trial counsel was deficient for (1) failing to
 8   interview witnesses other than Miguel Rubio and Sylvia Escamilla who provided
 9   statements in police reports purportedly identifying a shooter whose description did not
10   match that of Petitioner and thus (2) selecting the “weak and inconsistent defenses” of self-
11   defense and accidental shooting. (ECF No. 157 at 13–16, 26–29; see ECF No. 138 at 2.)
12   Respondent argues the rule of mandate limits the issues to be decided in this proceeding to
13   whether (1) Rubio and Escamilla are credible witnesses and (2) if trial counsel was
14   deficient for failing to investigate and present their testimony at trial. (ECF No. 152 at 5–
15   6.) In keeping with its prior ruling, this Court disagrees with Petitioner’s framing of the
16   scope of the remand. (See ECF No. 140 at 4–5.)
17         The Ninth Circuit has “repeatedly held, in both civil and criminal cases, that a district
18   court is limited by this court’s remand in situations where the scope of the remand is clear.”
19   United States v. Thrasher, 483 F.3d 977, 982–83 (9th Cir. 2007) (quoting Mendez-
20   Gutierrez v. Gonzales, 444 F.3d 1168, 1172 (9th Cir. 2006)) (holding the district court did
21
22
     April 23, 2019, Judge Hayes granted Petitioner’s unopposed motion (ECF No. 141) to file
23   written objections to this Court’s order excluding the Strickland expert’s testimony in his
24   post-evidentiary hearing brief or in his final objections to the instant Report and
     Recommendation. (ECF No. 143.) Petitioner makes no such objection in his post-
25   evidentiary hearing brief. (See ECF No. 157.)
     7
26     Briefing was to be fully submitted on May 31, 2019, but was extended until September
     16, 2019 based on requests by the parties. Petitioner’s counsel requested four
27   continuances. (ECF Nos. 144, 146, 148, 155.) Respondent’s counsel requested one
28   continuance. (ECF No. 150.)
                                                   6


                                                                                   10cv397-WQH-BGS
 1   not err in refusing to consider the merits of an ineffective assistance of counsel argument
 2   based on new evidence presented during a post-appeal evidentiary hearing, as the case was
 3   “remanded for a single purpose”, a hearing to resolve a critical disputed fact, and thus “the
 4   plain language of the disposition precluded the district court from considering any other
 5   arguments concerning [counsel’s] effectiveness”); see Holmes v. Miller, 768 F. App’x 781,
 6   782–83 (9th Cir. 2019) (affirming the district court “correctly understood the scope of [it’s]
 7   remand”, which did not include taking evidence concerning an ineffective assistance of
 8   counsel claim regarding counsel’s trial strategy that had not been raised in her petition);
 9   see also Twentieth Century Fox Film Corp. v. Entm’t Distrib., 429 F.3d 869, 883 (9th Cir.
10   2005) (“There is nothing in our prior decision that indicates that we issued an open remand.
11   Rather, in remanding to the district court, our opinion contemplates a trial to resolve the
12   only remaining genuine issue of material fact.”), abrogated on other grounds by Rimini St.,
13   Inc. v. Oracle USA, Inc., ___ U.S. ___, 139 S. Ct. 873 (2019); Moormann v. Schriro, 426
14   F.3d 1044, 1056 (9th Cir. 2005) (when ineffective assistance of counsel claim is remanded
15   for evidentiary hearing, petitioner may not add “unrelated alleged instances of counsel’s
16   ineffectiveness” but may “develop additional facts supporting that particular claim”
17   (emphasis added)).
18         Under the rule of mandate, “[a] district court that has received the mandate of an
19   appellate court cannot vary or examine that mandate for any purpose other than executing
20   it. At the same time, the rule of mandate allows a lower court to decide anything not
21   foreclosed by the mandate.” Hall v. City of Los Angeles, 697 F.3d 1059, 1067 (9th Cir.
22   2012) (citations omitted). “[I]n construing a mandate, the lower court may consider the
23   opinion the mandate purports to enforce as well as the procedural posture and substantive
24   law from which it arises.” United States v. Kellington, 217 F.3d 1084, 1093 (9th Cir. 2000).
25   “‘[T]he ultimate task is to distinguish matters that have been decided on appeal and are
26   therefore beyond the jurisdiction of the lower court, from matters that have
27   not . . . .’” United States v Perez, 475 F.3d 1110, 1113 (9th Cir. 2007). A violation of the
28
                                                   7


                                                                                   10cv397-WQH-BGS
 1   rule of mandate is jurisdictional error. Hall, 697 F.3d at 1067 (citing Thrasher, 483 F.3d
 2   at 982).
 3         Here, the scope of the remand is clear: the Ninth Circuit “REVERSE[D] and
 4   REMAND[ED] for an evidentiary hearing before the district court on Espinoza’s
 5   Strickland claim to consider whether trial counsel was deficient as well as Escamilla and
 6   Rubio’s credibility.” (Mem. Disp. at 12.) Petitioner’s ineffective assistance of counsel
 7   claim regarding trial counsel’s failure to interview declarants Rubio and Escamilla was the
 8   only claim certified for appeal to the Ninth Circuit. (ECF No. 47 at 24 n.11 [“In light of
 9   the sworn declarations submitted by Rubio and Escamilla, the Court will grant a certificate
10   of appealability as to claim three of the Petition.”]; see Mem. Disp. at 5 [“The district court
11   denied Espinoza’s claims, but certified for appeal Espinoza’s Strickland claim regarding
12   his counsel’s failure to interview Escamilla and Rubio. Espinoza’s failure to interview
13   claim is the only claim before this court on appeal.”].)
14         Ineffective assistance of counsel claims involve a two-part inquiry. First, under
15   Strickland v. Washington, 466 U.S. 668 (1984), Petitioner must show that his counsel’s
16   performance was deficient, that it “fell below an objective standard of reasonableness.”
17   466 U.S. at 688. In representing his client, trial counsel “has a duty to make reasonable
18   investigations or to make a reasonable decision that makes particular investigations
19   unnecessary.” Id. at 691. Second, Petitioner must show that “the deficient performance
20   prejudiced the defense.” Id. at 687. To make this showing, he must prove that “there is a
21   reasonable probability that, but for counsel’s errors, the result of the proceedings would
22   have been different.” Bonin v. Calderon, 59 F.3d 815, 833 (9th Cir. 1995).
23         Because there was no evidence in the state court record to explain trial counsel’s
24   behavior regarding Escamilla and Rubio, the Ninth Circuit assumed that the California
25   Supreme Court decided Petitioner’s case on prejudice grounds. (Mem. Disp. at 7.) It
26   proceeded to find that based on the contents of Escamilla and Rubio’s declarations,
27   Petitioner had satisfied Strickland’s prejudice prong. (Id. at 7–8.) The Ninth Circuit
28
                                                    8


                                                                                    10cv397-WQH-BGS
 1   recounted exactly what Escamilla and Rubio would have testified to: “that Espinoza fired
 2   several shots in [the victim’s] direction before a struggle ensued”; “[d]uring this struggle,
 3   numerous people tried to get control of the gun and several more shots were fired in all
 4   directions”; and “someone got the gun away from Espinoza and fired it at [the victim].”
 5   (Id. at 8.) Ultimately, the Ninth Circuit was “convinced that Escamilla and Rubio’s
 6   testimony creates ‘a reasonable probability’ that ‘the fact-finder would have had a
 7   reasonable doubt as to Espinoza’s guilt,’ Strickland, 466 U.S. at 696 (other citation
 8   omitted).” (Id. at 9.) Thus, the Ninth Circuit held that Strickland’s prejudice prong was
 9   satisfied provided Escamilla and Rubio are found credible.
10         Because of this determination, the Ninth Circuit specifically framed its remand in
11   the context of Strickland’s deficiency prong and the two declarants, Escamilla and Rubio.
12   The order states, “[w]e reverse the district court’s denial of Espinoza’s petition and remand
13   to the district court for an evidentiary hearing on counsel’s failure to interview the two
14   witnesses.” (Id. at 5 [emphasis added].) The Court further elaborated that “[b]ecause there
15   is no record about trial counsel’s failure to investigate Escamilla and Rubio, there is an
16   issue as to whether an evidentiary hearing on the matter is appropriate.” (Id. at 9 [emphasis
17   added].)    It found, “Espinoza is entitled to an evidentiary hearing because ‘his
18   allegations,[8] if proved, would entitle him to relief.’” (Id. at 11 [citation omitted].)
19
20   8
       As set forth in his Petition, Petitioner’s allegations are made in reference to counsel’s
21   failure to investigate and interview Rubio and Escamilla. (ECF No. 1-11 at 44–46.) In his
22   original Petition, Petitioner references “Nine (9) potential known witnesses” that were not
     investigated, consulted, or called to testify for the defense. (ECF No. 1-11 at 46.) Including
23   Sandy Espinoza herself, there are eight witness names provided in Sandy Espinoza’s
24   declaration: Silvia Escamilla, Miguel Rubio, Julieta Sillas, Rosafe Cuevas, Adolfo Cuevas,
     Leticia Hernandez, and Antonio Hernandez. (ECF No. 1-7 at 7.) Escamilla and Rubio
25   were the only individuals who allegedly witnessed the shooting and provided declarations
26   in support of the Petition. (See ECF No. 1-7 at 1–5 [Escamilla and Rubio declarations].)
     Despite Petitioner naming these additional “known witnesses” in his failure to interview
27   claim, the Ninth Circuit only addressed Escamilla and Rubio. This fact underscores the
28   limited scope of the Ninth Circuit’s remand. Further, of the remaining “known witnesses”,
                                                   9


                                                                                   10cv397-WQH-BGS
 1   Ultimately, the Ninth Circuit reversed and remanded “for an evidentiary hearing to
 2   consider whether trial counsel was deficient as well as Escamilla and Rubio’s credibility.”
 3   (Id. at 12.) Given that the Ninth Circuit has already found Petitioner satisfied Strickland’s
 4   prejudice prong based on the contents of Escamilla and Rubio’s sworn declarations, the
 5   scope of the evidentiary hearing on remand requires this Court to assess Strickland’s
 6   deficiency prong, and whether trial counsel was deficient in light of the Court’s assessment
 7   of Escamilla and Rubio’s credibility. (See id. at 9 [“Because there is no record about trial
 8   counsel’s failure to investigate Escamilla and Rubio, there is an issue as to whether an
 9   evidentiary hearing on the matter is appropriate.”].)
10         Accordingly, this Court finds that the scope of the remand regarding Strickland’s
11   deficiency prong is clear: the district court must conduct “an evidentiary hearing on
12   counsel’s failure to interview the two witnesses”, Escamilla and Rubio. (Id. at 5 [emphasis
13   added].) See Thrasher, 483 F.3d at 982 (district court did not err in refusing to consider
14   the merits of an ineffective assistance of counsel argument based on new evidence
15   presented during a post-appeal evidentiary hearing, as “the plain language of the [Ninth
16   Circuit’s] disposition precluded the district court from considering any other arguments
17   concerning [counsel’s] effectiveness”); see Holmes, 768 F. App’x at 782–83 (affirming the
18   district court “correctly understood the scope of [it’s] remand”, which did not include
19   taking evidence concerning an ineffective assistance of counsel claim regarding counsel’s
20   trial strategy that had not been raised in her petition); Love v. Scribner, 691 F. Supp. 2d
21   1215, 1232–33 (S.D. Cal. 2010) (holding that the Ninth Circuit’s remand to district court
22   was limited to holding an evidentiary hearing to decide if respondent struck juror because
23   she was African-America), aff’d sub nom. Love v. Cate, 449 F. App’x 570 (9th Cir. 2011);
24
25   Julieta Silas, Rosafe Cuevas, and Adolfo Cuevas provided police statements following the
26   shooting saying they did not see the shooting and did not know who the shooter was. (See
     Ex. M at 3, 6, 78–79.) Other than Sandy Espinoza and Silvia Escamilla, none of the other
27   “known witnesses” testified at the Hearing. (See EHRT vol 1 at 2; EHRT vol 3 at 2; EHRT
28   vol 4 at 2.)
                                                  10


                                                                                  10cv397-WQH-BGS
 1   Love v. Scribner, 278 F. App’x 714, 718 (9th Cir. 2008) (“We therefore REVERSE and
 2   REMAND for an evidentiary hearing to determine whether the prosecution struck Ms. M.
 3   from the jury because of her race.”); Olivas v. Whitford, No. 14-CV-1434-WQH-BLM,
 4   2019 WL 3974086, at *5 (S.D. Cal. Aug. 22, 2019); Lane v. McGrew, No. CV 13-8448-
 5   GW (PLA), 2016 WL 8737522, at *3 (C.D. Cal. Dec. 7, 2016) (“clear remand order
 6   prohibits the Court from addressing the issues that petitioner has asserted for the first time
 7   on remand” as the remand order “prohibit[ed] this Court from examining any issue other
 8   than the sole issue set forth in the remand order”), report and recommendation adopted,
 9   No. CV 13-8448-GW(PLA), 2017 WL 1395602 (C.D. Cal. Apr. 14, 2017), aff’d sub nom.
10   Lane v. Swain, 910 F.3d 1293 (9th Cir. 2018). This requires assessing the credibility of
11   the declarants and whether trial counsel was deficient in not calling them to testify.
12   Notwithstanding, this Court addresses Petitioner’s additional claims regarding trial
13   counsel’s deficiency in the body of this Report and Recommendation.
14         IV.    EVIDENTIARY HEARING
15         Over the course of the four-day Hearing, Petitioner and Respondent offered
16   extensive evidence on the issues of trial counsel Jan Ronis’ purported deficiency and the
17   credibility of the two declarants Silvia Escamilla and Miguel Rubio in the forms of live
18   testimony and numerous exhibits.9 The following witnesses testified: Daniel Alatorre,
19   Silvia Escamilla, Sergeant Steve Shephard, Sergeant Estella Cordero, Jan Ronis, Esq., Juan
20   Antonio Lopez, Sandy Barajas10 and Barbara Ann Smith, Esq.              Despite Petitioner’s
21   attempts to contact Miguel Rubio, he did not present at the Hearing.
22         A. Daniel Alatorre
23                a. Hearing Testimony
24
25
     9
26    Rulings on evidentiary issues are addressed below. See Section VII.
     10
       Sandy Barajas is Petitioner’s ex-wife with whom he has two children. While they were
27   married and at the time the shooting took place, her name was Sandy Barajas-Espinoza. In
28   various documents, she is referred to as Sandi. The Court uses Sandy for consistency.
                                                   11


                                                                                   10cv397-WQH-BGS
 1         Daniel Alatorre,11 the first witness called by Petitioner, testified via video conference
 2   from Las Vegas, Nevada on February 28, 2018.              (Evidentiary Hearing Reporter’s
 3   Transcript “EHRT”, vol. 1 at 10–25.) Alatorre was around twelve years old at the time of
 4   the shooting. (Lodgment 2, vol. 3 at 437:7–14 [trial testimony from Alatorre’s mother
 5   Olivia Addison].) Alatorre testified that he resided in National City in 2001 and recalled
 6   the “frightening” incident that took place in front of KP Hall on March 10, 2001. (Id. at
 7   12.) The exact sequence of events that took place is unclear from Alatorre’s testimony.
 8         At the outset of direct examination, Alatorre gave a high-level description of his
 9   recollection of the events:
10         I remember it was very, very frightening. My mother and I and my brother
           were just minding our own business in our home and we heard gunshots. We
11
           went outside, and I remember there was a man wearing a cowboy hat. And he
12         was wearing a white shirt. All I remember is my mother telling me and my
           brother to drop down to the ground, and I mean, I heard shots at the house,
13
           but we didn’t know until later, about some gunshots. But other than that, that’s
14         what happened.
15
     (Id. at 12–13.) In keeping with his initial summary of events, Alatorre at first testified
16
     when he first heard gunshots, he was in his living room with his mother and brother:
17
           Q: Mr. Alatorre, when you first heard gunshots, where were you?
18
           A: We were in the living room.
19
     (Id. at 13.) However, Mr. Alatorre then testified that when he heard the initial gunshots,
20
     he was outside:
21
           Q: Mr. Alatorre, just to clarify were you outside when you heard the initial shots?
22
           A: No we weren’t we went outside. I’m getting echos and I can’t hear.
23
           Q: Sure, I can ask you again, Mr. Alatorre. When you first heard the initial gunshots,
24
           where were you?
25
26
27   11
       Petitioner’s Closing Brief incorrectly refers to Daniel Alatorre as Danielle Alatorre.
28   (ECF No. 157 at 12.)
                                                   12


                                                                                   10cv397-WQH-BGS
 1         A: We were outside.
 2   (Id. at 14.) Alatorre then stated he was outside in the porch area, he heard gunshots, and
 3   his mother told his brother and him to go inside and drop to the ground. (Id. at 14–15.) He
 4   remembers hearing more gunshots after that but does not remember how long he was on
 5   the floor. (Id. at 15, 17.) After he got up from the ground, he did not see a person shooting
 6   more shots. (Id. at 15.) But, he reiterated that he did initially see a man with a hat and
 7   white shirt. (Id. at 16.) He heard more shots after the police arrived. (Id.)
 8         Alatorre testified he heard a second round of gunshots in the living room and that
 9   there was an open window that allowed him to see “the whole commotion that was going
10   on.” (Id. at 18.) He remembers just standing there after the second round of gunshots and
11   all he can recall “from his memory is a man with a white hat, white shirt.” (Id. at 18–19.)
12   Alatorre does not remember the man’s face. (Id. at 19.)
13         Alatorre stated that while on the front porch, he saw the “man with a white hat
14   initiating the whole, the whole thing by reaching over a vehicle and then shooting
15   somebody else . . . .” (Id.) Alatorre does not know who the victim was. (Id.) He only saw
16   one person with a gun and he only saw one gun, a handgun. (Id.) While Alatorre was on
17   the porch, the man with the gun was 25 to 30 feet away from him. (Id. at 20.)
18         Initially, Alatorre said it was a correct statement that “the man [he] saw shooting
19   after [he] got up from the floor, the man that [he] saw shooting had a cowboy hat on and a
20   white shirt[.]” (Id. at 22.) However, upon questioning from the Court, Alatorre stated that
21   he was outside when he observed the individual shooting the gun. (Id. at 23.) He was still
22   “able to see the man with the cowboy hat before and after [he] dropped to the ground.”
23   (Id.) Alatorre testified the man with the cowboy hat was running away from “the situation”
24   before the police arrived. He then claimed police took him into custody at the scene:
25         Q: Where was he at the scene when the police arrived?
26         A: Well, they had him in custody. They had to have him in custody.
27         Q: Well, did you see the police have him in custody?
28
                                                  13


                                                                                     10cv397-WQH-BGS
 1         A: That (pause) – Well, your Honor, it’s a little blurry. I can’t really recall.
 2   (Id. at 24.) Alatorre’s mother called the police the night of the incident.12 (Id. at 20.) He
 3   was interviewed by a police officer that night (id.), but was not contacted by any attorney
 4   or investigator regarding his statements. (Id. at 16.) He reviewed his police report, which
 5   was provided by Petitioner’s counsel, in preparation for his testimony. (Id. at 21.) He
 6   stated that he would have had a better memory if they had found “the guy before”, but
 7   many years passed. (Id. at 20.)
 8         The Court questioned Alatorre as to why he kept looking down throughout his
 9   testimony, and Alatorre explained he needed to look down to hear and that his throat was
10   rough from sinuses. (Id. at 21–22.) Alatorre was never asked to identify Petitioner as the
11   shooter. (See id. at 10–25.)
12                b. Police Report Statement
13         Reporting Officer M. Remmers authored a March 14, 2001 Police Report in which
14   he summarized Alatorre’s statement to police following the March 10, 2001 incident at KP
15   Hall. Relevant portions of the report reads:
16         Daniel Alatorre (Witness) was inside his residence, located at 207 E. Plaza
           Blvd., watching television. He stepped outside to the front porch area, which
17
           faces south toward E. Plaza Blvd. to see his mother (Olivia Addison) and
18         younger brother (Jesse Addison). Alatorre’s mother told him to get inside the
           house. At that moment, Alatorre heard people screaming and cussing across
19
           the street from the house. He then saw a Hispanic male (Suspect) firing a gun
20         at a man while standing about “a car length away” from him. Alatorre heard
           approximately seven gunshots. Several people ran toward a white colored car.
21
22         Alatorre, his brother, and mother all ran into the house and closed the front
           door. They dropped to the living room floor while Alatorre’s mother called
23
           9-1-1.
24
           Alatorre said he heard what sounded like a car speeding away from the area.
25
26   12
       Alatorre’s mother, Olivia Addison, testified at Petitioner’s trial. (Lodgment 2, vol. 3, at
27   435–60, ECF No. 16-7 at 165–90.) She also gave a statement to police the night of the
28   shooting that was included in a police report. (Ex. 2.)
                                                    14


                                                                                   10cv397-WQH-BGS
 1         He did not see the car or its occupants.
 2
           Alatorre said when the police arrived he heard more gunshots.
 3
           One bullet was discovered in his mother’s bedroom.
 4
 5         Alatorre described the suspect as being a Hispanic male adult, late twenties,
           unknown height, wearing a white short and a cowboy hat. Alatorre said he
 6
           could identify the suspect if seen again.
 7
     (Ex. 1.)
 8
           B. Silvia Escamilla
 9
                a. Declaration Submitted with Petition
10
           Counsel for the parties stipulated to the admission of Silvia Escamilla’s sworn
11
     declaration submitted with the Petition. (Joint Exhibit List, ECF No. 116 at 7.) The
12
     declaration states it was executed under penalty of perjury on May 5, 2009, but was signed
13
     by Escamilla on June 5, 2009, and was notarized on June 5, 2009 by Sandy Barajas
14
     Espinoza, Escamilla’s daughter and Petitioner’s ex-wife. (Ex. K.)13 It states the following:
15
           I Silvia Escamilla, attended a baptismal celebration on March 10, 2001. I am
16
           the grandmother of the child who was baptized. The baptismal celebration
17         was held in K-P Hall in the city of National City, California. On March 10,
           2001, I witnessed the shooting and struggle for the gun outside of this hall
18
           where the event took place. I was standing in front of the building K-P Hall
19         front door smoking a cigarette when the Rivera brothers were walking out
           with other people. Both Rivera brothers (Adan and Arturo) and their friends
20
           were all yelling, screaming and seem to be mad, excited and they all had an
21         aggressive attitude. They immediately headed towards Rogelio Espinoza,
           yelling “There he is, get that puto”. They immediately surrounded Rogelio
22
           Espinoza and began to kick him, punch him and beat him down to hurt
23         Rogelio. Rogelio tried to get away from the kicks and punches of his
           attackers. I remember Rogelio telling the Adan and Arturo (Rivera brothers)
24
25
26
     13
        Escamilla’s declaration (Ex. K) was also entered into evidence at the Hearing on
     February 28, 2018. (EHRT vol. 1 at 193–94.) The Court notes that there was a month gap
27   between when the declaration was typed up and when Escamilla signed off on it. (See Ex.
28   K.)
                                                  15


                                                                                 10cv397-WQH-BGS
 1         pleading them to stop, that he did not want to fight and that he (Rogelio) had
           a gun. Rogelio continued warn them about the gun, and one of the brothers
 2
           said to him that he did not have the balls to shoot anyone. They kept kicking
 3         him and attacking him. Then Rogelio, shot one or two shots into the ground
           and the brothers began to struggle and more shots were fired in the air, while
 4
           someone in the crowd at the same time was trying to struggle for the weapon.
 5         That is when I believe the shots began to go in all directions. I then remember
           hearing someone saying police, and I saw someone else grab the gun and tried
 6
           to shoot Rogelio as he ran across the street. I believe from what I witnessed
 7         the guy who had the gun was the one who shot Arturo and not Rogelio because
           he had already ran off and no one was hurt at that moment. I can identify all
 8
           involved even the person who shot the gun at the end of the struggle. I
 9         summon to testify; I will attest and testify in favor of Rogelio Espinoza. I also
           contacted the Law Firm of Jan Ronis and Ronis and spoke with one of his
10
           investigators Juan Lopez along with Jan Ronis in regards to my testimony. I
11         told the investigator that Rogelio had not shot the victim, and that I would
           testify to my testimony. However I was never contacted again and I contacted
12
           them a few times and left messages. I was never asked to appear in trial or
13         submit my testimony in front of a judge. I declare under the penalty of perjury
           under the laws of the state of California that the foregoing is true and that this
14
           affidavit was executed on May 5, 2009, at San Diego, California.
15
           Sylvia Escamilla
16
           06/05/09
17
     (Ex. K.)
18
                b. Hearing Testimony
19
           Escamilla testified on February 28, 2018 that Petitioner was her daughter’s husband.
20
     (EHRT, vol. 1 at 26:15–19.) On March 10, 2001, Escamilla attended a baptism party for
21
     her grandchild at KP Hall in National City. Her daughter, Rocio Barajas, hosted the party.
22
     (Id. at 26:20–25, 27:1–3.) She was outside of the party smoking a cigarette when she
23
     observed a group of people approaching and attack Petitioner. (Id. at 27:12–15.) She heard
24
     and saw two gunshots “shot up” and did not know who shot the gun because “there were a
25
     lot of hands.” “It was like they were struggling to try to take the gun, something like that.”
26
     (Id. at 27:20–25, 28:1.) The shooting occurred around 7:00 or 7:30 p.m. (Id. at 29:3–6.)
27
     After she heard the gunshots, she saw Petitioner cross the street and run away. She
28
                                                   16


                                                                                   10cv397-WQH-BGS
 1   observed another young man shoot the gun. (Id. at 28:2–6.) The man she saw shooting
 2   was dressed in black, wearing a black hat “like a Texan cowboy” and “his eyes were, like,
 3   a little slanted.” (Id. at 28:7–12, 54:1–5.)
 4         Escamilla was interviewed by the police at the police station in National City that
 5   night, and said she was nervous and frightened during the interview. (Id. at 28:17–25,
 6   29:1–2, 14–18.) She testified that she gave the police the following description of the
 7   shooter that night – a short person, dressed in a black shirt, dressed in black and wearing a
 8   hat. (Id. at 30:19–25.) However, she later testified that she could not remember whether
 9   she gave a description of this man, the “second shooter” to the police. (Id. at 41:21–25,
10   42:1, 46:3–7, 47:18–21, 56:10–19.)
11         Escamilla saw the Petitioner’s lawyer once and he told her that they would speak but
12   he never reached out to her. She tried to contact him by telephone three or four times, but
13   he never got back to her. (Id. at 33:7–18.) She stated on direct examination that she also
14   tried contacting the lawyer’s “detective” but no one ever picked up. (Id. at 33:19–22.) At
15   the prompting of Petitioner’s counsel, Escamilla identified this man as Juan Lopez, who
16   she mentioned in her declaration. (Id. at 52:15–23.) However, upon further questioning
17   by this Court, she changed her testimony and said that she never actually called the
18   detective or investigator. (Id. at 51:23–52:1.) Escamilla testified that she wanted to “make
19   clear whatever they might have needed” from her. (Id. at 33:23–34:2.) She further stated
20   that the Petitioner’s defense attorney’s “detective” came to her house to ask her to give a
21   statement, but she never heard from him again. (Id. at 35:4–19.) She did not give him a
22   statement. He asked her whether she knew Petitioner and what relationship they had and
23   she told him that he was her son-in-law. Lopez then left her his business card and said he
24   would reach out to her but he never did. (Id. at 50:16–23.) She did not tell the investigator
25   about the man with the hat and the black clothing that she saw. (Id. at 50:24–51:1.)
26         Escamilla could not remember the name of Petitioner’s defense attorney. (Id. at
27   34:23– 35:3.) She was asked to be a witness for Petitioner’s trial, but “they never had me
28
                                                    17


                                                                                  10cv397-WQH-BGS
 1   take the bench.” The Court asked Escamilla to clarify who “they” are, and she responded
 2   “when the attorney went to see me, he’s the one who told me that, he’s the one who told
 3   me that I had to show up in court.” (Id. at 34:12–21.) When asked on cross-examination
 4   when Escamilla reached out to Petitioner’s attorney, she said it was not during the trial but
 5   she could not remember when it was. (Id. at 48:25–49:6.) She testified that she would call
 6   the attorney and leave messages on his voicemail asking him to return her call, but she did
 7   not give a reason for the call. (Id. at 51:7–22.) She tried to call him three or four times.
 8   (Id. at 57:4–9.)
 9         In 2009, Escamilla wrote a declaration for Petitioner. While being questioned about
10   the creation of her declaration, the Court commented that she seemed “to be very
11   suggestable” given that she kept changing her testimony. (Id. at 38:23–39:3.) She first
12   testified that the declaration was in Spanish (id. at 32:10–15), but later changed her
13   testimony and said she had stated the declaration orally in Spanish and her daughter, Sandy
14   Barajas, translated it and wrote it out in English. (Id. at 36:13–18, 37:1–4, 15–18.) Upon
15   further direct examination, Escamilla conceded that she did not remember whether she
16   actually wrote out the declaration or stated it orally.       (Id. at 40:9–12.)    On cross-
17   examination, Escamilla acknowledged that the declaration was in English and that she had
18   not read that version because she does not speak or read English, but she supposed that her
19   daughter would have written down what she told her. (Id. at 48:1–9.) She then testified
20   that her declaration was translated into Spanish for her by her daughter, and that she had a
21   written copy of the Spanish translation at her house. (Id. at 48:10–19.) She reiterated she
22   could not remember whether she wrote the declaration herself or told it to her daughter
23   orally. (Id. at 48:20–24.)
24         Escamilla testified that she executed this declaration “to preserve [it] in case
25   [Petitioner] needed it in the future, [s]ince neither the attorney nor the ‘detective’ decided
26   to reach out to [her].” (Id. at 37:19–24.) She stated that the declaration accurately reflects
27   what she remembered of the incident. (Id. at 40:15–20.) However, she also testified that
28
                                                   18


                                                                                   10cv397-WQH-BGS
 1   during the interview at the police station, she told the truth about what she saw. (Id. at
 2   47:22–24, 58:17–19.) Escamilla denied that Petitioner or anyone else asked her to prepare
 3   the declaration (id. at 49:13–14, 51:5–6), and that she prepared the declaration and gave it
 4   to her daughter just in case there was ever a trial. (Id. at 49:17–24.)
 5         On cross-examination, Escamilla testified that she heard two gunshots when she was
 6   standing outside of KP Hall but she did not know who fired the shots. (Id. at 42:10–16.)
 7   She saw the shots fired into the air, but she did not see who fired them or the gun because
 8   “there were a lot of hands that were in the struggle.” (Id. at 42:14–22.) The shots were
 9   fired from a group of people that included Petitioner, who she saw running away after the
10   shooting. (Id. at 23–25, 44:1–7.) Escamilla testified that after Petitioner ran away, she saw
11   another man — the man with slanted eyes who was wearing black clothing and a hat —
12   fire more shots; he was “shooting all over the place.” (Id. at 43:8–15.) Escamilla had seen
13   this man a couple of times before and would be able to identify him if she saw him again.
14   (Id. at 43:16-19.) As stated above, she then said she could not remember whether she gave
15   a description of this man, the “second shooter” to the police. (Id. at 41:21–42:1, 46:3–7,
16   47:18–21, 56:10–19.)
17         As stated above, Escamilla testified that during the interview at the police station
18   she told the truth about what she saw, but she could not remember what she said during the
19   interview. (Id. at 47:20–24, 58:17–19.) She further testified that the facts were freshest in
20   her mind when the incident took place in 2001. (Id. at 59:2–4.)
21         Escamilla could not remember if she was interviewed by the police at KP Hall after
22   the incident, but if she had been, she would have given an accurate statement of what she
23   saw. (Id. at 44:1–25, 45:1–2.) She could not remember telling a police officer at the scene
24   that she saw Petitioner shoot a handgun into the air. (Id. at 46:8–10.) She also could not
25   remember telling a police officer at the scene that her husband grabbed Petitioner and tried
26   to hold him and that Petitioner yelled to her husband, “let me go!” because she could not
27   recall whether the interview took place. (Id. at 46:11–47:3.) Escamilla testified on cross-
28
                                                   19


                                                                                  10cv397-WQH-BGS
 1   examination that she did not see Petitioner fire any shots because there were a lot of hands
 2   up in the air and she could not see who had the gun. (Id. at 47:5–9.)
 3         Escamilla stated she was certain she saw someone other than Petitioner fire a gun on
 4   March 10, 2001 in front of KP Hall. (Id. at 56:24–57:3.) The Court confirmed with her
 5   that she was truthful and accurate during her police interview and that facts were freshest
 6   in her mind when the incident took place. (Id. at 58:17–19; 59:2–4.) When asked if she
 7   would have told the police of the other shooter during the interview, she stated she thinks
 8   so but does not remember. (Id. at 58:20–23.) But, she remembers 17 years later that she
 9   knows the shooter was not Petitioner. (Id. at 58:24–59:1.)
10            c. Prior Police Report Statement and Interview
11         Escamilla gave two statements to police following the shooting on March 10, 2001.
12   The first was an on-scene interview conducted by Sergeant Steve Shephard that was both
13   recorded (Exs. L, O [transcript]) and summarized by Sergeant Shephard in his Officer’s
14   Report (Ex. A.). The second was an interview conducted by Sergeant Estella Cordero at
15   the National City police station at approximately 12:57 a.m. following the shooting. The
16   interview was recorded (Ex. C) and transcripts in English (Ex. E) and Spanish (Ex. D) were
17   provided to the Court. Sergeant Cordero also authored a Detective Follow-Up Report
18   regarding her March 11, 2011 interview of Escamilla (Ex. B).
19                   1. Sergeant Shephard’s Officer’s Report and Recording of Interview
20         In Sergeant Shephard’s Officer’s Report (Ex. A) dated March 12, 2001, then-Officer
21   Shephard provided a narrative of his investigation of the shooting at the crime scene on
22   March 10, 2001. He interviewed several witnesses that evening, including Escamilla and
23   Rubio, both of which he recorded (Ex. L). He included a summary of each witness’ account
24   in his Report. His summary of Escamilla’s statement is as follows:
25         Silvia Dominguez Escamilla is the mother-in-law of the suspect, Roger
           Espinoza. Escamilla was inside the building at 200 E. Plaza Blvd. when she
26
           saw Espinoza and Rivera get into an argument. Escamilla saw security escort
27         both Espinoza and Rivera to the front of the building. Escamilla went to the
           front to make sure that Rivera was ok.
28
                                                  20


                                                                                 10cv397-WQH-BGS
 1
           As Escamilla exited the building, she saw Espinoza firing a handgun straight
 2
           up into the air. Escamilla’s husband grabbed Espinoza with both arms and
 3         tried to hold him. Espinoza yelled, “Let me go.” Escamilla’s husband let go
           of Espinoza. Espinoza left in a small dark vehicle.
 4
 5         Escamilla never saw Espinoza shoot at any person. Escamilla only saw
           Espinoza shoot the handgun above his head into the air. Escamilla can
 6
           positively identify Espinoza.
 7
 8   (Ex. A.)
 9         During the interview, an unidentified witness translated for Escamilla. (Exs. L, O.)
10   Via the witness’ translation, Escamilla stated that she saw “the guy with the weapon was
11   just shooting up on the air, she didn’t see that he pointed the gun and he started shooting at
12   the other, victim.” (Ex. O at 2.) When asked “Who was it that was shooting the gun?”
13   Escamilla replied it was her son-in-law and specifically named Petitioner. (Id. at 2–3
14   [naming Rogelio].) She told Sergeant Shephard that her son-in-law Rogelio “started
15   shooting up.” (Id. at 3.) She did not see Rogelio shoot “this other guy.” (Id.)
16         The parties stipulated to the admission of the recording (Ex. L) and transcript (Ex.
17   O) of Sergeant Shephard’s interview of Escamilla for the limited purpose of impeachment.
18   (ECF No. 116 at 7.) They stipulated to the admission of the summary included in Sergeant
19   Shephard’s Officer’s Report (Ex. A) for the limited purposes of (1) impeachment and
20   (2) the effect of the report on Petitioner’s trial counsel Jan Ronis. (Id. at 5.)
21                    2. Sergeant Cordero’s Interview
22         Sergeant Cordero interviewed Escamilla on March 11, 2001 at approximately 12:57
23   a.m. after the incident took place. (Exs. C, D, E.) During the interview, Escamilla said
24   that she arrived at the baptism party on March 10, 2001 at 4:00 in the afternoon with her
25   “husband” and son. (Ex. E at 5.) She believes her daughter, Sandy Espinoza, and her
26   husband at the time, Petitioner, “Roger” Espinoza, “more or less” arrived around 5:30 or
27   6:00 p.m. (Id. at 2–3, 6–7). She did not see if they arrived together. (Id. at 7.)
28
                                                    21


                                                                                     10cv397-WQH-BGS
 1         Later that night, Escamilla was standing outside smoking a cigarette and talking with
 2   security when she saw a commotion outside. (Id. at 11.) She observed a group of
 3   “people/boys” and she heard gunshots. She did not see who had the gun, she just saw gun
 4   shots “fired up.” (Id. at 8.) When asked “Did you see that Roger had the gun?” she
 5   responded “No, not at all.” (Id. at 9, 14 [“I did not see who who shot/was shooting.”].)
 6   Escamilla admitted Petitioner was among the group of boys that was fighting, pulling and
 7   shooting, but she “did not exactly see him with the gun.” (Id. at 10–11.) After she heard
 8   the two gunshots, she went back inside and was “fainting from the shock.” (Id. at 12.) She
 9   denied that she had told another lady that she saw that Petitioner had the gun and was
10   shooting it up. (Id. at 9–10.) She later said she saw the group fighting inside the hall before
11   running through the back door and going outside. (Id. at 15.) She assumed it was the same
12   group of people she saw fighting outside, but could not see them in the dark outside. (Id.)
13         Escamilla made several statements indicating there was only one gun involved in the
14   shooting during her interview with Sergeant Cordero. She stated that she “did not exactly
15   see [Petitioner] with the gun” and that she “did not see that he had it.” (Id. at 12 [emphasis
16   added].) When asked “what type of gun was it?” she replied “No, no I don’t know what
17   type it was, I didn’t see it.” (Id. at 13 [emphasis added].)
18         Escamilla denied knowing of any problems between Petitioner and Adan Rivera. (Id.
19   at 16.) She admitted that her daughter Sandy knows Adan and Arturo Rivera. (Id. at 16–
20   17 [“Yes. Because I, that family, we are like, like one in the same family/one big family.”].)
21   She stated she did not know why her daughter Sandy had told police that she did not know
22   Adan and Arturo. (Id. at 17.) She denied that anyone had told her Petitioner would hit her
23   daughter. (Id. at 13.) She stated the following about Petitioner:
24         Well for me, I’ve always loved him a lot, as a matter of fact, even his mom
           says, she always would say, I see that you love him a lot, because as far as I
25
           go, I don’t have anything to say about [Petitioner], nothing because with me
26         ever since I have known him he has gotten along well with me. He and I have
           never had any problems.
27
28
                                                   22


                                                                                    10cv397-WQH-BGS
 1   (Id. at 13.) The parties stipulated to the admission of the recording (Ex. C) and transcripts
 2   (Exs. D, E) of Sergeant Cordero’s interview of Escamilla for the limited purpose of
 3   impeachment. (ECF No. 116 at 5.)
 4                   3. Sergeant Cordero’s Detective Follow-Up Report
 5         In Sergeant Cordero’s Detective Follow-Up Report dated March 14, 2001 (Ex. B),
 6   Sergeant Cordero provided the following synopsis of her interview of Escamilla, which
 7   was obtained in Spanish and recorded:
 8         Silvia Dominquez Escamilla lives at 834 30th Street San Diego, with her
           daughter Rosea “Rocio” Barajas.
 9
10         On 031001, at about 1600 hours, Silvia Dominguez Escamilla arrived at the
           baptism party with her live in boyfriend, Jose Juan Bolanos and her son, Jose
11
           Juan Bolanos, Jr.
12
           Silvia Dominguez Escamilla believes that Sandi Espinosa Barajas arrived
13
           between 1730 to 1800 hours. Silvia Dominguez Escamilla does not know if
14         Sandi Espinosa Barajas and Roger Espinosa arrived at the same time;
           however, she first saw Sandi Espinosa Barajas and then later saw Roger
15
           Espinosa sitting at a table with his mother and uncle.
16
           Sometime later, Silvia Dominguez Escamilla was smoking a cigarette outside
17
           and saw a group of unknown males fighting in the middle of the street. Silvia
18         Dominguez Escamilla then saw someone (unknown) who fired several shots
           in the air. Silvia Dominguez Escamilla later admitted that Roger was with-in
19
           the group of males fighting in the street; however she denied seeing him with
20         a handgun. After hearing two shots fired, Silvia Dominguez Escamilla went
           inside the dance hall.
21
22         Silvia Dominguez Escamilla could not provide a description of the handgun
           or the shooter.
23
24         Silvia Dominguez Escamilla then stated she saw several people fighting inside
           the dance hall. The fight was taken outside and then the shots were fired.
25
26   (Ex. B.) The parties stipulated to the admission of the summary included in Sergeant
27   Cordero’s Detective Follow-up Report (Ex. B) for the limited purposes of (1) impeachment
28
                                                  23


                                                                                  10cv397-WQH-BGS
 1   and (2) the effect of the report on Petitioner’s trial counsel Jan Ronis. (Id. at 5.)
 2         C. Miguel Rubio
 3         Miguel Rubio did not present at the Hearing. Petitioner’s counsel attempted to locate
 4   Rubio to no avail by contacting him via his listed phone number and consulting with an
 5   investigator. (ECF No. 78 at 2; see ECF No. 82 at 10 [listing Rubio as a witness at the
 6   evidentiary hearing]; ECF No. 92 at 2–3 [no longer listing Rubio as a witness at the
 7   evidentiary hearing].) Rubio is the brother-in-law of Sandy Barajas and son-in-law of
 8   Sylvia Escamilla. He was the father of the baby whose baptism was being celebrated at
 9   KP Hall when the shooting occurred. (See Ex. N.)
10             a. Declaration Submitted with Petition
11         Counsel for the parties stipulated to the admission of Rubio’s sworn declaration
12   submitted with the Petition. (Joint Exhibit List, ECF No. 116 at 5.) The Court addresses
13   the admissibility of the declaration below. See Section VI.B.b. The declaration, which
14   states it was executed under penalty of perjury on May 30, 2009, and was signed by Rubio
15   and notarized on June 2, 2009.
16         My name is Miguel R. Rubio, and I want to state what I witnessed on 3/10/01
           in my son’s Baptism, an event we had at KP Hall in National City, CA.
17
18         I was inside the KP Hall location greeting incoming guest, and friends who
           had previously arrived when I herd (sic) an argument or what sounded like a
19
           fight in the opposite room where I was in. I was told about a fight in the
20         dancing room area and I immediately ran towards the individuals, but
           whatever it was it had been stopped. The individual Roger Espinoza was
21
           bleeding from different areas in his face, and I looked to see who had been
22         involved, and noticed my friends Adan and Arturo the brothers were being
           held back by a few people they had arrived with. I was a little upset since
23
           they were ruining my celebration for my son, and they had arrived with lots
24         of friends who I had never known or invited to the celebration. I was also
           concern (sic) with Roger bleeding heavily from the face and looked really
25
           injured, I guess Adan, Arturo and the friends along with family were still very
26         angry because names were being yelled to Roger. By this time everyone was
           making there (sic) way towards the front entrance, once outside the either
27
           Adan or Arturo yelled there is that puto let’s get him, and I turned to see who
28
                                                   24


                                                                                    10cv397-WQH-BGS
 1         it was and it was Roger once surrounded by at least 4-5 people another fight
           began, but this time Roger was being jumped, there was someone screaming
 2
           to leave me alone, I have a gun and I don’t want to hurt anyone I saw it was
 3         Roger trying to warn or scare people, the fight continued that’s when I heard
           and saw a gun being shot in the air. A struggle for the gun began and everyone
 4
           was trying to take control of it, while at the same time kicking was going on
 5         and Roger stumble[d] to the floor and a lot of gun shots were fired towards all
           directions, someone yelled hey Police people ran all directions. Once
 6
           everyone ran 2 shots were fired towards Arturo from another short male in the
 7         group. I had always told this story to the attorney’s helper a Juan, and I was
           told I would need to tell this to the courts, but I never received a call or a time
 8
           to appear and tell my side. I also recall leaving 2–3 messages for a Ronis
 9         Lawyer. I was never asked to come to courts to tell them I was a witness to
           this fight.
10
11         I Miguel Rubio Declare under penalty, of perjury under laws of the United
           States of California that the foregoing is true and correct and this declaration
12
           was executed on May 30, 2009 in San Diego, CA.
13
           Miguel Rubio
14
           6/2/09
15
     (Ex. 28.)
16
                 b. Prior Police Reports and Interviews
17
           Rubio gave an on-scene interview conducted by Sergeant Steve Shephard that was
18
     recorded (Exs. L, N [transcript]) and summarized by Sergeant Shephard in his Officer’s
19
     Report (Ex. A). Sergeant Shephard’s summary of Rubio’s statement is as follows:
20
           Miguel Rodriguez Rubio was the host of the party taking place at 200 E. Plaza Blvd.
21
           Rubio is acquainted with both the victim and the suspect.
22
           Rubio was inside dancing when he saw two guys fighting. Rubio did not realize that
23
           the two were fighting until security escorted the two outside. A short time later
24         Rubio saw a crowd of people run back inside the building. Rubio went outside to
           see what was going on and saw Arturo lying on the sidewalk bleeding from the face.
25
           Police arrived and told Rubio to go back inside.
26
           Rubio did not see or hear a gun. Rubio did not see who shot Arturo.”
27
28
                                                   25


                                                                                    10cv397-WQH-BGS
 1   (Ex. A.) During the interview, Rubio said that he was inside dancing and he saw people
 2   fighting but at first he thought they were wrestling. He then ran outside because he saw
 3   “everybody c[o]me outside running” and he saw Arturo Rivera bleeding from his face.
 4   Rubio told Sergeant Shephard that he did not see or hear anything and did not see anyone
 5   with a gun. (Ex. N.) When asked if he saw the “guy that shot em”, Rubio replied “I didn’t
 6   see nothing.” (Id.)
 7         The parties stipulated to the admission of the transcript of Sergeant Shephard’s
 8   interview of Rubio (Ex. N) for the limited purpose of impeachment. (ECF No. 116 at 7.)
 9   They stipulated to them admission of the summary included in Sergeant Shephard’s
10   Officer’s Report (Ex. A) for the limited purposes of (1) impeachment and (2) the effect of
11   the report on Petitioner’s trial counsel Jan Ronis. (Id. at 5.)
12         D. Sergeant Steve Shephard Hearing Testimony
13         Sergeant Shephard testified on February 28, 2018. (EHRT, vol. 1 at 63–87.) He
14   was working as a patrol officer for the National City Police Department on March 10, 2001
15   when he was called to respond to an incident at KP Hall in which it was reported that shots
16   had been fired and a person had been shot in the face. It was a high-priority call to which
17   multiple officers responded. (Id. at 63:21–64:14.)
18         Sergeant Shephard testified that when he arrived, he saw a large crowd of people.
19   He intended to find the victim and get medical aid for them, but someone first grabbed his
20   attention and directed him to a vehicle that was fleeing the scene. (Id. at 64:16–24.) He
21   received information that the suspect was in that vehicle, so he advised dispatch that he
22   was going to attempt a stop on the vehicle. He did stop the vehicle but did not find the
23   suspect. After stopping the vehicle, he returned to the scene and was assigned to start
24   taking witness statements. (Id. at 65:1–9.) He interviewed several witnesses, including
25   Escamilla. (Id. at 65:15–20.) Sergeant Shephard reviewed his Officer’s Report (Ex. A)
26   and stated that he prepared it and had seen it before. (Id. at 66:11–22.) He recorded his
27   interview of Escamilla, as well as several other witnesses. (Id. at 67:3–14.) Escamilla
28
                                                   26


                                                                                10cv397-WQH-BGS
 1   identified the shooter as her son-in-law, Roger Espinoza. (Id. at 69:18–70:19.) If she had
 2   given Shephard a description of an additional shooter or someone other than the Petitioner,
 3   he would have noted it in his report. (Id. at 70:11–14.)
 4         On cross-examination, Petitioner’s counsel asked Sergeant Shephard if he conducted
 5   Escamilla’s interview in English. (Id. at 71:19–21.) Sergeant Shephard responded that he
 6   believed so, and that from what he recalled, he understood everything she was telling him
 7   and she understood his questions, and did not recall whether he had any assistance from a
 8   translator. He said he would have documented if someone was translating their interview.
 9   (Id. at 71:22–72:5.) On cross-examination, Sergeant Shephard said he was not one-
10   hundred percent certain that Escamilla spoke to him in English when she gave him her
11   statement, but since he does not understand Spanish he would likely not have interviewed
12   someone who only spoke Spanish and instead he would have had a Spanish-speaking
13   officer conduct the interview. (Id. at 80:11–81:2.)
14         Sergeant Shephard testified that he arrived at the scene within minutes after the
15   shooting. (Id. at 72:11–20.) He did not hear gunshots when he arrived. (Id. at 72:21–
16   73:1.) He further stated that his standard practice was to review the recording of the
17   interview and write the synopsis of the statement at the same time. (Id. at 73:5–13) When
18   questioned about the standard practice of investigating at the scene of a crime with large
19   numbers of people present, Sergeant Shephard testified that they do not detain people if
20   they are not suspected of committing a crime but they try to obtain cooperation from
21   witnesses so they can take their information so detectives can follow up later. (Id. at 77:10–
22   78:2.) When asked by Petitioner’s counsel if there is a possibility that people could have
23   fled the scene without giving a statement to police, Sergeant Shephard said it could have
24   happened. (Id. at 78:3–9.)
25         Sergeant Shephard testified that he prepared his police report at or around the time
26   the incident occurred, the report was kept in the ordinary course of business, and it was his
27   regular practice to write police reports regarding incidents. (Id. at 85:12–20.) He further
28
                                                   27


                                                                                   10cv397-WQH-BGS
 1   testified that to the extent he did not recall, after reviewing the report his recollection was
 2   refreshed as to the witness interviews of Escamilla and Rubio. (Id. at 85:21–86:9.)
 3   Sergeant Shephard also stated that he accurately described what Rubio told him in the
 4   report. (Id. at 86:7–9.)
 5         E. Sergeant Estella Cordero Hearing Testimony
 6         Sergeant Cordero, now retired, testified on February 28, 2018 that she worked for
 7   National City police department for twenty-six years. (EHRT, vol. 1 at 90–118.) In March
 8   2001, she was assigned to crimes of violence as a detective. (Id. at 90:11–12, 23–24.) On
 9   March 10, 2001, she was called out to respond to a report of a shooting at KP Hall. (Id. at
10   90:25, 91:1–7.) She arrived at the scene around 9:00 p.m. (Id. at 91:8–12.) Later that
11   night, she interviewed Escamilla at the police station because she was a witness to the
12   shooting at KP Hall. (Id. at 91:19–92:5.) Sergeant Cordero recorded the interview with
13   an audio tape recorder and entered the tape into evidence. (Id. at 92:6–23.) The entire
14   interview of Escamilla was recorded; there were no additional conversations before or after
15   recording. (Id. at 96:20–25.) Sergeant Cordero prepared a report of her interview, which
16   she identified at the Hearing (Ex. B). She testified that she prepared the report, which was
17   a synopsis of her interview with Escamilla. The report was prepared in the ordinary course
18   of business, and it is compatible with her recollection of the interview. (Id. at 92:24–94:4.)
19   Sergeant Cordero speaks Spanish fluently so she conducted Escamilla’s interview in
20   Spanish. (Id. at 95:3–10.) She got the impression based on Escamilla’s demeanor and
21   statement that she did not want to get involved. (Id. at 95:15–20.)
22         Sergeant Cordero could not recall if she was provided with the name of a suspect
23   during the initial briefing she received upon arriving at the crime scene. (Id. at 98:1–15.)
24   She denied that she had already made up her mind that Roger Espinoza was the shooter
25   when she interviewed Escamilla.        (Id. at 102:8–11.) Before interviewing Escamilla,
26   Sergeant Cordero interviewed Escamilla’s daughter, Sandy Espinoza-Barajas. (Id. at 99:5–
27   14.) When asked on cross-examination why she mentioned in her interview that a lot of
28
                                                   28


                                                                                    10cv397-WQH-BGS
 1   people had identified the Petitioner as the shooter, Sergeant Cordero explained that she
 2   probably received that information from other officers during a briefing at the police
 3   station. (Id. at 99:15–100:4.) Sergeant Cordero explained that there are multiple briefings
 4   throughout an investigation because they have different people interviewing different
 5   individuals, so as they get information they share it with the other detectives. (Id. at 100:5–
 6   9.). Sergeant Cordero testified that during the interview, at first Escamilla denied seeing
 7   anyone shoot the gun, and then later she said she saw another male shoot the gun. (Id. at
 8   100:22–101:5.) Escamilla told Sergeant Cordero in her interview that she did not see the
 9   Petitioner with a gun that night, but she did see him involved in a “scuffle” with a large
10   number of “boys.” (Id. at 101:10–20.) Upon further questioning by the Court and
11   rehabilitation by Respondent’s counsel, Sergeant Cordero reviewed the transcript of the
12   interview to refresh her recollection with respect to what Escamilla said she saw on the
13   night of the shooting. (Id. at 106:3–107:110.) After reviewing the transcript, Sergeant
14   Cordero said that “the males were the ones fighting and someone, obviously, in the group
15   was the one that shot the gun.” (Id. at 110:10–11.) Sergeant Cordero clarified that when
16   she said Escamilla claimed an “unknown male” shot the gun, that was based on the totality
17   of the interview and that Escamilla said she did not witness a gun or see who shot the gun.
18   (Id. at 110:19–111:2.)
19         Sergeant Cordero was further questioned on cross-examination whether Escamilla
20   seemed as if she was being truthful during the interview. (Id. at 104:13–14.) Sergeant
21   Cordero said that at first, it seemed like Escamilla was not being truthful because she denied
22   ever seeing anything. However, she later “admitted” that she did witness a fight in which
23   the Petitioner was involved, so Sergeant Cordero believed that Escamilla was being honest
24   toward the end of the interview. (Id. at 104:15–105:5.)
25         Sergeant Cordero did not ask Escamilla for a description of the shooter because she
26   said she could not identify the shooter. (Id. at 112:6–10, 113:17–18 [“If she told me she
27   didn’t see the shooter and couldn’t identify him, I would not ask her what she observed.”].)
28
                                                   29


                                                                                    10cv397-WQH-BGS
 1   Escamilla did not provide a description of what the males in the group were wearing and
 2   Sergeant Cordero did not ask for one. (Id. at 114:2–12.)
 3         F. Jan Ronis
 4         Jan Ronis served as Petitioner’s trial counsel in the underlying state court criminal
 5   case. In addition to testifying at the Hearing, Ronis was also deposed November 13, 2017.
 6   (Ex. I.) The parties stipulated to the admission of the deposition transcript into evidence.
 7   (ECF No. 116 at 7.)
 8             a. Deposition Testimony
 9         At his deposition, Ronis testified he is a criminal defense attorney with 45 years of
10   experience who has tried over 350 jury trials. (Ex. I at 5:13–6:3.) He was retained to
11   represent Petitioner and did so through judgment but not on appeal. (Id. at 7:24–8:14.)
12         The trial took place in 2005 and Petitioner was arrested in 2004. (Id. at 7:15–21.)
13   Ronis recalled his theory of defense in the case was self-defense, as that is what the
14   evidence pointed to. He recalled Petitioner was in a fight, was beaten up badly, felt his life
15   was threatened and used a weapon to defend himself. (Id. at 8:15–9:3.) Ronis was certain
16   that at the time he made his decision to proceed on a self-defense theory and “conducted
17   an investigation”, but could not remember which investigator he used. (Id. at 9:9–22.)
18   Specifically, he could not remember whether he used Juan Lopez as his investigator in this
19   case although Lopez worked on his cases during that time period. (Id. at 10:5–18)
20         Ronis did not have any recollection of being contacted by Miguel Rubio during his
21   representation of Petitioner. (Id. at 10:22–25.) Upon reviewing Rubio’s declaration (Ex.
22   28), Ronis stated that he had “absolutely no recollection of ever seeing a message or getting
23   a call from that individual.” (Id. at 11:6–14.)       He does not have any independent
24   recollection of Lopez contacting him about Rubio. (Id. at 18–21.)
25         Ronis also did not recall the name Silvia Escamilla or having been contacted by her
26   during his representation of Petitioner. (Id. at 11:25–12:4.) Upon reviewing Escamilla’s
27   declaration (Ex. K) at the deposition, Ronis testified that he had no independent
28
                                                   30


                                                                                   10cv397-WQH-BGS
 1   recollection of any communication with her. (Id. at 12:6–18.) He further stated if someone
 2   called him and asserted the claims made in Escamilla’s declaration, he “can’t believe that
 3   [he] wouldn’t remember that.”        (Id. at 12:18–13:1.)    He also did not recall Lopez
 4   communicating with him about Escamilla. (Id. at 13:2–4.) If either Lopez or Escamilla
 5   had said in the police reports they did not see anything regarding the shooting and then
 6   called his office and gave a different description, Ronis testified that he would have
 7   interviewed them. (Id. at 54:11–21.)
 8         Ronis testified that he received and reviewed discovery from the prosecution in the
 9   case, including police reports. (Id. at 13:8–14.) He did not recall seeing reports from either
10   Rubio or Escamilla or have an independent recollection of reading the reports. (Id. at
11   13:15–18, 14:13–15:17.) However, upon reviewing police reports with statements from
12   Rubio and Escamilla, they refreshed his memory and seemed to be consistent with what
13   “everybody, you know, said that they witnessed.” (Id.)
14         During his representation of Petitioner, Ronis was not aware of any facts that would
15   lead him to believe that there was another shooter at the scene of the incident. (Id. at 15:18–
16   22, 28:20–23.) Ronis testified that if he had information that there were witnesses who
17   were prepared to testify that someone other than Petitioner committed the crime, he would
18   have pursued it. (Id. at 17:25, 18:1–5, 28:1–15.) He would not have proffered a self-
19   defense theory without investigating all other possible defenses. (Id. at 17:15–24.) If there
20   were witnesses who indicated a willingness to testify that someone else had committed the
21   offense but they had made prior inconsistent statements to the police, Ronis testified he
22   would still have interviewed those witnesses. (Id. at 19:1–18.) He explained, however:
23   “[T]he witnesses have to fit the facts. So if the witnesses don’t fit the facts, you undermine
24   your credibility by putting them on, if you have other facts to go with that are credible, the
25   jury might believe.” (Id. at 19:14–18.) His belief that there was only one shooter was
26   based on the investigative reports, his conversations with the Petitioner, the defense they
27   chose and the absence of any other credible evidence pointing to another shooter. (Id. at
28
                                                   31


                                                                                    10cv397-WQH-BGS
 1   28:23–29:6, 42:3–17.)
 2         Ronis testified that it was decided that self-defense would be Petitioner’s defense.
 3   (Id. at 27:10–12.) He did not recall that he also argued an accidental defense at trial, but
 4   said that it sounds like the two defenses could have gone hand-in-hand in this case based
 5   on the reports of shots being fired into the air and into the ground. (Id. at 27:13–24)
 6         Ronis did not recall the police reports indicating that any witnesses said the shooter
 7   was of Asian or Chinese descent, and he would be surprised to hear that they did. (Id. at
 8   30:25–31:7.) He further testified that if there were reports to that effect and they appeared
 9   to be credible and stronger than the other defense that was offered, he would have pursued
10   it. (Id. at 31:14–32:6.) Ronis was asked if he remembered the evidence indicating that the
11   shell casings were spread around in different areas of the street. (Id. at 33:23–34:1.) He
12   did not recall (id. at 34:2), but he recalled there were reports saying that the person with
13   the gun, who was identified as Petitioner, was at one point chasing the person who turned
14   around and then got shot in the eye. (Id. at 35:2–14.) He later testified that he recalled
15   “ample reports and witness statements that [Petitioner] . . . chased the victim and
16   continued to fire.” (Id. at 46:10–13.)
17         When asked whether he would have chosen a different defense if he had information
18   indicating that the description of the shooter was different than that of Petitioner, Ronis
19   said he would have if it was “really credible evidence that outweighed the other defense,”
20   but that his recollection is that the credible defense is the one that was asserted. (Id. at
21   37:1–9.) Ronis conceded no witness testified that they saw the Petitioner actually shoot
22   the victim, but that he recalled witness statements that Petitioner was seen firing a gun into
23   the air. (Id. at 47:11–48:4.) Given that gang members were involved, Ronis explained
24   “there was a lot of the rule of the streets . . . applying to what people were willing to come
25   to court and testify to . . . .” (Id. at 26:21–27:9, 46:14–25, 56:4–12.)
26         When asked to justify his decision to utilize a self-defense theory rather than a
27   second shooter theory, Ronis explained that “I think the evidence was that he – I think the
28
                                                   32


                                                                                   10cv397-WQH-BGS
 1   credible evidence was that he – there was a gun in his hand. People described the gun in
 2   his hand. People described him, you know, taking shots, as I recall. And you know, it
 3   seemed to me that was a far more credible defense than somebody else did it.” (Id. at
 4   48:20–49:7.)
 5         Ronis did not recall the circumstances surrounding the Petitioner’s decision to take
 6   the stand and testify but he knows there were discussions about it. (Id. at 39:15–21.) On
 7   redirect, Ronis testified that he had a great interest in the outcome of this case and was
 8   highly motivated to do the best job that he was capable of because he liked Petitioner and
 9   loathed the prosecutor. (Id. at 57:8–17.)
10         When describing his practice when he gets on a case, Ronis explained that police
11   reports are “always the thing you are most anxious to get, because they really tell you what
12   – it tells you more a complete picture than what you just get from interviewing a
13   defendant.” (Id. at 26:6–10.) Also, Ronis testified it is his practice to pull the relevant jury
14   instructions when he gets a case as part of his preparation for the preliminary examination
15   or discussions with a client. (Id. at 58:18–22.) He would have researched relevant legal
16   issues during his representation of Petitioner. (Id. at 58:10–13.)
17         Ronis searched his office pursuant to a subpoena and does not have any records of
18   this case. His practice is to send the entire box of case materials to the appellate attorney
19   once he is contacted by him or her. (Id. at 20:1–10.) He no longer has hard copy records
20   stored with Iron Mountain. (Id. at 22:11–12.) He was also unable to find any electronic
21   records relating to the case. (Id. at 21:5–11.) However, he remembers interviewing
22   witnesses, although not specifically which ones, and there being investigative reports of
23   witness statements. (Id. at 37:20–38:24.)
24             b. Hearing Testimony
25         Ronis testified at the Evidentiary Hearing on February 28, 2018 (EHRT, vol. 1 at
26   120–48) and March 9, 2018 (EHRT, vol. 3 at 3–47.)
27         During his first day of testimony, Ronis stated that since the time of his deposition,
28
                                                    33


                                                                                    10cv397-WQH-BGS
 1   he had not located his case file. (EHRT, vol. 1 at 120:21–25). He also had no further
 2   recollection about having had a conversation with Escamilla, and stated, “I find it
 3   incredible that I would not have remembered a conversation of the nature that’s alleged.”
 4   (Id. at 121:3–12.) Ronis testified that his practice was and currently is to prepare his client
 5   to testify and thus he is sure he knew the substance of what Petitioner was going to testify
 6   to at trial. (Id. at 121:16–122:4.) Ronis recalled having many conversations with Petitioner
 7   and Petitioner did not mention a second shooter. (Id. at 122:10–14.) If the Petitioner had
 8   told him about a second shooter, that likely would have entered his decision-making
 9   process as to the choice of defense. (Id. at 122:15–18.) Petitioner told Ronis that he fired
10   a gun. (Id. at 122:19–20.) He did not tell Ronis that someone took the gun away from him,
11   nor did he tell him that there was someone else with a different gun. (Id. at 122:21–123:1.)
12         Ronis testified on cross-examination that in the course of his investigation he
13   reviewed all of the police reports, and his investigator interviewed the witnesses that were
14   at the scene. (Id. at 126:20–127:1.) He did not recall coming across witness statements
15   regarding the suspect wearing a cowboy hat. (Id. at 126:4–14.) He was asked to review
16   police reports summarizing witness statements (Exs. 1–3) from Daniel Alatorre, Olivia
17   Addison, and Antoinette Gonzalez that described the suspect as wearing a cowboy hat. He
18   stated that these were the kinds of witnesses he would have interviewed or would have
19   wanted to interview. (Id. at 127:4–129:10.) He could not recall if he interviewed Addison
20   or Gonzalez. (Id.) Ronis had no recollection of the subject of a cowboy hat coming up at
21   trial. (Id. at 129:11–14.) Ronis was asked to review a portion of the trial transcript in
22   which the prosecutor was questioning Petitioner and asked if Petitioner was wearing a
23   cowboy hat. (Ex. 23 at 3.) Ronis admitted that the transcript made it appear as though the
24   prosecutor thought Petitioner was the shooter with a cowboy hat on. (EHRT, vol. 1 at
25   133:10–17, 134:1–10.)
26         When asked if he had interviewed the above witnesses and they described someone
27   with a cowboy hat, would he still have gone with his chosen defense, Ronis said yes. (Id.
28
                                                   34


                                                                                    10cv397-WQH-BGS
 1   at 130:1–6.) Ronis explained that it was his belief and understanding that there were no
 2   other shooters, because “it would have occurred among other ways in conversations with
 3   my client.” (Id. at 130:7–9.) Ronis further stated “there’s no question in my mind that I
 4   read every report and I was familiar with it at the time.” (Id. at 131:20–23), and that
 5   because the Petitioner told him that he “was the guy with the gun” he assumed that to be
 6   the truth. (Id. at 131:10–14.) Ronis said that although he did nott have any independent
 7   recollection of much of the case at the time of the Hearing, he did recall that any witness
 8   he felt was important to interview would have been interviewed. (Id. at 132:5–8).
 9         Ronis also reviewed a portion of a transcript (Ex. 14 at 8) from a 2007 post-trial
10   status conference. (Id. at 141:16–21.) Petitioner requested on the record that new counsel
11   be appointed for him and accused Ronis of not presenting all the evidence and testimony
12   available to him at trial. (Ex. 14 at 8 [“Your Honor, I didn’t shoot this man and there is
13   proof that there is another shooter.”].) Ronis did not recall if he asked Petitioner about his
14   comments to the judge as they “could have been at cross-purposes with one another.”
15   Ronis stated that “If that’s what he told the judge, it’s different than what I knew at the
16   time of trial and what I had known before the trial, and I don’t want to get, you know, into
17   an argument with my client at that point.” (EHRT, vol. 1 at 141:19–142:5.) Ronis testified
18   that his memory was refreshed that he had read all of the reports and even though some
19   witnesses testified to someone wearing a cowboy hat, he still felt that he had chosen the
20   most credible defense. (Id. at 144:9–16.)
21         During his second day of testimony, Ronis stated that if thought that the person with
22   the cowboy hat was the shooter, he would interview witnesses who had identified a shooter
23   with a cowboy hat. (EHRT vol 3. at 4:13–20.) He had no independent recollection if he
24   had done so in this case. (Id. at 5:1–8.) Generally, Ronis would have an investigator
25   conduct the interviews. (Id. at 5:11.) Ronis did not recall if he personally interviewed
26   anyone in this case, but that did not exclude the likelihood that reports were presented to
27   him by investigators that he read at the time. (Id. at 9:18–20, 11:24–25, 12:1–4.)
28
                                                   35


                                                                                   10cv397-WQH-BGS
 1          Ronis testified he always reads police reports in preparation for trial and did so in
 2   preparation for this trial. (Id. at 6:6–8; 7:2–4.) When pressed further about witness Daniel
 3   Alatorre, Ronis said if someone asked him whether he would have interviewed him in a
 4   vacuum, he would say yes; however, depending on who he knew the shooter to be at that
 5   time he saw the report, it may not have caused him to interview anyone else because he
 6   had another defense. (Id. at 7:5–8:2.) He does not have an independent recollection of
 7   whether he interviewed anyone for this case. (Id. at 8:3–14.) He recalls conversations with
 8   Petitioner’s ex-wife and other family members but otherwise does not recall. (Id. at 11:15–
 9   22.)
10          Ronis does not remember who his investigator was in this case, however he assumes
11   it was Juan Lopez given that he was subpoenaed as a witness for the Hearing. (Id. at 12:16–
12   25.) Typically, an investigator would interview witnesses at Ronis’ direction and then
13   Ronis would be provided a report. (Id. at 13:1–16.) “If there was a need for a report,
14   [Ronis] would have expected one.” (Id. at 14:4–7.) Ronis testified that if he thought
15   somebody other than his client was the shooter, he would have directed his investigator to
16   interview a witness who described the shooter as wearing a cowboy hat, but that “wasn’t
17   the premise of [his] defense based upon [his] conversations with Mr. Espinoza.” (Id. at
18   15:10–22.)
19          Petitioner told Ronis that Petitioner was the lone shooter:
20          Q: Well let’s talk about that. How did you come to a conclusion that [Petitioner]
21          was, in fact the lone shooter?
22          A: Because that’s what he told me.
23          Q: [Petitioner], in fact, told you that he’s the guy who shot [the victim]?
24          A: Yes
25          Q: He told you that?
26          A: Yes.
27   (Id. at 15:23–16:5.) Ronis saw his client several times in jail. (Id. at 16:18–25.) They
28
                                                   36


                                                                                   10cv397-WQH-BGS
 1   discussed the events and felt Petitioner had a good self-defense argument. Ronis explained
 2   an attorney cannot “proffer a self-defense argument unless the person [they] are
 3   representing was truly the mechanism of injury and [Petitioner] told [him] the
 4   circumstances surrounding the obtaining of the weapon and the shooting.” (Id. at 17:1–5.)
 5   Ronis did not recall what Petitioner testified to at trial but did recall what his client told
 6   him. (Id. at 17:7–9.) He “certainly” did not remember Petitioner telling him there was
 7   another shooter. (Id. at 17:17–18.) Ronis could not recall that he had any reason to believe
 8   Petitioner was uncertain about the fact that he was the shooter, nor any reason to believe
 9   he was lying. (Id. at 27:5–15.) Ronis further testified that forensic evidence involved a
10   trail of shell casings that were all from the same weapon, which was consistent with
11   Petitioner’s statement to him. (Id. at 18:14–20.)
12            Ronis had no independent recollection of anyone calling his office and leaving
13   messages for him saying there was another shooter. (Id. at 24:8–11.) He stated, “I can just
14   tell you what my practice as a lawyer would have been had somebody come to me at the
15   time of these events and made a statement such as that, I certainly would have moved on it
16   and it wouldn’t have been something that would have been overlooked.” (Id. at 19:25–
17   20:4.)
18            When asked if someone always answers the phone at his office or if there is only
19   voicemail, Ronis said he has always had staff in his office answering telephones. Messages
20   are written down on a carbon copy form and placed in the attorney’s file. (Id. at 24:12–
21   20.) Ronis was confident that no one ever left a message about another shooter, “because
22   it was such a profound issue that we’re talking about.” (Id. at 24:22–25:1)
23            Ronis said it is not uncommon for defendants after a conviction to change their view
24   of the case, but that does not change his belief and opinion that what Petitioner told him at
25   the time fit with all the facts that he knew, was a truthful statement and it was probably the
26   best defense. (Id. at 35:19–25.) As Ronis explained, “I felt it was a very good self-defense
27   case and based upon what [Petitioner] told me about the assault on him and the shooting
28
                                                   37


                                                                                   10cv397-WQH-BGS
 1   that that was the most viable, credible defense to pursue and that’s what was pursued.” (Id.
 2   at 36:22–37:2.) When asked about how Petitioner testified to there being no chase, despite
 3   the forensic evidence indicating there was a chase, Ronis stated “I can’t control exactly
 4   what he testified to. I thought that the facts that [Petitioner] testified to fit the facts as I
 5   knew them and that’s my belief here today.” (Id. at 38:2–20.) Ronis does not believe there
 6   was any credible evidence or reports of another shooter based upon the reports he had at
 7   the time he represented Petitioner up to and including the trial. (Id. at 38:21–39:2 [“I don’t
 8   think there were any reports that would credibly indicate another shooter involved.”)
 9         Ronis was asked hypothetically if a police report indicated that the shooter was
10   wearing a white cowboy hat or another report indicated that the shooter was of Asian
11   descent, would that cause him to believe there was another shooter. He answered that if
12   that was all he knew then he could have had a reasonable belief that there was another
13   shooter, however that was not all he knew at the time. (Id. at 39:3–11.) Ronis had no
14   reason to disbelieve that Petitioner was the shooter and that there were no other shooters
15   based on everything he knew about the case and the fact that Petitioner told him he was the
16   shooter. (Id. at 42:17–24.)
17         Ronis does not have any independent recollection of interviewing Escamilla. (Id. at
18   43: 9–14.) When asked whether he would have put on the same defense of self-defense if
19   Escamilla had called him and told him there was another shooter, Ronis said that it would
20   have to fit the facts and it would not be advisable to put on perjured, fabricated, or
21   testimony that is inconsistent with all other reports and facts of the case. (Id. at 43:21–
22   44:14.) Ronis said if Escamilla had called his office and left a message that there was
23   another shooter, he “absolutely” would have interviewed her. (Id. at 44:18–20.) With
24   respect to any other witnesses who may have reported another shooter, he said it “possibly”
25   would have been a good idea to interview them, but that it “just didn’t fit the facts as [he]
26   understood them.” (Id. at 44:21–45:14.) When questioned about whether he would have
27   interviewed other witnesses who gave a description of a shooter that did not match
28
                                                    38


                                                                                    10cv397-WQH-BGS
 1   Petitioner, Ronis said, “It’s not uncommon for people to misidentify and to attribute
 2   clothing and facial hair and things that other witnesses contradict. So I can’t reconcile
 3   inconsistent statements in-between witnesses but based upon everything I knew about the
 4   case I proffered the evidence, I proffered the defense which I thought was credible.” (Id. at
 5   45:15–21.)
 6         G. Juan Lopez
 7         Juan Antonio Lopez routinely served as Ronis’ investigator during the time period
 8   of Petitioner’s trial. In addition to testifying at the Hearing, Lopez was also deposed on
 9   November 13, 2017. (Ex. J.) Counsel stipulated to the admission of the deposition
10   transcript into evidence.14 (ECF No. 116 at 7.)
11             a. Hearing Testimony
12         Lopez testified at the Hearing on February 28, 2018. (EHRT, vol. 1 at 149–73.)
13   Lopez was a licensed private investigator. When interviewing a witness, he would show
14   his investigator’s license and I.D., as well as provide the witness with a business card. (Id.
15   at 151:2–152:5.) Lopez has no records pertaining to Petitioner’s case. (Id. at 150:5–11.)
16   He has no recollection of the case at all. He does not recall going to the home of Sylvia
17   Escamilla. (Id. at 150:12–24.)
18         On cross-examination, Lopez reiterated that while possible he spoke to Escamilla
19   and Rubio, he had “no memory of it at all whatsoever.” (Id. at 152:13–20.) He also
20   reiterated that he had no memory of Petitioner’s case. (Id. at 152:21–25.) Typically, he
21   would interview a witness by himself and does not recall going to interview someone with
22   Ronis. (Id. at 153:17–25.) Lopez testified as to his general practice of taking notes from
23   witness interviews, and if the witness was going to be called at trial or was an important
24   witness, he would write a report. (Id. at 156:2–23, 157:3–13, 158:14–23, 159:21–160:7.)
25   He would interview a witness, takes notes, and then give the notes or read the notes to
26
27   14
       Exhibit J was entered into evidence at the Hearing on March 2, 2018. (EHRT, vol. 2 at
28   24:4–7.)
                                                   39


                                                                                   10cv397-WQH-BGS
 1   Ronis. Ronis would then decide which if any of those witnesses were going to be used at
 2   trial because there is a legal obligation to provide a report to the prosecution. (Id. at
 3   159:21–160:8.) Lopez stated that in general, his obligations as an investigator on a case
 4   are to take down a statement, forward that statement to the attorney and the attorney has
 5   the primary responsibility to determine what to do with that information. (Id. at 162:4–
 6   10.)
 7          If a witness gave him a description of a shooter that was different than the defendant,
 8   he would “obviously write a report” and follow up on it. (Id. at 163:13–25.) However, he
 9   would not follow up on his own and try to develop the case without instructions from the
10   attorney, even if a witness contacted him after their initial statement. (Id. at 166:15–23.)
11          On redirect examination, Lopez was asked what he would do if someone he
12   interviewed and given his business card to later called and told him that “they’ve got the
13   wrong guy, there’s another shooter.” He said he would talk to them, and take notes, and
14   then communicate that to the attorney. Lopez said that information would never have
15   stopped with him. (Id. at 167:19–168:7.) When asked whether Lopez recalled ever
16   interviewing a witness along with Ronis, as Escamilla’s declaration indicates, he said it is
17   possible that a witness came to the office but he did not recall ever going out in the field
18   with Ronis to interview anyone. (Id. at 172:10–19.)
19             b. Deposition Testimony
20          During his deposition, Lopez testified he has been employed as a private investigator
21   for 40 years and worked with Ronis in that capacity in 2005. (Ex. J at 5:16–20.) Lopez
22   had no independent recollection of Petitioner’s case, but said it was possible he worked on
23   it. (Id. at 5:21–6:5.) Typically, while working on a case with Ronis he would review all of
24   the discovery, which included police reports and witness interviews, and discuss with
25   Ronis who he should locate or interview. (Id. at 6:6–24.) After reviewing Miguel Rubio’s
26   declaration, Lopez stated he could not place the case and that “it doesn’t really come back
27   to me.” (Id. at 7:1–14.) He did not recall Rubio or ever speaking to him. (Id. at 7:15–17.)
28
                                                   40


                                                                                   10cv397-WQH-BGS
 1   Lopez also reviewed Silvia Escamilla’s declaration at his deposition and could not recall
 2   the case or ever talking to Escamilla. (Id. at 8:1–11.)
 3         Lopez stated that if he were to work on a case with Ronis in which the client was
 4   accused of shooting someone and a witness were to contact Lopez claiming to have seen
 5   someone else commit the shooting, he would have relayed the information to Ronis and
 6   prepared a written report if Ronis requested. (Id. at 8:15–24.) Lopez testified that he would
 7   not have ignored that information in the hypothetical scenario. (Id. at 8:25–9:1.) Lopez
 8   testified that typically, when he prepares investigative reports for an attorney, he turns them
 9   over to the attorney and he would “probably” keep it in his file, although he “looked all
10   over” and could not find any records from this case. (Id. at 9:2–11.) Lopez testified that
11   at the time Petitioner’s case was pending, he kept files in a filing cabinet; his practice is to
12   keep files for five years and then purge them. (Id. at 9:12–21.) If he wrote reports in a
13   case, they would have been turned over to the attorney during the case. (Id. at 10:6–9.)
14   Lopez used a computer in 2005, but has since obtained new computers and did not keep
15   the old one. Whatever information he had in a case, he would turn it over to the attorney
16   and he does not really keep anything on the computer. (Id. at 10:10–11:10)
17         On cross-examination, Lopez confirmed he could not recall anything about the case.
18   (Id. at 11:20–23.) He said some of it looked familiar, but that he had many cases involving
19   shootings in National City. (Id. at 11:23–12:1.) Lopez further stated that in certain cases
20   Ronis would hire him to perform a specific task rather than being assigned throughout the
21   entirety of the case. (Id. at 14:9–13.) Lopez worked with Ronis on mainly federal cases,
22   and if he needed something on a state case, he would call Lopez; they were collaborative.
23   (Id. at 17:1–22.) Lopez was asked if he has ever been contacted by a witness in a case in
24   which he was not involved. He said it has happened, but that he always refers them to
25   Ronis because he does not talk to his client unless Ronis wants him to. (Id. at 17:25–
26   18:22.) Lopez testified that Ronis worked with many other investigators, but in 2005, he
27   was Ronis’s “go-to guy.” (Id. at 18:23–19:8.)
28
                                                    41


                                                                                    10cv397-WQH-BGS
 1         Lopez did not recall speaking to Sandy Espinoza, Antoinette Gonzales, Daniel
 2   Alatorre, Jessie Addison, Olivia Addison, Lupe Barrera, Jose Sanchez, or Petitioner. (Id.
 3   at 21:2–20.) Lopez also did not recall an incident at KP Hall. (Id. at 21:23–24.)
 4         H. Sandy Barajas15
 5         Sandy Barajas is Petitioner’s ex-wife with whom he has two children. (EHRT, vol.
 6   1 at 174:12–20.) She notarized Escamilla’s sworn declaration submitted with the Petition.
 7   (See Ex. K.)
 8            a. Hearing Testimony
 9         Sandy Barajas testified at the Hearing on February 28, 2018. (EHRT, vol. 1 at 173–
10   93.) She is the Petitioner’s ex-wife and mother of his two children. (Id. at 174:12–20.)
11   The two were married at the time of the shooting at KP Hall. (Id.) She is the daughter of
12   Escamilla and helped prepare her mother’s declaration. (Id. at 174:21–77:12.)
13         Barajas testified that Escamilla’s dictated what had happened and then Barajas wrote
14   down that information on a piece of paper. Barajas then wrote her notes on a computer.
15   She then translated her notes into English and put it into Escamilla’s declaration. Escamilla
16   dictated the statement on May 5, 2009. Barajas testified that she and Escamilla were having
17   a conversation about the situation, and when Barajas mentioned that Petitioner was “going
18   to fight his case”, her mother wanted to “make sure that her information, what she knew,
19   was in writing if it was ever needed by anybody.” (Id. at 176:22–177:12.) Barajas is not
20   a certified translator but did the best she could with English being her second language.
21   (Id. at 177:17–24.)
22         Barajas stated she did not ask her mother to provide the declaration. Escamilla
23   wanted to preserve what she remembered happening if it was ever needed in the future.
24   (Id. at 178:4–24.) Barajas further elaborated about the details of her conversation with
25
26   15
       Sandy Barajas is Petitioner’s ex-wife with whom he has two children. While they were
27   married, her name was Sandy Barajas-Espinoza. In various documents, she is referred to
28   as Sandi as well.
                                                  42


                                                                                  10cv397-WQH-BGS
 1   Escamilla. Barajas informed her mother that Petitioner was going to file an appeal and the
 2   two discussed how they were never contacted. (Id. at 179:10–13.) Barajas clarified that
 3   Escamilla never wrote a statement in Spanish that Barajas translated. It was given orally.
 4   (Id. at 180:5–21.) When asked if it was a verbatim translation, Barajas responded that it
 5   was. (Id. at 180:22–24.)
 6         Barajas is a certified notary public and believes she got her license in 2009, the same
 7   year Escamilla’s declaration was notarized. (Id. at 182:7–19.) It was her idea to notarize
 8   Escamilla’s declaration. (Id. at 182:20–24.) She stated Escamilla’s declaration accurately
 9   reflects her recollection of what her mother told her. (Id. at 183:7–25.) She testified that
10   there were no mistakes or errors that she saw. (Id. at 183:21–25.)
11         Upon redirect examination by Petitioner’s counsel, Barajas stated she did not tape
12   record her mother’s statement. (Id. at 184:6–10.) She testified that due to English being
13   her second language it is possible that she mistranslated certain words. (Id. at 184:11–23,
14   186:9–13.) She stressed repeatedly that English is her second language and while she has
15   improved, her “English is not the best.”     (Id. at 184:13–16; 186:9–13.) She stated her
16   “knowledge of English back then is not what it is today . . . .”16 (Id. at 192:5–7.)
17         Petitioner’s counsel directed her to the portion of Escamilla’s declaration which
18   refers to someone grabbing “the gun” from Petitioner, and asked her if that could possibly
19   mean “a gun.” (Id. at 185:11–18, 190:15–22.) She stated it “could be one or the other”
20   and that “in our language, in Spanish, certain words can be translated into English, but it
21   doesn’t have the same significance or value . . . .” (Id. at 190:23–191:14.) The Court
22   clarified by stating that “a gun” in Spanish is “un pistola” and “the gun” is “la” and that
23   Barajas just testified to there being a mistake in Escamilla’s declaration. Barajas then
24
25
26
     16
        At the Hearing, Barajas spoke English fluently. Given the Court’s impression, it
     requested the recording of her interview with Sergeant Cordero following the shooting to
27   assess her ability to communicate in English at the time of the drafting of Escamilla’s
28   declaration. (See Ex. G.)
                                                  43


                                                                                   10cv397-WQH-BGS
 1   clarified, “No, I’m not, I’m not saying that it’s a mistake . . . .” (Id. at 191:15–192:7.)
 2   When asked if she recalls making an error, she stated “to the best of my ability at that time,
 3   this is what I understand to be what she had given me.” (Id. at 192:8–12.)
 4          The Court asked Barajas if she translated the declaration back to her mother before
 5   she signed it. (Id. at 186:29–21.) After much back and forth, she said she did. (Id. at
 6   186:22–188:5.) She confirmed that she translated the statement “I saw someone else grab
 7   the gun and tried to shoot Rogelio as he ran across the street” to Escamilla, and Escamilla
 8   concurred that was the way it happened. (Id. at 188:8–14.)
 9          Barajas testified that the first time Escamilla told her that someone else grabbed the
10   gun from Rogelio and shot at him was while preparing Escamilla’s 2009 declaration. (Id.
11   at 188:15–25.) She testified she was there when Escamilla tried to call Ronis, but she was
12   unable to speak with someone and left a message. When asked why Barajas tried to speak
13   with Ronis, Barajas said she “wanted to know what was going on.” (Id. at 189:1–22.) She
14   stated that she was interviewed and said she saw Petitioner with a gun:
15          The Court: But in terms of being a witness, you were interviewed and you said you
16          saw [Petitioner] with a gun.
17          The Witness: Correct.
18   (Id. at 189:23–25.)17 She did not remember her own declaration in which she listed the
19   names of witnesses, but she remembers giving names of witnesses to Ronis. (Id. at 190:2–
20   11.)
21             b. Declaration Submitted with Petition
22          Petitioner’s ex-wife Sandy Barajas submitted a sworn declaration with the Petition.
23   (ECF No 1-7 at 7–8.) The declaration is signed by Barajas using her former married name,
24
25   17
       This is not accurate. Barajas maintained in her interview with Sergeant Cordero that she
26   did not see Petitioner at the party. (Ex. H at 28.) Further, she stated she “never saw anybody
     with a gun”, “never saw any fights”, and “didn’t see anything going on.” (Id. at 21.) Thus,
27   her admission at the Hearing, that she told authorities she saw Petitioner with a gun, brings
28   into question the veracity of her previous statements to authorities.
                                                   44


                                                                                   10cv397-WQH-BGS
 1   dated May 25, 2009, and was notarized by M.G. Cordova. (Id.)
 2         I Sandy B Espinoza, want to declare under penalty of perjury that on March
           10, 2001 I attended the baptismal celebration in K-P Hall, in the city of
 3
           National City, California. I contacted the Law Firm of Jan Ronis & Ronis on
 4         numerous times to ask Rogelio Espinoza’s legal counsel (Jan Ronis) why
           weren’t any of Rogelio Espinoza’s witnesses being called to testify. He
 5
           explained to me that they were going too and also advised me that I would be
 6         called to testify therefore, I could not be present or attend any of the trial
           hearings. I was never called or contacted to be subpoena to the trial nor any
 7
           of the witnesses on his behalf. To this day, I have no knowledge of why any
 8         of use were never contacted. I provided the Jan Ronis Law Firm with several
           witnesses that were there on that day and never contacted for their statements.
 9
           I will provide a list of witnesses names at the end of this statement. I believe
10         Rogelio Espinoza, was unjustly sentenced and deprived from his freedom
           without given the opportunity to present the evidence on his behalf. This
11
           statement might not have any weight of any kind but I feel it’s my duty as a
12         citizen to present my statement to inform the courts of the injustice the Judicial
           System and how these negligent acts deprive the citizens of this country their
13
           freedom unjustly. Name of witnesses provided to the firm.
14
           Sandy Espinoza 5/25/09
15
16         Silvia Escamilla
           Miguel Rubio
17
           Julieta Sillas
18         Rosafe Cuevas
           Adolfo Cuevas
19
           Leticia Hernandez
20         Antonio Hernández
21
              c. Prior Police Reports and Interviews
22
           Barajas was interviewed by Sergeant Cordero on March 10, 2001, the night of the
23
     shooting at KP Hall. There is a Detective Follow-Up Report written by Sergeant Cordero
24
     summarizing the interview (Ex. F), as well as a two-part recording of the interview (Ex. G)
25
     and accompanying transcripts (Ex. H).
26
                     1. Detective Follow Up Report:
27
           Sergeant Cordero drafted the Detective Follow Up Report dated March 14, 2001
28
                                                   45


                                                                                   10cv397-WQH-BGS
 1   summarizing her interview of Barajas:
 2            On March 10th 2001, at about 2010 hours, I interviewed Sandi Espinosa18
              Barajas. Espinoza-Barajas is the wife of the suspect, Rogelio Quevas
 3
              Espinosa. Detective D. Grande was present during the interview. The
 4            interview with Sandi Espinoza Barajas was captured on audiotape. The
              audiotape containing Sandi Espinoza Barajas’ statement was later impounded
 5
              at NCPD. Following is a synopsis of Espinoza Barajas’ statement.
 6
                    Sandi Espinosa-Barajas lives at 3682 Logan Ave., San Diego with her
 7
                    husband Rogelio “Roger” Quevas Espinosa, their two children, Rogelio
 8                  Espinosa Jr. (11 years old) and Adolfo Espinosa (6 years old.) Roger’s
                    mother, uncle, and two nephews (Jorge Marin, 8 or 9 years old and
 9
                    Eduardo Morales 3 years old) also live at 3682 Logan Ave., San Diego.
10
                    On March 10th, 2001, Sandi Espinosa Barajas’ sister, Rosella Rubio
11
                    Barajas baptized her son Angel Miguel Rubio. The Baptism took place
12                  at 1100 hours and the party was to begin at 1600 hours. Sandi Espinosa
                    Barajas remained at the party for about thirty minutes and then went
13
                    home. Sandi Espinosa Barajas arrived home at about 1700 hours.
14                  Roger Quevas Espinosa was not home at the time.
15
                    At about 1900 hours, Sandi Espinosa Barajas returned to the party with
16                  her children, two nephews, uncle, mother-in-law, and the mother-in-
                    law’s brother. Sandi Espinosa Barajas had been at the party for about
17
                    half an hour before hearing several people screaming, “Get in there, get
18                  in there, somebody is shooting, somebody is shooting.” Sandi Espinosa
                    Barajas began to panic and started looking for her children. Sandi
19
                    Espinoza Barajas gather her children, mother-in-law and uncle, got in
20                  her car and was driving off when she was stopped at gun point by the
                    police.
21
22                  Sandi Espinosa Barajas did not witness the fight before the shooting,
                    nor did she witness the shooting. Sandi Espinosa Barajas denied seeing
23
                    Roger Quevas Espinosa at the party nor did she know his whereabouts.
24                  Sandi Espinosa Barajas last saw Roger Quevas Espinosa at about 1300
                    hours when he and the kids left to get their haircuts.
25
     (Ex. F.)
26
27
     18
28        Espinoza and Cuevas are intermittently misspelled throughout the Report.
                                                   46


                                                                                   10cv397-WQH-BGS
 1                    2. March 10, 2001 Interview
 2          Sergeant Cordero’s interview with Barajas was conducted in English. (Exs. G
 3   [recording], H [transcript].) During the interview, Barajas stated that she did not go to the
 4   baptism with Petitioner and had not seen him since 1:00 PM earlier that day. (Ex. H at 16–
 5   17.) She stressed she did not see Petitioner at the party. (Id. at 28.) She “didn’t see
 6   anything happen.” She was “inside, and [she did not] know exactly what happened . . . .”
 7   She “never saw anybody with a gun”, “never saw any fights”, and “didn’t see anything
 8   going on.” (Id. at 21.) She denied knowing anyone named Adam Rivera. (Id. at 29.)
 9          I. Barbara Ann Smith
10          Petitioner’s state court appellate attorney, Barbara Ann Smith testified on the final
11   day of the Hearing, September 14, 2018, via videoconference. (EHRT, vol. 4 at 7–51.) At
12   the outset of her testimony, the Court held that Petitioner had expressly waived any
13   attorney-client privilege that may exist as to the unredacted portions of Smith’s letters to
14   Petitioner during the course of her representation of him (Ex. P). (EHRT, vol. 4 at 6:9–
15   18.)
16          Smith is an appellate attorney who does criminal appeals in the courts of appeal in
17   California. (Id. at 7:19–25.) She represented Petitioner during his direct appeal in 2008.
18   (Id. at 8:4–10.) During her representation of Petitioner, she had the opportunity to review
19   Ronis’ file, which she received from Ronis in 2007. (Id. at 8:11–25.) Smith testified she
20   reviewed every page in Ronis’ file and considered matters that she discussed with
21   Petitioner. (Id. at 9:1–5.) After reviewing the file for ineffective assistance of counsel
22   claims, Smith returned the file to Ronis. (Id. at 9:6–11.) She did not retain a copy of the
23   file. (Id. at 9:12–14.)
24          Smith recalled discussing with Petitioner and Barajas their statements that they gave
25   the names of exonerating witnesses to Ronis and Petitioner’s initial attorney, David
26   Bartick. Smith talked with Bartick and “what he had said, and what matched with what I
27   had seen in the file, that there was this person, Sylvia Escamilla who was said to be an
28
                                                  47


                                                                                  10cv397-WQH-BGS
 1   exonerating witness but didn’t exonerate him from my review of the police and
 2   investigation reports.” (Id. at 9:17–10:7.) There were no documents in the file indicating
 3   that Escamilla saw someone other than Petitioner fire the weapon that Smith can recall.
 4   (Id. at 10:8–15.) She went over “dozens of witness statements” in the file, and there
 5   “wasn’t anyone saying that someone else did the shooting.” (Id. at 10:15–17.) She did not
 6   recall seeing any documents indicating that Miguel Rubio made statements that someone
 7   other than Petitioner fired a weapon. (Id. at 11:10–19.) Her recollection of the contents of
 8   the file was much better in 2008 than it is today, as she “was very specific and went over
 9   each statement and looked at it and compare it with things that the client had said to [her]
10   and check[ed] for the evidence of third-party culpability.” (Id. at 11:4–9.)
11         Smith was questioned about letters she wrote to Petitioner while representing him
12   (Ex. P)19. (Id. at 14:7–15:5.) Smith had conversations with Barajas regarding witnesses
13   who could exonerate Petitioner. (Id. at 16:20–19:10.) Barajas promised to give Smith a
14   list of names, but then would not name anyone. Eventually, Barajas made reference to
15   Sylvia Escamilla.
16         Smith was questioned about the following portion of a letter she wrote to the
17   Petitioner on June 15, 2007:
18         I went over all of your letters again, and went over the trial attorney’s file
           repeatedly. I do not see where you tell me the names or general substance of
19
           the testimony of the five to eight witnesses, whom you say would have proved
20         you were not the shooter. You only say that unidentified witnesses in an
           unknown situation would have said the victim had a gun, you were not the
21
           shooter, and/or someone grabbed the gun after you fired in the air and then
22         someone else shot the victim. That is extremely vague, and I see nothing in
           the file or record of appeal to support this. According to the trial attorney
23
           notes there was nothing like this in interviews of you or your wife Sandi. Nor
24         is there any area in which there is a ‘hole’ in the record, which would suggest
           to me that there was a major exculpatory witness whose statements of
25
           information was purged from the file.
26
27    These letters were originally appended as Exhibit “B” to the Petition for Writ of Habeas
     19


28   Corpus filed on February 18, 2010 (ECF No. 1-7).
                                                  48


                                                                                    10cv397-WQH-BGS
 1
     The letter goes on to say:
 2
 3         The file has dozens and dozens of witness statements, not one of which
           suggests there were two shooters, or puts a gun in the victim’s possession at
 4
           any time. Per all of them one man shot a gun during the events, so if you shot
 5         the gun then you put out the victim’s eye, as he himself said. . . . . Moreover,
           at this juncture, you have to do more than hint to me that there were
 6
           exculpatory witnesses not presented at trial to raise a third party culpability
 7         error, particularly as an [ineffective assistance of counsel] issue.
 8
     (Ex. P at 38.) Following review of these excerpts, Smith explained her recollections of her
 9
     conversations with Petitioner about the existence of exonerating witnesses. (EHRT vol 4.
10
     at 18:3–24.) Generally, Petitioner said he or Barajas gave Bartick a physical list of eight
11
     exonerating witnesses who would say someone else did the shooting. Smith repeatedly
12
     asked them for this information and did not find anything in the attorney file. Smith further
13
     testified that Petitioner and his wife gave her varying accounts that Petitioner was not the
14
     shooter, or someone grabbed the gun after he fired it, or “someone else shot the victim or
15
     even that the victim had the gun and then someone took it from him and shot, but not
16
     [Petitioner].” (Id. at 18:15–19.) They never provided any names except they might have
17
     mentioned Escamilla. Smith spoke with Bartick and “looked through every single sheet of
18
     paper in the trial attorney files . . . and there was not such a note.” (Id. at 18:3–24.)
19
           On cross-examination, Smith answered questions about her description of
20
     ineffective assistance of counsel claims to Petitioner. (Id. at 20–23:11.) She testified that
21
     she did not recall the exact amount of time she spent reviewing the file, but on average it
22
     can take six or eight hours to review a file. (Id. at 25:8–12.) In preparation for her
23
     testimony, she reviewed Exhibit P, flipped through the file, and reviewed notes she had
24
     from talking with Bartick and Ronis.          (Id. at 26:2–7.)    She remembers reviewing
25
     investigation reports and police reports in the file. Her best recollection is that the
26
     investigation reports were from Bartick. She cannot recall seeing any that she could
27
     attribute to Ronis. (Id. at 26:10–20.)
28
                                                    49


                                                                                     10cv397-WQH-BGS
 1         Regarding her review of Ronis’ file, Smith recalled there were police reports and
 2   investigation reports. (Id. at 27:13–18.) She recalled seeing investigative reports from
 3   Bartick, but did not recall seeing any case notes from Ronis. (Id. at 27:20– 28:1.) She later
 4   clarified, “I’m not saying that I can say I looked through the file and saw none. I do recall
 5   some notes from Mr. Bartick from his investigator, like investigator reports, but those are
 6   the only ones I specifically recall, and I don’t recall any from Mr. Ronis.” (Id. at 47:13–
 7   20.) Smith testified that since representing Petitioner some ten or eleven years prior to the
 8   Hearing in this case, she has reviewed approximately 20 case files in that time, and her
 9   memory of the file was much more accurate at the time she wrote the letters to Petitioner
10   in 2007 and 2008. (Id. at 48:11–21.)
11         Smith did not interview Escamilla during her representation of Petitioner. (Id. at
12   29:15–16.) When asked how she determined Escamilla would not be a good witness, Smith
13   said she made that decision based on her review of her statements in the file, either from
14   police reports or investigative reports. (Id. at 29:17–22.) Smith recalled that Escamilla’s
15   statements did not exonerate Petitioner. (Id. at 29:23–30:2.)
16         Smith recalled that out of the dozens of witness accounts in the file there were a few
17   descriptions of “a Chinese guy in a cowboy hat who obviously wasn’t [Petitioner],” but her
18   recollection was that “no one was saying that the Chinese guy in a cowboy hat shot in place
19   of [Petitioner].” (Id. at 32:1–8.) Smith was asked to review the following letter excerpt:
20         I did not say I was unaware of witness statements that you were not the
           shooter, to investigators for attorneys Bartick and Ronis. I said there weren’t
21
           any in the file I, which I reviewed in depth, and repeatedly. I have been over
22         my analysis of various witnesses and nothing you or Sandy has said has been
           able to be verified by anything in the file.
23
24         (Ex. P at 42.) She explained that in this letter, she was summarizing things she had
25   discussed previously with Petitioner, “because there were references to the Chinese guy
26   with the cowboy hat; there were people who weren’t sure if [Petitioner] was the shooter,
27   but they weren’t saying that somebody else did it…There were a couple witnesses, one or
28
                                                  50


                                                                                  10cv397-WQH-BGS
 1   two, who didn’t say [Petitioner] did it, but they weren’t sure, and they weren’t identifying
 2   a third-party culprit. That’s my view of the file.” (EHRT, vol 4 at 39:12–23.)
 3         Smith was the final witness called and the Hearing closed on September 14, 2018.
 4         J. Police Reports
 5         Respondent introduced the police reports Ronis received from the District
 6   Attorney’s office in connection with Petitioner’s case as Exhibit M.20 More than ninety
 7   potential witnesses amongst party-goers and residents surrounding KP Hall were
 8   interviewed about the shooting. Their responses are documented in various police reports.
 9   (See Ex. M.) Of the total potential witnesses, over seventy did not see the shooting and/or
10   only heard shots fired. (Id.) These witnesses include those closest to Petitioner, his ex-
11   wife Sandy Barajas-Espinoza, his mother Rosa Fe Cuevas, and his uncle Adolfo Cuevas
12   (Id. at 3, 46–47, 50, 78–79 [“Rosa at times was reluctant and evasive to give any
13   information about her son Rogelio [and] implied she was protecting her son”].) Two of
14   the witnesses to the shooting, Jose Sanchez and Joaquina Soltero expressly stated they only
15   saw one individual with a gun. (Id. at 4, 53 [“At no time did Joaquina Soltero see anyone
16   else other than Roger Espinosa armed with a handgun.”].) Critically, no witnesses to the
17   shooting described a second shooter or anyone else brandishing or using a gun during the
18   altercation. (See Ex. M.)
19         Eight witnesses stated Petitioner (“Roger Espinoza”, “Roger”, or “Rogelio
20   Espinoza”) was shooting the gun and provided detailed statements to the police: Eva
21   Gallegos (id. at 8, 62); 21 Roman Rodriguez Rubio (id. at 47–48, 69–70); Joaquina Soltero
22
23   20
        Exhibit M includes Petitioner’s Exhibits 1, 2, and 3, which are police reports in which
24   witnesses state the shooter was wearing a cowboy hat or sombrero. (See Exs. 1, 2, 3.)
     21
        Eva Gallegos saw Petitioner holding a gun in his hand and saw him shoot the gun two
25   times in the air at an upward angle while Roman Rubio and Juan Bolanos grabbed him in
26   an effort to keep him from shooting. She then ran inside the hall for protection and heard
     additional gunshots. She did not return outside until the shooting was stopped. She stated
27   although she “did not see [Petitioner] shoot [the victim], [Petitioner] was the only person
28   who was outside shooting a gun.” (Id. at 62.) Gallegos positively identified Petitioner as
                                                  51


                                                                                 10cv397-WQH-BGS
 1   (id. at 24, 37, 52–53); the victim Pedro Arturo Rivera (id. at 24, 26, 75–77); Norma Soltero
 2   (id. at 27, 72–73); Adan Rivera (id. at 56–58, 64–66);22 Juan Bolanos (id. at 79–80); 23 and
 3   Herman Lopez (id. at 80).24 Additionally, as detailed above Sylvia Escamilla initially
 4   stated she saw Petitioner fire the gun up into the air. (Id. at 37; Ex. A.)
 5         Pedro Arturo Rivera, the victim, provided a detailed account of Petitioner shooting
 6   him in the eye. He:
 7         turned around and saw [Petitioner] shoot at him. Pedro saw the muzzle flash
           from the gun. As he saw the muzzle flash, Pedro felt a pain in his head and
 8
           described it as feeling like he had run his hear into a metal pole. After being
 9         shot, Pedro believed [Petitioner] was going to continue to shoot him. Pedro
           continued to walk for about “five yards” and collapsed.
10
11   (Ex. M at 77.) Further, Joaquina Soltero witnessed Petitioner approach the victim,
12   Petitioner shoot at the victim, and then the victim fall to the ground as Petitioner “chased
13   him and shot him.” She stated Petitioner shot at the victim about ten times. (Id. at 53.)
14   Norma Soltero saw Petitioner shooting at the victim’s feet area, the victim running away,
15   and then Petitioner shooting at the victim. She looked away for “maybe two seconds” to
16
17
18   the same person who got in a fight at the party, was in possession of a gun and shooting a
     gun outside the party. (Id. at 8, 59.)
19   22
        Adan Rivera saw Petitioner run up from behind when he and his brother, the victim, left
20   KP Hall. Petitioner was holding a semi-automatic gun in his hand. Petitioner fired one or
     two shots into the air and then pointed the gun at Adan and the crowd. Adan ran to hide
21   and looked back to see Petitioner shooting numerous times in the direction of the crowd in
22   front of the hall. He heard a total of ten to fifteen gunshots (Ex M at 57, 65.) His girlfriend
     Eliza Marez ran to a parked car with Adan. (Id. at 57.) She is described in police reports
23   as witness to the shooting (id. at 59), but it is noted she met Petitioner for the first time the
24   night of the shooting and did not know if she could identify him if she were to see him
     again. (Id. at 60.)
25   23
        Bolanos, the boyfriend of Sylvia Escamilla, stated he was “concerned of retaliation” by
26   Petitioner. (Ex. M at 80.)
     24
        Lopez heard seven to eight gunshots coming from outside KP Hall, stood up and saw
27   Petitioner holding a handgun. He saw Petitioner run from the hall and get into the
28   passenger’s side of a blue Mazda. (Ex. M. at 80.)
                                                    52


                                                                                     10cv397-WQH-BGS
 1   gather her children and looked back and saw the victim fall to the ground. (Id. at 73.)
 2   Roman Rodriguez Rubio was with the victim when Petitioner ran at them with a gun in his
 3   hand. Rubio stood between Petitioner and the victim and was trying to push them apart,
 4   but Roger pointed his gun up in the air and fired. He was able to push the victim away
 5   from Petitioner, and then he ran toward KP Hall. He looked back and saw Petitioner
 6   standing still aiming his gun in the direction that the victim was running and saw him fire
 7   three rounds in that direction.25 (Id. at 48.) Finally, Juan Bolanos, Sylvia Escamilla’s
 8   boyfriend, saw Petitioner firing a handgun recklessly in different directions. He was five
 9   feet from Petitioner and close enough to see the muzzle flash from the gun. He ran for
10   safety into KP Hall. While he did not see Petitioner shoot anyone, he saw the victim injured
11   and bleeding afterwards. (Id. at 79–80.)
12         Joaquina Soltero, who had known Petitioner for ten years at the time of the shooting,
13   described him as “light skinned medium build Hispanic male adult, 5’7”, about 29 years
14   old with short black hair and a mustache.” (Id. at 53.) Adan Rivera, who also had known
15   Petitioner for ten years at that time, described Petitioner as a “Hispanic, male adult, about
16   28 years old”, “5’7”–5’8” tall, about 160 pounds, with a thin build”, “black hair on top
17   with the side of his head shaved”, a “light complexion, a trimmed mustache” and silver
18   braces on his teeth. He was wearing “a black long sleeve shirt and black slacks.” (Id. at
19   57; see also Lodgment 2, vol. 5 at 688, 699–700 [Petitioner testifying he was around 155
20   to 156 pounds in 2001 and around five foot seven or eight inches tall].)
21         In light of this description of Petitioner, five witnesses to the shooting who did not
22   know Petitioner’s name, Jose Sanchez, Antoinette Gonzalez, Daniel Alatorre, Beginia
23   Carillo, and Olivia Addison, described the shooter as a thin Hispanic male (Ex. M at 4
24
25   25
        Roman Rodriguez Rubio also stated that Sandy Barajas-Espinoza said out loud in
26   Spanish to a group of witnesses waiting to be interviewed by the police, “Everything should
     be O.K. as long as nobody ‘RATS’.” (Ex. M at 48.) Per Rubio, “[e]verybody at the party
27   knew that [Petitioner] was the shooter, and she was just trying to keep them from telling
28   the truth about her husband.” (Id.)
                                                  53


                                                                                  10cv397-WQH-BGS
 1   [“Hispanic male adult with short dark hair and wearing a dark colored, untucked shirt with
 2   a white stripe down the front”]; id. at 9 [“Hispanic male adult in his twenties, medium
 3   height, skinny build, unknown facial hair wearing a black shirt and a white undershirt” who
 4   “possibly threw down a cowboy style hat during the incident”) and 21 [“suspect was
 5   wearing a beige colored cowboy hat and it either fell off his hear or he threw it down”]; id.
 6   at 10 [“Hispanic male adult, late twenties, unknown hat, wearing a white shirt and a cowboy
 7   hat”]; id. at 11–12 [“Hispanic male, late twenties, with a skinny physical build]; id. at 20
 8   [“Hispanic male adult of unknown age, about 5’6”–5’7”, about 140 lbs, wearing long black
 9   pants, a light colored shirt, and a white cowboy hat”], and 71 [“Hispanic male unknown
10   age, 5’6”–5’7” tall, 170lbs, normal build, with short dark hair, wearing a cowboy hat, a
11   long sleeve shirt, possible a button down, and dark pants”].)26 A nine-year old boy, Jesse
12   Addison, said the suspect looked “similar to a White male, wearing a sombrero and a white
13   shirt,” but that he could not identify him again. (Id. at 11; see Lodgment 2, vol. 3 at 437:7–
14   14 [trial testimony from Alatorre’s mother Olivia Addison regarding her sons’ ages].)
15         Of the five witnesses who described the shooter as possibly Asian and/or wearing a
16   hat of some kind, three were ages nine, ten, and twelve. (Ex. M at 40, Lodgment 2, vol. 3
17   at 437:7–14.) A ten-year-old girl, Guadalupe “Lupe” Barrera, was the only witness to
18   describe the shooter as possibly of Asian descent. In one report she stated the shooter
19   looked angry, was squinting his eyes and possibly Chinese. (Ex. M at 40.) In a second
20   report, Barrera stated the shooter was a “Hispanic or Asian male adult, 25 years old, 5’9”
21   tall, normal to chubby build with chubby cheeks, with short, slicked back, black hair,
22   wearing a black puffy jacket, and blue or black pants.” (Id. at 67–69.)
23
24   26
        Several other witnesses from residences near KP Hall described seeing a Hispanic male
25   run across the street or flee in a vehicle following hearing the sound of gun shots. (Ex. M
26   at 39–40 [Hispanic male “about 25 years of age, 5’8”, 160 pounds, with short slicked back
     brown hair, wearing dark clothing.”]; at 19 [witness was awakened by the sound of three
27   gun shots, went outside, and saw Hispanic male adult run from KP Hall to a dark car and
28   get in].)
                                                   54


                                                                                   10cv397-WQH-BGS
 1         Four witnesses said the shooter may have been wearing a cowboy hat or sombrero.
 2   Antoinette Gonzalez was parked nearby and said the suspect “possibly threw down a
 3   cowboy style hat during the incident,” and said it either fell off his head or he threw it
 4   down. (Id. at 9–20, 21, 32.) She described it as a beige colored cowboy hat. (Id. at 21.)
 5   She did not think she would recognize the suspect if seen again. (Id. at 21.) Olivia Addison
 6   and her two sons, Daniel Alatorre and Jesse Addison who were twelve and nine at the time
 7   of the shooting, said that the shooter was wearing a cowboy hat or sombrero. (Id. at 10–
 8   11, 20, 31, 70–7; see Lodgment 2, vol. 3 at 437:7–14 [trial testimony from Alatorre’s
 9   mother Olivia Addison regarding her sons’ ages].) Jesse Addison stated he could not
10   identify the shooter if seen again. (Ex. M at 11.) Olivia Addison described the shooter as
11   wearing a white cowboy hat. (Id. at 20, 31.) She needs glasses to drive and was not wearing
12   the night of the shooting. She was not certain she would recognize the suspect if seen
13   again. (Id. at 31.) At no time did any witness state that the shooter was wearing a black
14   cowboy hat or sombrero. (See Ex. M.)
15         V.     STANDARD OF REVIEW
16         Title 28 U.S.C. § 2254 confers upon a federal district court the jurisdiction to
17   consider a petition for writ of habeas corpus challenging a state court conviction.
18   “Petitioner carries the burden of proving by a preponderance of the evidence that he is
19   entitled to habeas relief.” Davis v. Woodford, 384 F.3d 628, 638 (9th Cir. 2004).
20         In order to obtain federal habeas relief with respect to a claim adjudicated on the
21   merits in state court, a federal habeas petitioner must demonstrate that the state court
22   adjudication of the claim: “(1) resulted in a decision that was contrary to, or involved an
23   unreasonable application of, clearly established Federal law, as determined by the Supreme
24   Court of the United States; or (2) resulted in a decision that was based on an unreasonable
25   determination of the facts in light of the evidence presented in the State court proceeding.”
26   28 U.S.C. § 2254(d). Section 2254(d) is a threshold requirement, and even if it is satisfied,
27   or does not apply, a petitioner must still show a federal constitutional violation occurred in
28
                                                   55


                                                                                   10cv397-WQH-BGS
 1   order to obtain relief. Fry v. Pliler, 551 U.S. 112, 119–22 (2007).
 2         Section 2254(d) is a gateway. If a petitioner satisfies either subsection (1) or (2) for
 3   a claim, then the federal court considers that claim de novo. See Panetti v. Quarterman,
 4   551 U.S. 930, 953–54 (2007) (When section 2254(d) is satisfied, “[a] federal court must
 5   then resolve the claim without the deference AEDPA otherwise requires.”); Frantz v.
 6   Hazey, 533 F.3d 724, 737 (9th Cir. 2008) (en banc). While in many cases, the section
 7   2254(d) analysis and direct merits analysis will substantially overlap, there are cases in
 8   which a petitioner’s entitlement to relief will turn on legal or factual questions beyond the
 9   scope of the section 2254(d) analysis. When such is the case, the substantive claim must
10   be evaluated under a de novo standard and if facts are in dispute or the existence of
11   constitutional error depends on facts outside the existing record, then an evidentiary
12   hearing may be necessary. Frantz, 533 F.3d at 737, 745; see also Earp v. Ornoski, 431
13   F.3d 1158, 1185 (9th Cir. 2005) (remanding for evidentiary hearing after finding section
14   2254(d) satisfied).
15         In this case, the Ninth Circuit found that “the state court decision constituted an
16   unreasonable application of Supreme Court law under 28 U.S.C. § 2254(d)(1)”. (Mem.
17   Disp. at 5–6.) Because there was “no evidence in the state court record to explain trial
18   counsel’s behavior” in failing to investigate Escamilla and Rubio, the Ninth Circuit
19   assumed that “the California Supreme Court decided [Petitioner’s] case on prejudice
20   grounds.” (Id. at 7.) Applying the doubly-deferential standards of AEDPA and Strickland,
21   and based largely on the sworn declarations provided by Escamilla and Rubio, the Ninth
22   Circuit concluded that “trial counsel’s decision not to call Escamilla and Rubio to testify
23   at trial prejudiced [Petitioner].” (Id. at 7–9.) In finding the state court’s denial of
24   Petitioner’s claim was an unreasonable application of Strickland, the Ninth Circuit
25   considered the same record that was before the state court. (Id. at 11.) Accordingly,
26   Petitioner has overcome the hurdle posed by section 2254(d)(1) by showing that the state
27   court’s denial of Petitioner’s habeas petition constituted an unreasonable application of
28
                                                  56


                                                                                   10cv397-WQH-BGS
 1   Strickland in regards to his ineffective assistance of counsel failure to interview claim. (See
 2   id.) Because Petitioner has demonstrated that the decision of the state court on his
 3   ineffective assistance of counsel claim regarding counsel’s failure to interview Escamilla
 4   and Rubio was based on an unreasonable application of Strickland, this Court will address
 5   that claim de novo. See Frantz, 533 F.3d at 737 (“where the analysis on federal habeas, in
 6   whatever order conducted, results in the conclusion that § 2254(d)(1) is satisfied, then
 7   federal habeas courts must review the substantive constitutionality of the state custody de
 8   novo.”). As discussed above, the Ninth Circuit ordered the district court to conduct an
 9   evidentiary hearing pursuant to Townsend v. Sain, 372 U.S. 293, 313 (1963), overruled on
10   other grounds by Keeney v. Tamayo-Reyes, 504 U.S. 1 (1992), to “consider whether trial
11   counsel was deficient as well as Escamilla and Rubio’s credibility.” (Mem. Disp. at 12.)
12   judges
13         As stated above, the Ninth Circuit held that if Escamilla and Rubio were found
14   credible, trial counsel’s decision not to call them as witnesses at trial prejudiced Petitioner.
15   It therefore appears that, the Ninth Circuit has already found that the prejudice prong is
16   satisfied so long as this Court finds the two declarants credible. The Ninth Circuit has
17   expressly limited the inquiry of the Strickland’s deficiency prong to whether trial counsel
18   was deficient in not interviewing declarants Rubio and Escamilla. Thus, this Court is
19   tasked with assessing the credibility of Rubio and Escamilla on remand. Accordingly, the
20   Ninth Circuit on remand limited the evidentiary hearing for the Court to ascertain:
21   (1) whether there was deficient performance of Petitioner’s trial counsel with respect to his
22   alleged failure to interview Escamilla and Rubio and (2) whether this Court finds Escamilla
23   and Rubio credible, thereby prejudicing Petitioner by counsel’s failure to interview them.
24   The Court now turns to that analysis.
25         VI.    DISCUSSION
26         As discussed above in the context of the scope of this proceeding, Petitioner’s
27   ineffective assistance of counsel claim regarding trial counsel Jan Ronis’ failure to
28
                                                    57


                                                                                    10cv397-WQH-BGS
 1   investigate Sylvia Escamilla and Miguel Rubio is currently before the Court. Accordingly,
 2   this Court is tasked with conducting “an evidentiary hearing on counsel’s failure to
 3   interview the two witnesses” Escamilla and Rubio. (Mem. Disp. at 5 [emphasis added].)
 4   This requires assessing (1) the credibility of the declarants and (2) whether trial counsel
 5   was deficient in not calling them to testify. See Section III. Petitioner’s additional claims
 6   regarding trial counsel’s purported deficiencies are addressed below as well.
 7             A. Parties’ Contentions
 8         The Court has carefully reviewed and considered the parties’ post-Hearing briefs.
 9   (ECF Nos. 152, 157.) Briefly, Respondent argues that the rule of mandate limits the issues
10   to be decided at the Hearing to (1) whether Sylvia Escamilla and Miguel Rubio are credible
11   witnesses and (2) whether trial counsel was deficient for failing to investigate and present
12   their testimony at trial. (ECF No. 152 at 5–6.) Respondent contends that Petitioner has
13   not met his burden of proving his allegations by a preponderance of the evidence. (Id. at
14   5–6.) Respondent further argues that Petitioner’s own testimony at trial is credible and
15   demonstrates that there was only one shooter. (Id. at 6–7.) Additionally, Respondent
16   asserts that Escamilla is not a credible witness because (1) she did not see someone other
17   than Petitioner shoot the victim and (2) she did not communicate to trial counsel that she
18   did as she claims in her declaration. (Id. at 7–11.)
19         Respondent further argues that Rubio is not a credible witness as he did not testify
20   at the Hearing, denied seeing the shooting or anyone with a gun in his statement to police
21   following the shooting, and did not communicate to Ronis that he purportedly saw someone
22   other than Petitioner shoot the victim as claimed in his declaration. (Id. at 12–13.) Lastly,
23   Respondent argues that because Escamilla and Rubio are not credible witnesses, trial
24   counsel was not ineffective for failing to investigate their claims and calling them as
25   witnesses at the Hearing. (Id. at 13.) Respondent raises no new objections to the testimony
26   and exhibits presented. (Id. at 6.)
27         As discussed above, Petitioner argues for a more expansive view of the Ninth
28
                                                  58


                                                                                  10cv397-WQH-BGS
 1   Circuit’s remand. (ECF No. 157 at 18–19.) Petitioner does not address the credibility of
 2   Escamilla and/or Rubio, or even the fact that Rubio did not testify at the Hearing in support
 3   of his sworn declaration under penalty of perjury. Instead, Petitioner argues that because
 4   Ronis failed to interview witnesses identified in police reports who stated the shooter was
 5   “Asian” and/or wearing a “cowboy hat” or a “sombrero”, Ronis failed to select and present
 6   the correct defense. (Id. at 22–30.) Petitioner argues that if Ronis had interviewed
 7   witnesses such as Daniel Alatorre who told police that the shooter was wearing a cowboy
 8   hat, “Escamilla and Rubio’s statements would have been supported by other witnesses on
 9   the second shooter theory and made their testimony more viable.” (Id. at 22–24.)
10         Petitioner proceeds to attack Ronis’ proffered defenses of self-defense and
11   accidental shooting, claiming that due to Ronis’ failure to investigate, Ronis had an
12   “inadequate understanding of . . . . the availability of another defense [the second shooter
13   theory] that would have significantly minimized [Petitioner’s] exposure by challenging the
14   firearms/injury allegations.” (Id. at 27–28.) He claims that then Ronis could have properly
15   advised Petitioner not to testify. (Id. at 29.) Specifically, he argues that “had Ronis
16   investigated and developed alternative defense theories, and consulted with [Petitioner]
17   about them, [Petitioner] might have elected not to testify . . . .” (Id.) Critically, Petitioner
18   did not take the stand at the Hearing to attest to the fact that he would not have testified at
19   his trial under these circumstances.
20             B. Credibility of Declarants
21         As discussed above, the Ninth Circuit remanded Petitioner’s case for the District
22   Court to hold an evidentiary hearing to assess Escamilla and Rubio’s credibility as well as
23   to determine whether trial counsel was deficient. (Mem. Disp. at 12.) The Court first
24   assesses the credibility of Escamilla and Rubio.
25         “There can be no doubt that seeing a witness testify live assists the finder of fact in
26   evaluating the witness’s credibility.” United States v. Mejia, 69 F.3d 309, 315 (9th Cir.
27   1995). “[O]nly the trial judge can be aware of the variations in demeanor and tone of voice
28
                                                    59


                                                                                    10cv397-WQH-BGS
 1   that bear so heavily on the listener’s understanding of and belief in what is said.” Anderson
 2   v. City of Bessemer City, 470 U.S. 564, 575 (1985). “[O]ne of the purposes of an
 3   evidentiary hearing is to enable the finder of fact to evaluate the credibility of witnesses by
 4   seeing ‘the witness’s physical reactions to questions, to assess the witness’s demeanor, and
 5   to hear the tone of the witness’s voice . . . .’” Vickers v. Smith, No. 115CV00129SABPC,
 6   2019 WL 1367784, at *5 (E.D. Cal. Mar. 26, 2019) (quoting Mejia, 69 F.3d at 315);
 7   Conservation Cong. v. United States Forest Serv., No. CV 2:15-00249 WBS AC, 2016 WL
 8   3126116, at *5 (E.D. Cal. June 2, 2016) (evidentiary hearings “enable the court to listen to
 9   the witnesses’ testimony, observe their demeanor, assess their credibility, and resolve the
10   disputed issues of fact regarding defendant’s motivations based on the totality of the
11   evidence”). Further, “factors other than demeanor and inflection go into the decision
12   whether or not to believe a witness. Documents or objective evidence may contradict the
13   witness’ story; or the story itself may be so internally inconsistent or implausible on its
14   face that a reasonable factfinder would not credit it.” Anderson, 470 U.S. at 575.
15         The Court applies the Ninth Circuit’s factors for assessing the credibility of a
16   witness: “(1) the opportunity and ability of the witness to see or hear or know the things
17   testified to; (2) the witness’s memory; (3) the witness’s manner while testifying; (4) the
18   witness’s interest in the outcome of the case, if any; (5) the witness’s bias or prejudice, if
19   any; (6) whether other evidence contradicted the witness’s testimony; (7) the
20   reasonableness of the witness’s testimony in light of all the evidence; and (8) any other
21   factors that bear on believability.” Ninth Circuit Manuel of Model Civil Jury Instructions
22   1.14 (2017 ed.).
23            a. Escamilla’s Declaration is Not Credible
24         Central to Petitioner’s ineffective assistance of counsel claim in this matter is the
25   credibility of Sylvia Escamilla. For the reasons discussed below, the Court does not find
26   Escamilla to be credible. Her accounts of the shooting are inconsistent, her accounts of
27   contacting trial counsel Jan Ronis and/or his investigator Juan Lopez are inconsistent, and
28
                                                   60


                                                                                    10cv397-WQH-BGS
 1   the circumstances surrounding the creation of her declaration are suspect.
 2                1. Inconsistent Accounts of the Shooting
 3         In remanding this case for an evidentiary hearing, the Ninth Circuit relied upon
 4   Escamilla’s declaration and her version of events surrounding the March 10, 2001
 5   shooting. In relevant part, the Ninth Circuit stated:
 6         Espinoza indeed “shot one or two shots into the ground” to warn off Arturo
           and Adan before a struggle ensued, and “more shots were [then] fired in the
 7
           air.” “[S]omeone in the crowd” was trying to get the gun and at that point
 8         “shots began to go in all directions.” Someone yelled that the police were
           coming, and Escamilla then saw “someone else grab the gun.” She believed
 9
           this person then shot Arturo, and was willing to testify as such. She felt
10         confident she could identify the person.
11
     (Mem. Disp. at 3.) Based on review of Escamilla’s declaration, the Ninth Circuit stated,
12
     “Escamilla and Rubio both would have testified that someone got the gun away from
13
     [Petitioner] and fired it at [the victim].” (Id. at 8 [emphasis added].) Based on the
14
     information contained in Escamilla and Rubio’s declarations, the Ninth Circuit was
15
     “convinced that Escamilla and Rubio’s testimony creates ‘a reasonable probability’ that
16
     ‘the fact-finder would have had a reasonable doubt as to [Espinoza’s] guilt…’” (Id.) As
17
     such, this Court must assess Escamilla’s credibility with respect to what she claims to have
18
     observed on the night of the shooting as set forth in her declaration and relied upon by the
19
     Ninth Circuit.
20
           Importantly, Escamilla’s Hearing testimony was not consistent with the version of
21
     events presented to the Ninth Circuit via her declaration. See Model Civil Jury Instruction
22
     1.14(6) (whether other evidence contradicts the witness’s testimony). Further, both her
23
     Hearing testimony and her declaration were inconsistent with the two police statements she
24
     gave within hours of the shooting, when the facts were freshest in her mind. Even
25
     Escamilla’s two statements to police, given within hours of each other, were inconsistent
26
     with each other. She has provided a different version of events each time she has proffered
27
     information about the shooting.
28
                                                  61


                                                                                  10cv397-WQH-BGS
 1         In her declaration, Escamilla claims that:
 2         I remember Rogelio telling the Adan and Arturo (Rivera brothers) pleading
           them to stop, that he did not want to fight and that he (Rogelio) had a gun.
 3
           Rogelio continued warn them about the gun, and one of the brothers said to
 4         him that he did not have the balls to shoot anyone. They kept kicking him and
           attacking him. Then Rogelio, shot one or two shots into the ground and the
 5
           brothers began to struggle and more shots were fired in the air, while someone
 6         in the crowd at the same time was trying to struggle for the weapon. That is
           when I believe the shots began to go in all directions. I then remember
 7
           hearing someone saying police, and I saw someone else grab the gun and tried
 8         to shoot Rogelio as he ran across the street. I believe from what I witnessed
           the guy who had the gun was the one who shot Arturo and not Rogelio because
 9
           he had already ran off and no one was hurt at that moment. I can identify all
10         involved even the person who shot the gun at the end of the struggle.
11
     (Ex. K [emphasis added].) Based on this, Escamilla is asserting that she observed
12
     Petitioner initially in possession of the gun, and he was the first person shooting the gun.
13
     Then, someone in the group grabbed the gun from Petitioner and supposedly shot at
14
     Petitioner as he ran across the street and then also shot the victim. (See id.) However, this
15
     is not the same version of events that Escamilla testified to at the Hearing.
16
           At the Hearing, she testified that she was outside of the party smoking a cigarette
17
     when she observed a group of people approaching and attack Petitioner, her son-in-law.
18
     (EHRT, vol. 1 at 27:12–15.) She heard and saw two gunshots “shot up” and did not know
19
     who shot the gun because “there were a lot of hands.” “It was like they were struggling to
20
     try to take the gun, something like that.” (Id. at 27:20–28:1; 42:10–22.) The shots were
21
     fired from a group of people that included Petitioner. (Id. at 23–25, 44:1–7.) The shooting
22
     occurred around 7:00 or 7:30 p.m. (Id. at 29:3–6.) After she heard the gunshots, she saw
23
     Petitioner cross the street and run away. Then she observed another young man shoot. (Id.
24
     at 28:2–6.) This man was dressed in black, wearing a black hat “like a Texan cowboy” and
25
     “his eyes were, like, a little slanted.” (Id. at 28:7–12, 54:1–5.) He was “shooting all over
26
     the place.” (Id. at 43:8–15.) In this version of events, it is unclear how the second shooter
27
     obtained a gun.
28
                                                  62


                                                                                     10cv397-WQH-BGS
 1         Thus, in stark contrast to her declaration, Escamilla testified at the Hearing not only
 2   that she did not observe Petitioner with the gun, but also that she never observed anyone
 3   take the gun out of his hand. In fact, she averred that a man dressed in black, wearing a
 4   black cowboy hat with slanted eyes fired shots “all over the place” after Petitioner fled the
 5   scene. Instead of corroborating the version of events presented to the Ninth Circuit via her
 6   declaration, she contradicted it. Moreover, it was not until the Hearing that Escamilla
 7   described this purported second shooter as having “slanted” eyes and wearing a black
 8   cowboy hat, which comports with Petitioner’s new theory that the shooter was an Asian
 9   man wearing a cowboy hat.27 Escamilla had not previously given any such description of
10   this second shooter shooter in any of the police reports or her declaration. Such an
11   omission further calls her veracity into question.
12         Escamilla’s declaration and Hearing testimony also conflict with the statement she
13   gave to Sergeant Shephard at KP Hall on the night of the shooting. That interview was
14   recorded (Ex. L), transcribed (Ex. O), and summarized in Sergeant Shephard’s police
15   report (Ex. A at 2–3). During that on-scene interview, Escamilla identified the shooter as
16   her son-in-law, Petitioner. (Ex L; Ex. A at 2–3; Ex. O at 2–3.) She stated that she observed
17   Petitioner shoot the gun up in the air. (Ex L; Ex. A at 3; Ex. O at 2–3.) She identified
18   Petitioner and only Petitioner as a shooter of the gun. (Ex. L; Ex. O at 1–4.) She made no
19   mention of a second shooter, let alone provide a description of a second shooter with
20   slanted eyes and wearing a black cowboy hat. (See id.) Critically, this interview took place
21   at KP Hall immediately following the shooting when the events were freshest in her mind
22   and perhaps before she fully realized the impact her statements could have upon her then-
23   son-in-law.
24
25   27
       It is important to note that other witnesses who reported the shooter was wearing a
26   cowboy hat or sombrero either made no mention of the color of the hat or referred to it as
     white or beige. (EHRT, vol. 1 at 18–19 [Hearing testimony of Daniel Alatorre]; Ex. M. at
27   20–21 [witness statements of Olivia Addison and Antoinette Gonzalez].) No other
28   witnesses reported the shooter to be wearing a black or dark colored hat. (See Ex. M.)
                                                  63


                                                                                  10cv397-WQH-BGS
 1         Later that night, Escamilla was interviewed at the police station by Sergeant
 2   Cordero. The interview was recorded (Ex. C), transcribed and translated (Ex. E), and
 3   summarized in a police report (Ex. B). In this second interview, Escamilla changed her
 4   story yet again. In this account of the shooting, she stated she saw “someone (unknown)
 5   who fired several shots in the air” and “could not provide a description of the handgun or
 6   the shooter.” (Ex. B.) She told Sergeant Cordero that she did not see who fired the shots
 7   or had the gun and did not see Petitioner with the gun. (Ex. E at 9–15.) She saw two shots
 8   “fired up” from a group of boys that included Petitioner, but she was not able to see who
 9   was shooting the gunshots up “because there were too many [people] because they were
10   all together.” (Id. at 9–12 [Petitioner “was among all of them but I did not exactly see him
11   with the gun, I saw gunshots but I did not see that he had it.”) She explicitly stated that
12   she never saw Petitioner with the gun. (Id. at 10.) She denied that she had previously
13   stated Petitioner shot the gun. (Id. at 10–11.) Once again, she failed to mention seeing a
14   man with slanted eyes and a black cowboy hat shoot the victim. (See Ex. E.)
15         The gross inconsistencies between her prior statements to police and her declaration
16   and Hearing testimony impeach Escamilla’s credibility. It is a “basic rule of evidence”
17   that “prior inconsistent statements may be used to impeach the credibility of a witness”
18   regardless of whether the prior statements are oral and unsworn. United States v. Monroe,
19   943 F.2d 1007, 1012 (9th Cir. 1991) (citations omitted); see Fed. R. Evid. 613.28
20         Apart from Escamilla’s inconsistent and contradictory accounts of what she
21   observed of the shooting, the Court applied additional Ninth Circuit factors for assessing
22   the credibility of a witness to her testimony. See Model Civil Jury Instruction 1.14. First,
23
24   28
        Federal Rule of Evidence 613 provides that “[e]xtrinsic evidence of a witness’s prior
25   inconsistent statement is admissible only if the witness is given an opportunity to explain
26   or deny the statement and an adverse party is given an opportunity to examine the witness
     about it, or if justice so requires.” Fed. R. Evid. 613(b). Escamilla was both given that
27   opportunity at the Hearing and the parties stipulated to the admission of her prior
28   statements for purposes of impeachment. (See ECF No. 116 at 5,7.)
                                                  64


                                                                                 10cv397-WQH-BGS
 1   Escamilla testified at the Hearing that her memory was most accurate right after the
 2   incident. (EHRT, vol. 1 at 59:2–4); see Model Civil Jury Instruction 1.14(2) (the witness’s
 3   memory).29 If such is the case, then logically and reasonably her first accounts to the police
 4   are the most accurate, and therefore most reliable. As noted above, these interviews are
 5   completely inconsistent with both her declaration to the Ninth Circuit as well as her
 6   testimony at the Hearing.
 7         Secondly, Escamilla effectively testified under oath she did not tell the truth in her
 8   declaration and Hearing testimony about the “second shooter” version of events. At the
 9   Hearing, Escamilla testified that during the interview at the police station, she told the truth
10   about what she saw.30 (EHRT, vol. 1 at 47:22–24, 58:17–19.) Further, although she could
11   not remember if she was interviewed by the police at KP Hall after the incident, Escamilla
12   testified she would have given the police officer an accurate statement of what she saw.
13   (Id. at 44:1–45:2.) However, these versions of events are inconsistent with the “second
14   shooter” versions in her declaration and Hearing testimony. She cannot be telling the truth
15   as to four different versions of events. Accordingly, Escamilla’s own Hearing testimony
16   confirms that her first two versions of events to the police are the more accurate ones. And
17   the Court notes that these two accounts are at least consistent with Petitioner’s testimony
18   at trial in which he conceded to being the sole shooter. See Model Civil Jury Instruction
19   1.14(7) (the reasonableness of the witness’s testimony in light of all the other evidence);
20   (Lodgment 2, vol. 5 at 751–52 [“Q: But you still were the only person with a gun; right?
21   A: That night? Yes.”).
22
23
     29
24      Escamilla incorrectly testified that she gave the police the following description of the
     shooter that night – a short person, dressed in a black shirt, dressed in black and wearing a
25   hat. (EHRT, vol. 1 at 30:19–25.) Additionally, over the course of Petitioner’s counsel’s
26   direct examination of Escamilla, it became apparent that she was very “suggestable.” (Id.
     at 38–39); see Model Civil Jury Instruction 1.14 (3) (the witness’s manner while testifying).
27   30
        She could not remember telling a police officer at the scene that she saw Petitioner shoot
28   a handgun into the air. (EHRT, vol. 1 at 46:8–10.)
                                                    65


                                                                                    10cv397-WQH-BGS
 1           Third, her declaration came years after Petitioner’s conviction. Further, Escamilla
 2   did not make any claims about a second shooter until she signed the declaration some eight
 3   years after the shooting itself. (See Ex. K.) This was corroborated by her daughter, Sandy
 4   Barajas, when she testified that her mother did not tell her about a second shooter until
 5   2009 when they prepared the declaration. (EHRT, vol. 1 at 188:15–21.) This late in the
 6   day declaration raises suspicions to the Court of Escamilla’s desire to help Petitioner get
 7   relief. See Model Civil Jury Instruction 1.14(4) (the witness’s interest in the outcome of
 8   the case), 1.14(5) (the witness’s bias or prejudice); cf. Taylor v. Illinois, 484 U.S. 400, 413–
 9   14 (1988) (“[I]t is . . . reasonable to presume that there is something suspect about a
10   defense witness who is not identified until after the 11th hour has passed.”). Further,
11   Escamilla did not give a satisfactory explanation as to why she waited years before telling
12   anyone about this second shooter. See Herrera v. Collins, 506 U.S. 390, 417–18 (1993)
13   (“The affidavits filed in this habeas proceeding were given over eight years after
14   petitioner’s trial. No satisfactory explanation has been given as to why the affiants waited
15   until the 11th hour—and, indeed, until after the alleged perpetrator of the murders himself
16   was dead—to make their statements.”) She testified that she executed this declaration “to
17   preserve [it] in case Mr. Espinoza needed it in the future, [s]ince neither the attorney nor
18   the ‘detective’ decided to reach out to [her].” (EHRT, vol. 1 at 37:19–24.) It strains
19   credibility that Escamilla would not have told her daughter, Petitioner’s wife, that she
20   witnessed another person shoot the victim, especially since she supposedly wanted to
21   testify for Petitioner at his 2006 trial. See Section IV.B.b. It is also illogical to wait years
22   after trial to preserve her account of the shooting when her purported desire was to present
23   it at trial.
24           Finally, the version of events that Escamilla attested to in her declaration and the
25   version of events she testified to at the Hearing, in light of other evidence, are improbable
26   if not implausible. See Model Civil Jury Instructions 1.14(6) (whether other evidence
27   contradicted the witness’s testimony), 1.14(7) (reasonableness of the witness’s testimony
28
                                                    66


                                                                                    10cv397-WQH-BGS
 1   in light of all the evidence). Critically, Petitioner testified at trial that he fled the scene with
 2   the gun still in his possession.31 (Lodgment 2, vol. 5 at 712, 715, 745 [emphasis added].)
 3   Petitioner also testified that “there was only one gun involved” in the shooting during his
 4   trial. (Id. at 751–52.) Thus, in order for the purported second shooter to have been able
 5   to shoot the victim after Petitioner fled the scene, Escamilla’s version of events presented
 6   at the Hearing requires there to have been a second gun. However, Escamilla herself
 7   repeatedly referred to the weapon involved in the shooting as “the” gun in both her
 8   declaration and her interview with Sergeant Cordero. 32 (Ex. K; Ex. E at 12–13.) She stated
 9   that she “did not exactly see [Petitioner] with the gun” and that she “did not see that he had
10   it.” (Ex. E at 12 [emphasis added].) When asked “what type of gun was it?” she replied
11   “No, no I don’t know what type it was, I didn’t see it.” (Id. at 13 [emphasis added].) Again,
12   she made no mention of having seen a second shooter or even having witnessed the victim
13   be shot.
14          In the version of events contained in Escamilla’s declaration, she saw Petitioner in
15   possession of the gun, fire shots, and then “saw someone else grab the gun and tr[y] to
16   shoot [Petitioner] as he ran across the street” who then proceeded to also shoot the victim.
17   (Ex. K [emphasis added].) As previously noted, Petitioner testified at trial that he fled the
18   scene with the gun still in his possession. (Lodgment 2, vol. 5 at 712, 715, 745.) These
19
20   31
        The inculpatory nature of Petitioner’s trial testimony on this point is particularly credible,
21   as he had no motive to fabricate evidence to show he was the sole shooter in possession of
22   the sole gun used in the shooting.
     32
        In light of Petitioner’s counsel’s questioning of Sandy Barajas at the Hearing, it is
23   apparent that he is aware of this inconsistency as well. As recounted in the Court’s
24   summary of Hearing testimony, counsel questioned Barajas about whether Escamilla said
     “a gun” or “the gun” when providing her account of the shooting that Barajas went on to
25   memorialize in Escamilla’s declaration. See Section IV.H. Barajas stated that because
26   English is her second language, she could have confused the definite and indefinite articles.
     (EHRT, vol. 1 at 185:11–188:14; 190:15–192:12.) Ultimately, Barajas admitted that
27   Escamilla concurred that it was “the gun.” (Id. at 188:9–14, 191:18–192:11 [denying she
28   made a mistake in her translation].)
                                                     67


                                                                                        10cv397-WQH-BGS
 1   two statements cannot be reconciled unless Petitioner somehow was able to wrestle the gun
 2   back from the purported second shooter after the second shooter had already shot the victim
 3   in the eye. Escamilla’s versions of events are simply implausible given her prior statements
 4   and Petitioner’s own testimony.
 5         In sum, based on the above Court’s findings, Escamilla’s statements in her
 6   declaration about what she observed of the shooting as well as her testimony at the Hearing
 7   are not credible. The Court finds what she initially told the Sergeant Shephard to be closer
 8   to what she was able to observe outside of KP Hall the evening of the shooting. (See Exs.
 9   L, O.) It is also consistent with the version of events Petitioner testified to at his trial. (See
10   Lodgment 2, vol. 5 at 709–10.)
11                2. Inconsistent Accounts of Contact with Jan Ronis and Juan Lopez
12         The Ninth Circuit relied upon Escamilla’s claims in her declaration that she
13   contacted Jan Ronis, Petitioner’s trial counsel, and Juan Lopez, Ronis’ investigator, and
14   told them her version of events exculpating Petitioner. The Ninth Circuit stated that
15   “Escamilla told Espinoza’s defense investigator her account, left messages at the law firm,
16   but was ‘never contacted’ about the matter any further.” (Mem. Disp. at 3.) Escamilla’s
17   declaration provides:
18         I also contacted the Law Firm of Jan Ronis and Ronis and spoke with one of
           his investigators Juan Lopez along with Jan Ronis in regards to my testimony.
19
           I told the investigator that Rogelio had not shot the victim, and that I would
20         testify to my testimony. However I was never contacted again and I contacted
           them a few times and left messages. I was never asked to appear in trial or
21
           submit my testimony in front of a judge. I declare under the penalty of perjury
22         under the laws of the state of California that the foregoing is true and that this
           affidavit was executed on May 5, 2009, at San Diego, California.
23
24   (Ex. K.) In his post-Hearing brief, Petitioner states that, “Escamilla and Rubio have also
25   attested that they were willing to testify that someone other than [Petitioner] shot [the
26   victim], but that they were never contacted by Ronis despite leaving several messages at
27   his office.” (ECF No. 157 at 23 [citing ECF No. 131 at 33, 40, 41, 57; Pet. Ex. 28].)
28
                                                     68


                                                                                      10cv397-WQH-BGS
 1         While it is true that Escamilla stated she attempted to contact Ronis by calling his
 2   office during the Hearing, she further testified that (1) she did not tell Lopez about the
 3   purported second shooter and (2) she provided no reason in the messages she left at Ronis’
 4   office for her call. Accordingly, the Court finds that Escamilla’s Hearing testimony was
 5   inconsistent with her declaration and thus her declaration is incredible as it relates to her
 6   communications with Ronis and his investigator, Juan Lopez. Notably, Escamilla admitted
 7   at the Hearing that she did not tell Lopez about the purported second shooter. (EHRT, vol.
 8   1 at 50:24–25, 51:1.) She later conceded that despite her prior statements, she never even
 9   called Lopez. (Id. at 51:23–52:1.) This contradicts her claim in her declaration that she
10   told Lopez that Petitioner had not shot the victim and further explains Lopez’s lack of
11   memory about the case in his testimony. (See Ex. K.)
12         While in her declaration she vaguely claimed to have “contacted the Law Firm of
13   Jan Ronis and spoke[n] with one of his investigators Juan Lopez along with Jan Ronis in
14   regards to [her] testimony” (Ex. K), at the Hearing she testified that she saw Petitioner’s
15   defense counsel once and he told her they would speak but he never got back to her.
16   (EHRT, vol. 1 at 33:7–18.) However, she could not remember Ronis’ name or when she
17   called his office but said that it was not during the trial. (Id. at 34:23–35:3, 48:25–49:6.)
18   Moreover, she testified that while she left messages for Ronis on his voicemail, she
19   provided no reason for the call. (Id. at 51:7–22.) Additionally, Ronis testified that he has
20   always had staff in his office answering telephone calls, calling into question whether
21   Escamilla did in fact contact Ronis’ law firm. (EHRT, vol. 3 at 24:12–20.)
22         Despite the vague claim in her declaration that she spoke to Ronis regarding her
23   purported second shooter testimony, Escamilla did not testify at the Hearing that she
24   actually told Ronis about a second shooter or that the Petitioner did not shoot the victim.
25   See Section IV.B.b. As such, Escamilla’s testimony, even if true, supports Ronis’ own
26   testimony and recollection that he was never told about a purported second shooter. (See
27   Ex I at 12:18–13:1 [if someone called and asserted the claims made in Escamilla’s
28
                                                  69


                                                                                  10cv397-WQH-BGS
 1   declaration, he “can’t believe that [he] wouldn’t remember that”]; EHRT, vol 1 at 121:3–
 2   12 [“I find it incredible that I would not have remembered a conversation of the nature
 3   that’s alleged.”]; EHRT, vol. 3 at 19:25–20:4 [“I can just tell you what my practice as a
 4   lawyer would have been had somebody come to me at the time of these events and made a
 5   statement such as that, I certainly would have moved on it and it wouldn’t have been
 6   something that would have been overlooked.”].) This also aligns with the letters that
 7   Petitioner’s appellate attorney Barbara Smith wrote to Petitioner in which she states that
 8   there was no mention of a second gunman during her review of Ronis’ case file. (See Ex.
 9   P at 36, 38–40, 42.)
10         Escamilla’s Hearing testimony that she never actually told Ronis about a second
11   shooter is further corroborated by Barajas’s testimony that she witnessed her mother leave
12   a message for Ronis on one occasion, and that her mother did not tell her about the “second
13   shooter” until several years later, in 2009. (EHRT, vol. 1 at 188:15–189:9.) If Escamilla
14   had left a detailed message for Ronis in her daughter’s presence regarding a second shooter
15   around the time of the Petitioner’s trial, 2005 to 2006, then Barajas would have known
16   about the content of Escamilla’s supposedly exonerating testimony several years earlier
17   than 2009. And it is simply incredible that Escamilla would not have told her daughter,
18   Petitioner’s wife at the time of the shooting, about her account of a second shooter if in fact
19   she had really observed it.
20         Given the foregoing testimony and evidence, the Court finds that Escamilla never
21   informed Lopez or Ronis about a purported second shooter. Her declaration on this point
22   is not credible.
23                3. Origins of Escamilla’s Declaration
24         As set forth above, the Ninth Circuit heavily relied on Escamilla and Rubio’s
25   declarations when it remanded this case for an evidentiary hearing. However, these
26   declarations were not prepared until 2009, three years after Petitioner’s trial. (Compare
27   Exs. K and 28 [dated June 5, 2009 and May 30, 2009], with ECF No. 16-4 at 33 [verdict
28
                                                   70


                                                                                    10cv397-WQH-BGS
 1   form dated March 2, 2006].) As previously noted, and despite the shooting taking place in
 2   March of 2001, Escamilla allegedly told no one about the purported second shooter until
 3   2009. (EHRT, vol. 1 at 188:15–189:9.)
 4         The timing of the declarations must first be viewed in the context of Petitioner’s ex-
 5   wife Sandy Barajas desperately trying to produce a list of exonerating witnesses to
 6   Petitioner’s appellate attorney, Barbara Smith. (See Ex. P at 38 [“[A]t this juncture, you
 7   have to do more than hint to me that there were exculpatory witnesses not presented at trial
 8   to raise a third party culpability issue, particularly as an [ineffective assistance of counsel]
 9   issue.”].) Smith’s Hearing testimony and her letters to Petitioner in 2007 and 2008
10   demonstrate that Barajas continued to promise Smith that she would provide her with a list
11   of witnesses who could exonerate the Petitioner; however, the only name Barajas ever
12   mentioned was her mother Escamilla. Smith felt Escamilla could not exonerate Petitioner
13   based on the police and investigative reports in the file. (Ex. P at 36, 38–40; EHRT, vol. 4
14   at 9:17–10:11, 16:20–17:5, 18:9–24.) Correspondence from Smith in 2007 and 2008
15   reveals that Barajas never produced a list of exonerating witnesses despite her promises to
16   do so. (See Ex. P.) Smith further recalled that Petitioner told her that he and/or Barajas
17   had given his first attorney, David Bartick, a list of exonerating witnesses who would say
18   someone else did the shooting. She asked them repeatedly for the list and searched
19   Bartick’s file and did not find any such list. 33 (EHRT, vol. 4 at 18:9–15; see 9:17–10:7.)
20   If there were such exonerating witnesses, surely Barajas would have presented a list of
21   their names to Smith at the time of Petitioner’s appeal. The fact that Barajas failed to do
22   so indicates that these purportedly exonerating witnesses did not actually exist.34
23
24   33
        Smith did see investigative reports she believes from Bartick in Petitioner’s case file.
25   (EHRT, vol. 4 at 26:10–20, 27:13–28:1.) Nothing in the file indicated that Petitioner “was
26   not the shooter, and/or someone grabbed the gun after [Petitioner] fired in the air and then
     someone else shot the victim.” (Ex. P at 38.)
27   34
        Further, the Court notes that Barajas served as a notary for Escamilla’s declaration. (See
28   Exs. K.) She became a notary public within the six months prior to Escamilla executing
                                                    71


                                                                                    10cv397-WQH-BGS
 1         The Court finds that Escamilla’s testimony surrounding how the declaration was
 2   prepared was inconsistent and that she was a very “suggestable” witness. (EHRT, vol. 1
 3   at 38:23–39:3.) At first, she said the declaration was written in Spanish. (Id. at 32:10–15.)
 4   She later testified that she said it orally in Spanish and her daughter translated and wrote it
 5   in English. (Id. at 36:13–18, 37:1–4, 15–18.) She then said she did not remember whether
 6   she actually wrote out the declaration or stated it orally. (Id. at 40:9–12.) She conceded
 7   that the declaration is written in English, but since she does not speak or read English, she
 8   supposed that her daughter would have written down what she told her. (Id. at 48:1–9.)
 9   She then said it was written out in Spanish by her daughter, and that she had a copy in
10   Spanish at home. (Id. at 48:10–19.) In contrast, Barajas herself testified that she read the
11   declaration back to her mother in Spanish before her mother signed it under the penalty of
12   perjury. (Id. at 187:2–188:5.) Barajas did not testify that she wrote out the declaration in
13   Spanish for her mother.
14         It is also unclear what prompted Escamilla to prepare her declaration after years had
15   passed since Petitioner’s trial and his direct appeal had concluded. Escamilla testified that
16   she executed this declaration “to preserve [it] in case [Petitioner] needed it in the future,
17   [s]ince neither the attorney nor the ‘detective’ decided to reach out to [her].” (Id. at 37:19–
18   24.) Barajas denied asking her mother to prepare the declaration, but said she mentioned
19   to her mother that “something had to be done because Mr. Espinoza was going to be
20   fighting an appeal” and that it was not proper that they were never called to testify. (Id. at
21   178:4–18.) She further testified that her mother indicated to her that she wanted to put in
22   writing what she remembered happened and preserve it for the future. (Id. at 178:21–24.)
23   As discussed above, this lack of a substantive reason for Escamilla’s delay in providing her
24   declaration renders it suspect.
25         Finally, Barajas’ role in translating, drafting and notarizing Escamilla’s declaration
26
27   the declaration, so in addition to translating and drafting the declaration, Barajas
28   conveniently was able to notarize it as well for her mother. (See EHRT, vol. 1 at 36–37.)
                                                   72


                                                                                    10cv397-WQH-BGS
 1   calls its credibility into question. In an attempt to explain why Escamilla’s declaration
 2   referred to “the” gun instead of “a” gun, Barajas stressed how English is her second
 3   language, how she was not as proficient in English in 2009 as she is now, and how it is
 4   possible she mistranslated what her mother said. (Id. at 184:11–23, 185:11–18, 186:9–13,
 5   190:15–191:14, 192:5–7.)      However, upon the Court’s review of Barajas’ recorded
 6   interview the night of the shooting, which was conducted entirely in English, it is apparent
 7   that she spoke English very well as far back as 2001. (See Exs. G, H.) The fact that she
 8   was willing to make statements to the contrary in an effort to prop up her mother’s
 9   declaration and Petitioner’s second shooter theory (1) casts doubt on the declaration’s
10   credibility as Barajas is the individual who translated, transcribed, and notarized it and
11   (2) underscores the lengths Barajas is willing to go to help Petitioner obtain relief.35
12         The foregoing leads the Court to conclude that Escamilla’s declaration was not
13   truthful and was prepared at the behest of her daughter and Petitioner’s ex-wife Sandy
14   Barajas in an attempt to present an exonerating witness in support of Petitioner’s habeas
15   corpus petition.
16                4. Conclusion
17         Despite Escamilla testifying that the information contained in her declaration was
18   accurate (EHRT, vol. 1 at 40:15–20), her testimony at the Hearing contradicted the
19   declaration in numerous ways as set forth above. Further, the circumstances surrounding
20   the creation of the declaration are questionable at best. The Court has considered, among
21   other things, the manner in which she testified, her interest in the outcome of the case, and
22   the reasonableness of her testimony in light of all of the evidence.            Accordingly,
23
24   35
        Additionally, during her recorded police interview following the shooting, and while
25   authorities were trying to find Petitioner, Barajas stated that Petitioner did not have a cell
26   phone. (Ex. H at 32–33.) During Petitioner’s testimony at his trial, however, he stated that
     both he and Sandy had cell phones, they always carried them, and they frequently used
27   them to communicate. (Lodgment 2, vol. 5 at 735.) Such behavior demonstrates Barajas’
28   bias. See Model Civil Jury Instruction 1.14(5) (a witness’s bias impacts their credibility).
                                                   73


                                                                                   10cv397-WQH-BGS
 1   Escamilla’s account of events in her declaration (Ex. K) relied upon by the Ninth Circuit
 2   is not credible given the above circumstances. The Court does not find Escamilla to be a
 3   credible witness.
 4            b. Rubio’s Declaration is Inadmissible and Impeachable
 5         In remanding this case for an evidentiary hearing, the Ninth Circuit also relied upon
 6   Rubio’s declaration which it described as follows:
 7         Rubio similarly saw several people surround Espinoza and “saw a gun being shot in
           the air.” “[E]veryone was trying to take control of [the gun]” and during the struggle,
 8
           “a lot of gun shots were fired towards all directions.” Someone yelled that the police
 9         were coming, and everyone began to scramble. At that point, Rubio claimed that a
           “short male in the group” fired two shots “towards Arturo.” Rubio similarly told the
10
           defense investigator his story, “was told [he] would need to tell this to the courts,”
11         but “never received a call or a time to appear.”
12
           (Mem. Disp. at 4.) The Ninth Circuit later wrote that “Escamilla and Rubio both
13
     would have testified that someone got the gun away from Espinoza and fired it at
14
     Arturo . . . .”, and, “[w]e are convinced that Escamilla and Rubio’s testimony creates ‘a
15
     reasonable probability’ that ‘the fact-finder would have had a reasonable doubt as to
16
     [Petitioner’s] guilt…’” (Id. at 7–8.) As such, this Court was tasked with assessing Rubio’s
17
     credibility with respect to what he claims to have observed the night of the shooting and
18
     his communications with Ronis and/or Lopez as set forth in his declaration and relied upon
19
     by the Ninth Circuit. (See Ex. 28.) However, Rubio failed to present at the Hearing and
20
     the claims in his declaration have never been challenged by cross-examination.
21
           As discussed above, Petitioner’s counsel attempted to locate Rubio, the brother-in-
22
     law to Sandy Barajas and son-in-law of Escamilla, to no avail. See Section IV.C. Without
23
     his testimony, his declaration is inadmissible to prove the truth of the statements asserted
24
     pursuant to Federal Rules of Evidence 801 and 802. Rules 801 and 802 provide that
25
     hearsay statements, i.e. those made outside of court that are offered into evidence to prove
26
     the truth of the matter asserted, are inadmissible unless they fall within a hearsay exception.
27
     See Fed. R. Evid. 801, 802. Accordingly, Rubio’s declaration is admissible only if it falls
28
                                                   74


                                                                                    10cv397-WQH-BGS
 1   within a hearsay exception. See Rule 803 (exceptions to hearsay rule regardless of whether
 2   declarant is available as witness); Rule 804 (exceptions to hearsay rule when declarant is
 3   unavailable as a witness). The parties have not provided and the Court does not find any
 4   of the hearsay exceptions to be present here.
 5         Accordingly, to the extent Petitioner bases his ineffective assistance of counsel claim
 6   on the allegations set forth Rubio’s declaration, he cannot establish that counsel was
 7   ineffective or that he suffered any prejudice from counsel’s failure to call Rubio. See
 8   Pickens v. Chrones, No. CV 06-5297-JFW JC, 2010 WL 5392809, at *15 & n.17 (C.D.
 9   Cal. Oct. 14, 2010), report and recommendation adopted, No. CV 06-5297 JFW JC, 2010
10   WL 5423713 (C.D. Cal. Dec. 22, 2010). Rubio’s declaration was not presented or
11   discussed at the Hearing. Petitioner cannot use Rubio’s declaration to establish the facts
12   asserted therein. “Issues of fact presented in habeas corpus proceedings may not be
13   established by ex parte affidavits.” Wright v. Dickson, 336 F.2d 878, 882 (9th Cir.1964)
14   (quoting Jones v. Cunningham, 313 F.2d 347, 349 n.4 (4th Cir. 1963), cert. denied, 375
15   U.S. 832, (1963)), cert. denied, 386 U.S. 1012 (1967). Affidavits may “only serve to make
16   the issues which must be resolved by evidence taken in the usual way. They can have no
17   other office. The witnesses who made them must be subjected to examination ore tenus or
18   by deposition as are all other witnesses.” Wright, 336 F.2d at 882–83 (quoting Walker v.
19   Johnston, 312 U.S. 275, 287 (1941)); see also Fed. R. Evid. 1101 advisory committee’s
20   note to subsection (d) (applying the federal rules of evidence to habeas corpus proceedings
21   to the extent not inconsistent with the statute and citing Walker v. Johnston, 312 U.S. 275
22   (1941) and Townsend v. Sain, 372 U.S. 293, 322 (1963), which emphasizes “demeanor
23   evidence as a significant factor . . . . in applications by state prisoners aggrieved by
24   unconstitutional detentions”). Accordingly, Rubio’s declaration is inadmissible hearsay.
25         However, given the Ninth Circuit’s heavy reliance on Rubio’s declaration, it is
26   important to note it is plagued by many of the same issues as Escamilla’s declaration.
27   Rubio’s declaration is thoroughly impeached by his prior inconsistent statement to
28
                                                  75


                                                                                  10cv397-WQH-BGS
 1   Sergeant Shephard at KP Hall immediately following the shooting on March 10, 2001.
 2   (Exs. A, N, L; EHRT, vol. 1 at 85:4–86:9.) Rubio told Sergeant Shephard right after the
 3   shooting the he was inside the hall and did not witness the shooting. (Exs. A [Officer’s
 4   Report of interview with Rubio and Escamilla], N [transcript of Sergeant Shephard’s
 5   March 10, 2001 interview with Rubio], L [recording of Sergeant Shephard’s March 10,
 6   2001 interview with Rubio]. Specifically, he did not see the guy that shot the victim, did
 7   not hear anything, and did not see anybody with a gun as he just came outside after the
 8   victim was already bleeding. (Ex. N.) More than eight years later, Rubio purportedly
 9   executed a declaration which told a completely contradictory account: that he saw a short
10   male in the group fire two shots toward the victim. (Ex. 28). His declaration fails to
11   address the stark discrepancy between the version of events therein and his police
12   interview, and it fails to address the eight-year delay in telling this version. See Herrera,
13   506 U.S. at 417–18 (“No satisfactory explanation has been given as to why the affiants
14   waited until the 11th hour . . . .”); Taylor, 484 U.S. at 413–14 (“[I]t is . . . reasonable to
15   presume that there is something suspect about a defense witness who is not identified until
16   after the 11th hour has passed.”). If Ronis called Rubio as a witness at trial, and assuming
17   Rubio would have testified consistent with his declaration, such testimony would have been
18   impeached by his prior inconsistent statement to the police at the time of the incident when
19   the facts were freshest in his mind.
20         The Court also notes that Rubio’s declaration was signed on June 2, 2009, three
21   years after the trial and three days before Escamilla’s declaration was signed. 36 (See Exs.
22   K, 28.) And as stated above, if Rubio was a potential exonerating witness, surely Barajas
23   would have provided his name to Attorney Smith, which she never did. (See Ex. P; EHRT,
24   vol. 4 at 18:3–24.) Additionally, given Lopez’s statement that he had no recollection of a
25   conversation with Rubio about a second shooter and would have followed up on
26
27   36
      Petitioner filed his initial petition for writ of habeas corpus with the California Supreme
28   Court on August 31, 2009. (Lodgment 9.)
                                                   76


                                                                                   10cv397-WQH-BGS
 1   information about a second shooter, Rubio’s claim that he told Lopez about the supposed
 2   second gunman is not credible. (See Ex. J at 6–8.)
 3         Finally, Rubio failed to attend the hearing and testify. (See EHRT, vols. 1–4.)
 4   Petitioner at no point has addressed this fact or attempted to explain why Rubio failed to
 5   appear. This leads the Court to reasonably infer that what Rubio purportedly signed off on
 6   in his declaration was not reliable. Based on the foregoing, the Court finds that Rubio’s
 7   declaration is not only inadmissible hearsay, but also is not credible.
 8             C. Deficiency of Trial Counsel
 9         In addition to remanding this case for an evidentiary hearing to evaluate the
10   credibility of Rubio and Escamilla, the Ninth Circuit also remanded “for an evidentiary
11   hearing on counsel’s failure to interview the two witnesses.” (Mem. Disp. at 5.) As
12   discussed above (see Section III), this requires the Court to assess Strickland’s deficiency
13   prong, and whether trial counsel was deficient in light of this Court’s assessment of
14   Escamilla and Rubio’s credibility. (See id. at 9 [“Because there is no record about trial
15   counsel’s failure to investigate Escamilla and Rubio, there is an issue as to whether an
16   evidentiary hearing on the matter is appropriate.”]; 12 [reversing and remanding “for an
17   evidentiary hearing to consider whether trial counsel was deficient as well as Escamilla
18   and Rubio’s credibility.”) Trial counsel’s additional purported deficiencies raised by
19   Petitioner are addressed below as well.37
20                   a. Ineffective Assistance of Counsel Standard
21         To succeed on a Strickland claim, a defendant must prove that (1) his counsel’s
22   performance was deficient and (2) he was prejudiced by counsel’s deficient performance.
23   Strickland v. Washington, 466 U.S. 668, 687–88 (1984); Wiggins v. Smith, 539 U.S. 510,
24
25
26
     37
       While this Court does not view Petitioner’s claims regarding the “cowboy hat” witnesses
     and the defenses proffered at Petitioner’s trial to be within the scope of the Ninth Circuit’s
27   remand, the arguments are addresses below for purposes of this Report and
28   Recommendation.
                                                   77


                                                                                   10cv397-WQH-BGS
 1   521 (2003). “Surmounting Strickland 's high bar is never an easy task.” Padilla v.
 2   Kentucky, 559 U.S. 356, 371 (2010). Petitioner bears the burden of establishing both
 3   components. Williams v. Taylor, 529 U.S. 362, 390–91 (2000); Smith v. Robbins, 528 U.S.
 4   259, 285–86 (2000).
 5         To establish constitutionally ineffective assistance of counsel, a petitioner must
 6   show that counsel’s performance was deficient, which “requires showing that counsel
 7   made errors so serious that counsel was not functioning as the ‘counsel’ guaranteed the
 8   defendant by the Sixth Amendment.” Strickland, 466 U.S. at 687. Review of counsel's
 9   performance is “highly deferential” and there is a “strong presumption” that counsel
10   rendered adequate assistance and exercised reasonable professional judgment.” United
11   States v. Ferreira–Alameda, 815 F.2d 1251, 1253 (9th Cir. 1987); see Strickland, 466 U.S.
12   at 690. Strickland’s deficiency prong requires a showing that counsel’s performance was
13   “outside the wide range of professionally competent assistance.” Strickland, 466 U.S. at
14   690. A petitioner “must overcome the presumption that, under the circumstances, the
15   challenged action ‘might be considered sound trial strategy.’” Id. at 689 (citation omitted).
16   “‘The proper measure of attorney performance remains simply reasonableness under
17   prevailing professional norms.’” Knowles v. Mirzayance, 556 U.S. 111, 124 (2009)
18   (citation omitted). Critically, the relevant inquiry under Strickland is not what defense
19   counsel could have done, but whether counsel’s choices were reasonable. See Babbitt v.
20   Calderon, 151 F.3d 1170, 1173 (9th Cir. 1998), cert. denied, 525 U.S. 1159 (1999).
21         Additionally, to demonstrate prejudice, the defendant has the burden of proving that
22   there is a reasonable probability that, but for counsel’s unprofessional errors, the result of
23   the proceeding would have been different. Laboa v. Calderon, 224 F.3d 972, 981 (9th Cir.
24   2000). Petitioner must show that “counsel’s errors were so serious as to deprive [petitioner]
25   of a fair trial, a trial whose result is reliable.” Strickland, 466 U.S. at 687.
26         Due to the difficulties inherent in making the above-described evaluation, there is a
27   strong presumption that counsel’s conduct falls within the wide range of reasonable
28
                                                    78


                                                                                        10cv397-WQH-BGS
 1   professional assistance. Strickland, 466 U.S. at 689; Williams v. Woodford, 384 F.3d 567,
 2   610 (9th Cir.2004) (there is a strong presumption that counsel rendered adequate assistance
 3   and exercised reasonable professional judgment), cert. denied, 546 U.S. 934 (2005)
 4   (citation omitted). A habeas petitioner bears the burden to overcome the presumption that,
 5   under the circumstances, the challenged action constituted competent representation.
 6   Strickland, 466 U.S. at 689.
 7         In the context of an ineffective assistance of counsel claim based on a failure to
 8   investigate and interview witnesses, “[c]ounsel has a duty to make reasonable
 9   investigations or to make a reasonable decision that makes particular investigations
10   unnecessary.” Strickland, 466 U.S. at 691; Wiggins, 539 U.S. at 521–22. He must “at a
11   minimum conduct a reasonable investigation enabling him to make informed decisions
12   about how to best represent his client.” Sanders v. Ratelle, 21 F.3d 1446, 1456 (9th Cir.
13   1994); Cox v. Ayers, 613 F.3d 883, 893 (9th Cir. 2010). This includes a duty to follow up
14   on exculpatory evidence. Kimmelman v. Morrison, 477 U.S. 365, 384–85 (1986) (counsel
15   deficient for failing to conduct any pretrial discovery); see also Bragg v. Galaza, 242 F.3d
16   1082, 1088 (9th Cir. 2001) (defense counsel’s duties include “a duty to investigate the
17   defendant’s ‘most important defense,’ and a duty adequately to investigate and introduce
18   into evidence records that demonstrate factual innocence, or that raise sufficient doubt on
19   that question to undermine confidence in the verdict” (citations omitted)), amended by 253
20   F.3d 1150 (9th Cir. 2001).
21         However, “‘the duty to investigate and prepare a defense is not limitless,’ and . . . .‘it
22   does not necessarily require that every conceivable witness be interviewed or that counsel
23   must pursue every path until it bears fruit or until all conceivable hope withers.’” Hamilton
24   v. Ayers, 583 F.3d 1100, 1129 (9th Cir. 2009) (citation omitted); Stankewitz v. Woodford,
25   365 F.3d 706, 719 (9th Cir. 2004). “To determine the reasonableness of a decision not to
26   investigate, the court must apply ‘a heavy measure of deference to counsel’s judgments.’”
27   Babbitt, 151 F.3d at 1173; Strickland, 466 U.S. at 691 (“a particular decision not to
28
                                                   79


                                                                                    10cv397-WQH-BGS
 1   investigate must be directly assessed for reasonableness in all the circumstances, applying
 2   a heavy measure of deference to counsel’s judgments”). “[S]trategic choices made after
 3   thorough investigation of law and facts relevant to plausible options are virtually
 4   unchallengeable.” Strickland, 466 U.S. at 690. A disagreement with counsel’s tactical
 5   decisions does not prove that the representation was constitutionally deficient. United
 6   States v. Mayo, 646 F.2d 369, 375 (9th Cir. 1981) (per curiam).
 7         “Few decisions a lawyer makes draw so heavily on professional judgment as whether
 8   or not to proffer a witness at trial. A witness’s testimony consists not only of the words he
 9   speaks or the story he tells, but also of his demeanor and reputation. A witness who appears
10   shifty or biased and testifies to X may persuade the jury that not-X is true, and along the
11   way cast doubt on every other piece of evidence proffered by the lawyer who puts him on
12   the stand.” Lord v. Wood, 184 F.3d 1083, 1095–96 (9th Cir. 1999) (holding that excluding
13   three alibi witnesses who would have testified to seeing the murder victim alive after
14   defendant was alleged to have killed her, based solely on a vague and incorrect impression
15   that police did not find them credible, was outside the “wide range of professionally
16   competent assistance”). Critically, “[c]ounsel is not obligated to interview every witness
17   personally in order to be adjudged to have performed effectively.” Id. at 1095 n.8 (citing
18   LaGrand v. Stewart, 133 F.3d 1253, 1274 (9th Cir.1998), cert. denied, 525 U.S. 971 (1998)
19   and Eggleston v. United States, 798 F.2d 374, 376 (9th Cir. 1986)).
20         Further, “the reasonableness of counsel’s actions may be determined or substantially
21   influenced by the defendant’s own statements or actions” because counsel’s actions are
22   normally based on “informed strategic choices made by the defendant and on information
23   supplied by the defendant.” Strickland, 466 U.S. at 691. As outlined in Strickland:
24         In particular, what investigation decisions are reasonable depends critically
           on such information. For example, when the facts that support a certain
25
           potential line of defense are generally known to counsel because of what the
26         defendant has said, the need for further investigation may be considerably
           diminished or eliminated altogether. And when a defendant has given counsel
27
           reason to believe that pursuing certain investigations would be fruitless or
28
                                                  80


                                                                                  10cv397-WQH-BGS
 1         even harmful, counsel’s failure to pursue those investigations may not later
           be challenged as unreasonable.
 2
 3   Id. (emphasis added). Accordingly, a decision not to investigate, when a petitioner has
 4   provided counsel with information that such investigation is unnecessary, is not outside the
 5   range of reasonable trial decisions and does not amount to prejudice. Cf. Cox v. Del Papa,
 6   542 F.3d 669, 681–83 (9th Cir. 2008) (counsel’s decision not to investigate or present
 7   additional evidence regarding defendant’s drug use not deficient where defendant had
 8   continuously and strenuously protested any suggestions that his behavior was the result of
 9   his drug use).
10         Counsel need not put on an unpersuasive defense. See Williams, 384 F.3d at 610–
11   11 (holding that because mental-health expert’s evaluations did not support mental-state
12   defense, counsel’s decision to not investigate further or pursue that defense was a
13   reasonable strategic choice). Once counsel reasonably selects a defense theory, his duty to
14   investigate a defense that directly conflicts with that theory ends. Turk v. White, 116 F.3d
15   1264, 1267 (9th Cir. 1997); see Hendricks v. Calderon, 70 F.3d 1032, 1040 (9th Cir. 1995)
16   (holding that once counsel “made the reasonable strategic decision” not to elicit testimony
17   from a witness, “there was no need to investigate evidence corroborating that testimony”),
18   cert. denied, 517 U.S. 1111 (1996); see also Wong v. Belmontes, 558 U.S. 15, 18–20 (2009)
19   (suggesting that counsel’s decision to forego a defense because it would prompt the
20   introduction of damaging evidence was not deficient). Critically, “the viability of the
21   defense selected bears on the reasonableness of counsel’s actions.” Bohana v. Vaughn,
22   389 Fed. App’x 600, 602 (9th Cir. 2010) (citing Turk, 116 F.3d at 1267).
23                    b. Ronis Was Not Deficient in Failing to Interview and Present the
24                      Testimony of Escamilla and Rubio
25
26
27
28
                                                  81


                                                                                 10cv397-WQH-BGS
 1         Applying de novo review, the Court finds that Ronis was not deficient in failing to
 2   interview Escamilla and Rubio38 as witnesses or to call them to testify.
 3         First, based on the evidence presented at the Hearing, Ronis had no reason to
 4   interview these two witnesses: their statements given to police at the time of the shooting
 5   did not point to a second shooter. Rubio told the police that he did not even witness the
 6   shooting. Escamilla first told the police that she saw Petitioner shoot the gun, and later
 7   told the police that she saw shots fired from a group of boys that included Petitioner.
 8   During these interviews, she never gave any indication she observed a second shooter. The
 9   Ninth Circuit has repeatedly held that counsel is not deficient for failing to investigate
10   matters to which they were never put on notice. See Babbitt, 151 F.3d at 1174 (holding
11   counsel’s failure to uncover defendant’s alleged family history of mental illness was not
12   unreasonable and that defendant improperly focused on showing “what defense counsel
13   could have presented, rather than upon whether counsel’s actions were reasonable”);
14   Langford v Day, 110 F.3d 1380, 1386–87 (9th Cir. 1996) (the “reasonableness of counsel’s
15   actions may be determined or substantially influenced by the defendant’s own statements
16   or actions”); Hensley v Crist, 67 F.3d 181, 186 (9th Cir. 1995) (finding failure to investigate
17   insanity defense was not objectively unreasonable because a single police report in
18   defendant’s record was not enough to put counsel on notice that such a defense may be
19   appropriate).
20         Second, no evidence was presented at the Hearing that either Rubio or Escamilla
21   ever told Ronis about a purported second shooter. 39 Ronis testified credibly that he was
22
23   38
        Petitioner presented no evidence at the Hearing that Ronis did not interview Rubio. As
24   discussed above, Rubio did not present at the Hearing and his declaration is inadmissible
     hearsay. See Section VI.B.b. Further Ronis testified that any witness he felt was important
25   to interview would have been interviewed. (EHRT, vol. 1 at 132:5–8.)
26
     39
        This conclusion is supported by Petitioner’s appellate attorney Barbara Smith’s Hearing
     testimony that she thoroughly reviewed the contents of Ronis’ file and did not come across
27   anything that would tend to corroborate Petitioner’s belated claims of another shooter.
28   (EHRT, vol. 4 at 10:8–11:19, 15–17, 18:19–24, 29:23–25, 30:1–2.) Smith’s letters to
                                                   82


                                                                                    10cv397-WQH-BGS
 1   never contacted by Escamilla or Rubio about a second shooter and that if he was, he would
 2   have acted on that information because it was so different from his understanding of the
 3   evidence. (EHRT, vol. 1 at 121:3–12; EHRT, vol. 3 at 19:25–20:4; Ex. I at 12:18–13:1,
 4   17:25–18:5, 28:1–15.) He stated that even if there were witnesses willingness to testify
 5   that someone else had committed the offense but they had made prior inconsistent
 6   statements to the police, Ronis testified he would still have interviewed those witnesses.
 7   (Ex. I at 19:1–18.) As discussed above, Rubio’s declaration is not admissible for the truth
 8   of the matter asserted and is impeached by his prior inconsistent statements to the police
 9   on the night of the shooting. Even so, in his declaration Rubio claims that he told the
10   version of events contained in his declaration to Ronis’ “helper,” Juan. (Ex. 28.) While
11   he could not recall Rubio or Escamilla, investigator Juan Lopez testified that that type of
12   information would never have stopped with him.40 (EHRT, vol. 1 at 167:19–168:7.) Rubio
13   never claimed to have told the story directly to Ronis. (Ex. 28.) As regards Escamilla, her
14   own testimony at the Hearing demonstrates she did not actually inform Ronis about a
15   second shooter. She claims to have called Ronis several times and left messages, but she
16   admitted that she did not leave any details on those messages.41 (EHRT, vol. 1 at 51:7–
17   22.) While Escamilla claims in her declaration that she told Lopez that Petitioner did not
18   shoot the victim, she admitted at the hearing that she did not tell Lopez about the other man
19   she claims to have seen shoot the gun. (EHRT, vol. 1 at 50:24–51:1, 51:23–52:1.) As such,
20
21
22
     Petitioner during his direct appeal repeatedly informed him that his claims of another
23   shooter were not borne out by the evidence in the file, and that in her opinion and review
24   of the file, Ronis had not failed to follow up on any exculpatory leads. (See Ex. P.)
     40
        Lopez further testified that if he was working on a case with Ronis and a witness
25   contacted him claiming to have seen someone other than Ronis’ client do the shooting, he
26   would not have ignored that information and would have relayed it to Ronis and prepared
     a report if Ronis asked him to.
27   41
        Escamilla’s declaration is vague in this regard and does not assert that she told Ronis
28   about a second shooter. (See Ex. K.)
                                                  83


                                                                                  10cv397-WQH-BGS
 1   even if the Court accepts Escamilla’s testimony as true, there is no evidence that Ronis was
 2   ever actually informed about a purported second shooter.42
 3         Moreover, even if Ronis had been made aware of Escamilla and Rubio’s claims of
 4   a second shooter, deciding to call them as trial witnesses would have opened them up to
 5   impeachment by their prior inconsistent statements to the police. See Fed. R. Evid. 613.
 6   Further, their testimony would have contradicted Petitioner’s testimony of having acted
 7   accidentally and in self-defense. And as confirmed by Ronis at the Hearing, it would not
 8   have been advisable to put on testimony that is perjured or fabricated or inconsistent with
 9   all the other reports and facts of the case.43 (ECF No. 122 at 43:21–44:14); see Restatement
10   (Third) of the Law Governing Lawyers § 120(1) (2000) (“A lawyer may not: (a) knowingly
11   counsel or assist a witness to testify falsely or otherwise to offer false evidence; (b)
12   knowingly make a false statement of fact to the tribunal; (c) offer testimony or other
13   evidence as to an issue of fact known by the lawyer to be false.”); id. § 120(3) (“A lawyer
14   may refuse to offer testimony or other evidence that the lawyer reasonably believes is false,
15   even if the lawyer does not know it to be false.”). Here, such testimony could have
16   prejudiced Petitioner in that the jurors may have viewed it as having been fabricated in
17   order to help the Petitioner. Such testimony would have also created confusion since
18   Petitioner testified to a completely different version of what had occurred.
19
20   42
        See Section VI.B.a.1. wherein the Court finds Escamilla never informed Lopez or Ronis
21   about a purported second shooter and that her declaration on this point is not credible. This
22   conclusion is further bolstered by Barajas’ testimony that Escamilla did not inform her of
     the second shooter until 2009. (EHRT, vol. 1 at 188:15–25.) It also aligns with the fact
23   that Petitioner’s appellate attorney observed investigative reports in Ronis’ case file, none
24   of which produced any exonerating witnesses. (EHRT, vol. 4 at 10:8–17, 11:10–19 26:10–
     20, 27:13–28:1; Ex. P at 38.)
25   43
        See Exhibit M. Additionally, the Court notes that a forensic specialist testified for the
26   prosecution at trial that eight nine-millimeter shell casings and a bullet fragment were
     recovered from the crime scene, and a criminologist specializing in firearms testified that
27   they were all fired from the same nine-millimeter gun. (See Lodgment 2, vol. 4 at 542–43,
28   565–78.)
                                                  84


                                                                                    10cv397-WQH-BGS
 1         Indeed, Strickland provides that:
 2         A fair assessment of attorney performance requires that every effort be made
           to eliminate the distorting effects of hindsight, to reconstruct the
 3
           circumstances of counsel’s challenged conduct, and to evaluate the conduct
 4         from counsel’s perspective at the time. Because of the difficulties inherent in
           making the evaluation, a court must indulge a strong presumption that
 5
           counsel’s conduct falls within the wide range of reasonable professional
 6         assistance; that is, the defendant must overcome the presumption that, under
           the circumstances, the challenged action might be considered sound trial
 7
           strategy.
 8
     466 U.S. at 689. Applying the Strickland presumption, this Court finds given the risks
 9
     detailed above, the decision not to call Escamilla and Rubio to testify, even if counsel had
10
     been made aware of their claims that they witnessed a second shooter injure the victim,
11
     was sound trial strategy on the part of Ronis. Ronis reasonably relied on Escamilla and
12
     Rubio’s statements to police which in no way exculpated Petitioner. See (Exs. A, B, M.)
13
     Failure to interview a witness is not incompetent where defense counsel knows the witness’
14
     account. Eggleston, 798 F.2d at 376 (failure to interview not ineffective where counsel
15
     had access to witness’ statements taken by government, supporting documents, and FBI
16
     reports); Anderson v. Ducart, No. 11-CV-02636-JST (PR), 2015 WL 694767, at *13 (N.D.
17
     Cal. Feb. 18, 2015) (holding defense counsel reasonably relied on detective’s report and
18
     taped interview with potential witness whose DNA from a bloodstain linked him to car
19
     involved in commission of murder), aff’d, 708 F. App’x 905 (9th Cir. 2017). Ronis stated
20
     numerous times he reviewed all reports. (Ex I at 13:8–14; EHRT, vol. 1 at 126:20–127:1,
21
     131:20–23 [“there’s no question in my mind that I read every report and I was familiar
22
     with it at the time”]; EHRT, vol. 3 at 6:6–8, 7:2–4.) Thus the Court finds that Ronis
23
     reasonably relied on Rubio’s statement in Sergeant Shephard’s report that he was inside
24
     during the shooting and did not see who shot the victim. (Ex. A.) Further, he reasonably
25
     relied on Escamilla’s statement documented in Sergeant Shephard’s report that she saw
26
     Petitioner shoot the gun and her subsequent statements memorialized in Sergeant Cordero’s
27
     report. (Exs. A, B.) Additionally, as testified to by Petitioner’s appellate attorney Smith,
28
                                                  85


                                                                                 10cv397-WQH-BGS
 1   there were investigate reports attributable to Petitioner’s former trial counsel Bartick; to
 2   the extent they involved statements from Escamilla and Rubio the Court can reasonably
 3   infer, Ronis reasonably relied upon those reports as well. (See EHRT, vol. 4 at 26:10–20,
 4   27:13–28:1.) Accordingly, Ronis’ decision to not interview Escamilla and Rubio to present
 5   their second shooter testimony at trial was reasonable.
 6                   c. Ronis’ Decision to Not Further Investigate and Present the Testimony
 7                       of the “Cowboy Hat” Witnesses44 at Trial was Reasonable
 8         Petitioner also alleges that Ronis was deficient in failing to interview and proffer
 9   testimony from the small subset of witnesses who described the shooter as wearing a
10   cowboy hat or sombrero the night of the shooting and the one witness who described the
11   shooter as possibly of Asian descent (collectively, the “cowboy hat” witnesses). Petitioner
12   argues that the investigation of these witnesses would have resulted in Ronis being able to
13   proffer a “second shooter” defense, a claim which is discussed below. He argues that Ronis
14   conducted no investigation and interviewed no witnesses regarding Petitioner’s case.
15         First, the Court disagrees with Petitioner’s characterization of trial counsel Jan
16   Ronis’ testimony at the Hearing. Throughout his post-trial brief, Petitioner states that
17   “Ronis himself admitted he did not interview any witnesses. (ECF No. 122, at 8, 11–12,
18   43.)” (ECF No. 157 at 23, 26 [“Ronis investigation was incomplete – he failed to interview
19   any witnesses . . . .”].) Petitioner attempts to paint a picture that Ronis failed to conduct
20   any investigation in this matter at all. (ECF No. 157 at 22.) That is not correct. See Section
21   IV.F. As recounted in the Court’s summary of Ronis’ testimony, he testified that over the
22   course of his investigation he reviewed all police reports and his investigator interviewed
23   witnesses that were at the scene. (EHRT, vol. 1 at 126:20–127:1.) He stated numerous
24
25
26
     44
       Daniel Alatorre was the only “cowboy hat” witness who testified at the Hearing that he
     was not interviewed by Ronis. There is nothing in the record to suggest that the other
27   “cowboy hat” witnesses were not interviewed. Further, Ronis testified that any witness he
28   felt was important to interview would have been interviewed. (EHRT, vol. 1 at 132:5–8.)
                                                   86


                                                                                   10cv397-WQH-BGS
 1   times that he does not have an independent recollection of interviewing witnesses before
 2   Petitioner’s trial. (EHRT, vol. 3 at 9 [“Well, my memory is that I don’t have any
 3   independent recollection, myself, having personally interviewed somebody. That doesn’t
 4   mean I didn’t. It’s been a long time.”]; 11–12 [But I just don’t have any independent
 5   recollection of myself having, as part of pretrial investigation, interviewed anybody. That
 6   certainly doesn’t exclude the likelihood that reports were presented to me by investigator -
 7   - investigator or investigators and that I certainly read at the time.”].) However, that does
 8   not negate the possibility that his investigator interviewed them or that he himself did not
 9   personally interview someone. (EHRT, vol. 3 at 4–5; 9, 11–12.) And he testified that any
10   witness he felt was important to interview would have been interviewed. (EHRT, vol. 1 at
11   132:5–8.) Additionally, “there’s no question in [his] mind that [he] read every report and
12   [he] was familiar with it at the time.” (EHRT, vol. 1 at 131:20–23.) Further, he testified
13   that had many conversations with Petitioner about the events and he never mentioned that
14   there was a second shooter; he in fact told Ronis that he shot the victim. (EHRT, vol. 1 at
15   122:10–14; EHRT, vol. 3 at 15:23–16:25.)
16         Second, Petitioner argues that Ronis “failed to even speak to the witnesses who had
17   seen, and were willing to testify, that someone other than [Petitioner] shot [the
18   victim] . . . .” (ECF No. 157 at 29.) Once again, this is an inaccurate characterization of
19   the evidence before the Court.45 The “cowboy hat” witnesses, three of whom were young
20   children at the time of the shooting, did not tell police that they saw multiple shooters.
21   None of these individuals made statements to police indicating they would testify to the
22   fact that someone other than Petitioner was the shooter, as is evidenced by the fact that
23   Olivia Addison was called to testify by the prosecution at trial. (See Lodgment 2, vol. 3 at
24
25
26   45
       To the extent Petitioner is referring to Escamilla and Rubio, they never informed Ronis
27   that they witnessed someone other than Petitioner shooting a gun and were willing to testify
28   as such.
                                                  87


                                                                                  10cv397-WQH-BGS
 1   435–60.)46 Instead, their descriptions of the individual they saw shooting, other than the
 2   mention of him wearing a hat, are consistent with Petitioner’s overall appearance that night
 3   based on statements made to police by those who knew Petitioner and based on Petitioner’s
 4   own trial testimony. Further, Olivia Addison testified during Petitioner’s trial that “there
 5   was only one person with a gun.” (Lodgment 2, vol. 3 at 448:22–24 [emphasis added].)
 6   Thus, she would not have testified to the fact that there was a second shooter to corroborate
 7   the version of events contained in Escamilla and Rubio’s declarations as Petitioner would
 8   have the Court believe.
 9          Additionally, as is evidenced by the parties October 2, 2017 Joint Pre-Hearing Brief,
10   Petitioner anticipated calling all the “cowboy hat” witnesses at the Hearing. (ECF No. 82
11   at 10 [Petitioner’s witness list, which includes Guadalupe “Lupe” Barrera twice].) The
12   Court continued the Hearing and extended the discovery period so as to allow Petitioner’s
13   counsel to contact this group of witnesses. (See ECF No. 84–86.) However, Daniel
14   Alatorre was the sole witness from this group willing to testify, via videoconference, at the
15   Hearing.47 To say now that these witnesses “were willing to testify, that someone other
16   than [Petitioner] shot [the victim] . . . .” is an overstatement at best. (See ECF No. 157 at
17   29.)
18          Petitioner argues that “[t]he failure to investigate is especially egregious when a
19   defense attorney fails to consider potentially exculpatory evidence”, quoting Rios v. Rocha,
20   299 F.3d 796, 805 (9th Cir. 2002), but again that is not what occurred here. As Ronis
21   described during the Hearing, “[i]t’s not uncommon for people to misidentify and to
22   attribute clothing and facial hair and things that other witnesses contradict.” (EHRT, vol.
23
24   46
        Olivia Addison testified during Petitioner’s trial that there was only one person with a
25   gun. (Lodgment. 2, vol. 3 at 448:22–24.) She did not provide a description of the shooter
26   at trial. (Id. at 435–60.)
     47
        Given that Alatorre is the son and brother of two of the other “cowboy hat” witnesses, it
27   seems unlikely the Petitioner’s counsel was unable to contact Olivia and Jesse Addison to
28   ask them to testify at the Hearing.
                                                  88


                                                                                  10cv397-WQH-BGS
 1   3 at 45:15–21.) When the statements of the “cowboy hat” witnesses are read within the
 2   context of Exhibit M, the Court finds it apparent that this is what happened here – a small
 3   group of witnesses, many of whom were children, provided information slightly different
 4   than other witnesses. Their statements do not lend credence to the existence of a second
 5   shooter; they merely show witness misattribution or misidentification.
 6         This is not an instance where “trial counsel had at [his] fingertips information that
 7   could have undermined the prosecution’s case, yet he chose not to develop this evidence
 8   and use it at trial.”48 Lord v. Wood, 184 F.3d 1083, 1096 (9th Cir. 1999). Ronis testified at
 9   the Hearing that he does not believe there was any credible evidence or reports of another
10   shooter based upon the reports he had at the time he represented Petitioner. (EHRT vol. 3
11   at 38:21–39:2 [“I don’t think there were any reports that would credibly indicate another
12   shooter involved.”) This would necessarily include his review of the “cowboy hat” witness
13   statements. After reviewing the witness statements contained in Exhibit M, and in light of
14   appellate counsel’s review of Ronis’ case file in which she found no witness statements
15   indicating that there was a second shooter, the Court finds that the objective evidence
16   supports Ronis’ conclusion that the “cowboy hat” witnesses would not have provided
17   credible evidence of another shooter.
18         Petitioner points to the few “cowboy hat” witnesses, highlighting Daniel Alatorre,
19   in an attempt to cast doubt on the theory that Petitioner was the only shooter. (ECF No.
20   157 at 17–19.) With respect to Alatorre, in addition to being only twelve years old at the
21   time of the shooting, the Court notes that he observed the shooting in the dark from his
22
23
24
     48
       Ronis was in no way put on notice about Escamilla and Rubio’s change to the version of
     events they witnessed during the shooting. Further, this is not an instance where counsel
25   “offered no persuasive justification” for his strategic choices. Lord, 184 F.3d at 1096. The
26   basis for Ronis’ decision to not interview Escamilla and Rubio regarding the second
     shooter and present their testimony at trial was clear: they never informed him that they
27   witnessed a second shooter and their prior police statements did not support that version of
28   events.
                                                  89


                                                                                  10cv397-WQH-BGS
 1   front porch and then from his living room, approximately 25 to 30 feet away from the
 2   incident. (EHRT, vol. 1 at 18, 19:22–20:4.)49 Alatorre said the shooter was wearing a
 3   white cowboy hat and a white shirt, but he could not remember what his face looked like.
 4   (EHRT, vol. 1 at 19:1–2, 22:17–20.) He also mistakenly testified that he saw the shooter
 5   in custody; when questioned further about that assertion, he said “it’s a little blurry” and
 6   that he “can’t really recall.” (Id. at 24:12–16.) The Court finds that the foregoing calls
 7   into question Alatorre’s credibility regarding his perception of events the night of the
 8   shooting.
 9         Petitioner cites to a string of cases including Alcala v. Woodford, 334 F.3d 862 (9th
10   Cir. 2003) and Riley v. Payne, 352 F.3d 1313 (9th Cir. 2003) to argue that counsel was
11   deficient for failing to interview Escamilla, Rubio, and the “cowboy hat” witnesses.
12   However, in these cases there was no evidence in the record to explain why potential
13   defense witnesses were not contacted. See Alcala, 334 F.3d at 870–71; Riley, 352 F.3d at
14   1317. As discussed above, Ronis was never made aware of the fact that Escamilla and
15   Rubio claimed to witness a second shooter. Further, he was in possession of and reviewed
16   police reports in which Escamilla gave varying accounts of what she witnessed, at first
17   placing the gun in Petitioners hands and then subsequently claiming to not know who shot
18   the gun, and Rubio claimed to see nothing. Thus, this is unlike cases such as Lord v. Wood,
19   184 F.3d 1083 (9th Cir. 1999) in which counsel’s stated reason for disputing purported
20   witnesses’ credibility was not supported by objective evidence. Here, Ronis’ decision to
21   not put Escamilla or Rubio on the stand to claim someone else shot the victim is reasonable
22
23
     49
24     The shooting occurred at approximately 7:30 p.m. on March 10, 2001. According to the
     websites timeanddate.com, on Saturday, March 10, 2001, the sun set in National City at
25   5:52 p.m. See https://www.timeanddate.com/sun/@5376200?month=3&year=2001
26   (updated Jan. 20, 2020). The Court takes judicial notice that it was dark outside at that
     time. See Fed. R. Evid. 201; Futi v. United States, No. 08-00403JMS/LEK, 2010 WL
27   2900328, at 23, n. 12 (D. Haw. July 22, 2010) (“The court may take judicial notice of the
28   time of sunrise for a particular day.”).
                                                  90


                                                                                 10cv397-WQH-BGS
 1   given their contradictory prior police statements, which would have left them susceptible
 2   to impeachment.
 3             While the Court finds that Petitioner’s arguments about the witnesses who observed
 4   the shooter wearing a cowboy hat or being of Asian descent are outside the scope of the
 5   remand, those outlying statements are far overshadowed by the multiple witnesses who
 6   were present at the party, knew the Petitioner and specifically named him as the shooter.50
 7   Further the only witness who told police that the shooter may have been of Asian descent
 8   was a ten-year-old girl playing outside who said the shooter looked angry and like he was
 9   squinting his eyes. (See Ex. M, at 40, 69.) Every other witness statement described the
10   suspect as a Hispanic male, except one other witness, Daniel Alatorre’s nine-year old
11   brother who said the suspect looked “similar to a White male.” (See generally Ex. M; id.
12   at 11.)
13             As Ronis stated at the Hearing, “[i]t’s not uncommon for people to misidentify and
14   to attribute clothing and facial hair and things that other witnesses contradict. So I can’t
15   reconcile inconsistent statements in-between witnesses but based upon everything I knew
16   about the case I proffered the evidence, I proffered the defense which I thought was
17   credible.” 51 (ECF No. 122 at 45:15–21); see Parker v Tilton, 255 Fed. App’x 252 (9th Cir.
18   2007) (“a particular decision not to investigate must be directly assessed for reasonableness
19   in all the circumstances, applying a heavy measure of deference to counsel’s judgments”;
20   noting “the defense played the hand as well as it could be played”). Accordingly, the Court
21
22
23   50
        The witness statements are discussed above in Section IV.J. and below in Section
24   VI.C.d.
     51
        Escamilla testified at the hearing that the shooter wore black clothing and a black Texas
25   cowboy type hat. Assuming Escamilla if called at trial would have testified to this
26   description, such testimony would have directly contradicted Alatorre. Such a
     contradiction at a minimum demonstrates the inaccuracy of eyewitness identifications. It
27   would have been another sound tactical reason for Ronis not to have pursued a second
28   shooter defense based upon such apparent inaccuracies.
                                                   91


                                                                                  10cv397-WQH-BGS
 1   finds Ronis’ decision to not further investigate this string of “cowboy hat” witnesses
 2   regarding a potential second shooter defense to be reasonable.
 3                   d. Ronis Was Not Deficient for Presenting Defenses of Self-Defense and
 4                       Accident at Trial
 5         Notwithstanding the Ninth Circuit’s remand to apply the deficiency prong to trial
 6   counsel Ronis’ alleged failure to interview declarants Rubio and Escamilla, this Court also
 7   finds that Ronis’ actions in not presenting a second shooter defense were reasonable, the
 8   decision was based on sound trial strategy, and it does not constitute ineffective assistance
 9   of counsel. This is not a case where counsel selected a defense without an adequate
10   investigation of an alternative available defense. All the evidence available to Ronis at the
11   time of trial overwhelmingly pointed to Petitioner as the shooter—Ronis stressed
12   repeatedly, as did Petitioner’s appellate counsel, that there was no factual basis for a second
13   shooter defense to be presented at trial. (See EHRT, vol. 3 at 38:21–39:2; EHRT, vol 4 at
14   39:12–23; Ex. P at 38.)
15         Petitioner cites to several Ninth Circuit cases which found counsel ineffective for
16   failing to investigate and present alternative defenses. However, in those instances, the
17   defenses selected were not viable and there were multiple witnesses that counsel failed to
18   investigate who would have easily yielded contradictory evidence to the selected defenses.
19   See Johnson v. Baldwin, 114 F.3d 835, 839 (9th Cir. 1997); Phillips v. Woodford, 267 F.3d
20   966, 978 (9th Cir. 2001); Rios, 299 F.3d at 806; Sanders, 21 F.3d at 1455. Such is not the
21   case here. As discussed above, the second shooter accounts provided by Escamilla and
22   Rubio are not credible, and the “cowboy hat” witness descriptions of the shooter are
23   seemingly instances of witness misattribution or misidentification.
24         Given the information provided by Petitioner to Ronis and the eye-witness accounts
25   discussed below, the Court finds that Ronis reasonably chose the self-defense and accident
26   theories of the case and was justified in not pursuing an entirely different defense of a
27   second shooter. See Strickland, 466 U.S. at 691 (counsel need not pursue investigation
28
                                                   92


                                                                                    10cv397-WQH-BGS
 1   after making “a reasonable decision that makes particular investigations unnecessary”); see
 2   also Williams, 384 F.3d at 611 (“Having reasonably selected an alibi defense as the primary
 3   defense theory, [counsel] no longer had a duty to investigate a conflicting mental-state
 4   defense”); Turk, 116 F.3d at 1267 (once counsel “reasonably selected the self-defense
 5   theory, his duty to investigate the competency defense, which directly conflicted with the
 6   self-defense theory, ended”).
 7         A second shooter defense not only was contradicted by the bulk of the evidence (see
 8   Exhibit M), but also contradicted Petitioner’s own statements to Ronis. Petitioner told
 9   Ronis that he “was the guy with the gun” and that he was the sole shooter; critically, he
10   never told Ronis that there was a second shooter. (EHRT, vol. 1 at 131:10–14, 122:12–14;
11   EHRT vol. 3, 15:23–16:5,); see Langford, 110 F.3d at 1387 (no ineffective assistance for
12   failure to investigate where client failed to tell attorney about relevant facts). As held by
13   the Ninth Circuit in Turk v White, “[a]s Strickland suggests, once [Ronis] reasonably
14   selected the self-defense theory, his duty to investigate the [second shooter] defense, which
15   directly conflicted with the self-defense theory, ended.” 116 F.3d at 1267. Indeed,
16   “[c]ounsel’s performance . . . is not deficient if [he] reasonably decides to limit the
17   investigation. Counsel may reasonably base investigation decisions on information
18   supplied by the defendant.” Atwood v. Ryan, 870 F.3d 1033, 1055 (9th Cir. 2017) (citing
19   Strickland, 466 U.S. at 690–91).
20         Petitioner cites Rompilla v. Beard, 545 U.S. 374, 387 (2005) to argue that counsel
21   cannot rely on a defendant to provide information and a duty to investigate exists
22   “regardless of the accused admissions or statements to the lawyer of facts constituting
23   guilt . . . .”52 (ECF No. 157 at 21–22.) However, Rompilla does not support such a broad
24   proposition in this context. In Rompilla, the Court stated that “the duty to investigate does
25
26   52
       Note, this language is quoting ABA Standards for Criminal Justice guidelines. See
27   Rompilla, 545 U.S. at 387 (quoting 1 ABA Standards for Criminal Justice 4–4.1 (2d ed.
28   1982 Supp.)).
                                                  93


                                                                                  10cv397-WQH-BGS
 1   not force defense lawyers to scour the globe on the off chance something will turn up;
 2   reasonably diligent counsel may draw a line when they have good reason to think further
 3   investigation would be a waste.” 545 U.S. at 383. The case in Rompilla turned on
 4   counsel’s failure to examine the court file from the defendant’s prior conviction, which the
 5   prosecution itself twice had brought to the attorney’s attention and which was readily
 6   obtainable. Id. at 383–84. Here, assuming arguendo that there was a second shooter,
 7   Petitioner chose to deliberately misinform Ronis that he was the sole individual with a gun
 8   and he shot the victim. Given that information, and in light of the evidence discussed
 9   below, Ronis’ presentation of self-defense and accident theories and curbing his
10   investigation of a possible second shooter defense was reasonable. See Burger v. Kemp,
11   483 U.S. 776, 794 (1987) (limited investigation reasonable because witnesses brought to
12   counsel’s attention provided predominantly harmful information); Rodelas v. Arnold, No.
13   14-CV-05017-JST, 2016 WL 4073307, at *12 (N.D. Cal. Aug. 1, 2016) (finding Rompilla
14   inapplicable as “Petitioner deliberately failed to inform his counsel that he learned of the
15   restraining order” at issue in failure to investigate claim.)
16         In addition to Petitioner’s own statements to Ronis in which he admitted to shooting
17   the victim, nine other witnesses specifically named “Roger Espinoza,” “Roger,” or
18   “Rogelio Espinoza” as the person they saw shoot the gun and/or they positively identified
19   him as the person they saw shoot the gun in statements given to police.53 Those witnesses
20   were: Roman Rodriguez Rubio, Eva Gallegos, Joaquina Soltero, the victim Pedro Arturo
21   Rivera, Norma Soltero, Silvia Escamilla (in her first police interview), Adan Rivera, Juan
22   Bolanos, and Herman Lopez. (See Ex. M.)
23         Roman Rodriguez Rubio told police that he was standing in between Petitioner and
24   Arturo Rivera trying to push them apart. He said the shots were fired by Petitioner right
25   next to Rubio’s head; his ears were ringing as a result. Rubio said Petitioner pointed the
26
27   53
       This is notwithstanding the fact that during Petitioner’s trial testimony, he admitted to
28   shooting the gun accidentally and in self-defense. (Lodgment 2, vol. 5 at 701:13–712:20.)
                                                    94


                                                                                 10cv397-WQH-BGS
 1   gun up in the air while Rubio was standing right next to him and fired about five rounds.
 2   Rubio ran away and looked back and saw Espinoza standing still and aiming his gun in the
 3   direction Arturo had run – he fired about three rounds in that same direction. (See Ex. M,
 4   at 47–48, 69–70.)
 5          Eva Gallegos saw Petitioner holding a small silver or chrome gun in his right hand
 6   and saw him fire the gun twice into the air. She also positively identified him from a 1995
 7   booking photo. (Ex. M at 36, 62.)
 8          Joaquina Soltero said she saw Petitioner shooting directly at the victim and following
 9   him with the gun. She said he shot the gun approximately ten times. (Id. at 24–25, 37, 52–
10   53.)
11          The victim, Pedro Arturo Rivera, told police that Petitioner came running toward
12   them with a gun in his hand and heard him “click it.” He then fired one round into the
13   ground. He then fired two to three more rounds into the air while looking at Pedro and
14   saying “yeah! Yeah! What now?! What now?!” Pedro put one of Petitioner’s friends in
15   between Petitioner and himself to use the friend as a shield. Petitioner chased him around
16   the friend in circles a few times. Pedro then ran away and Petitioner chased him, shooting
17   at him. He shot and missed. Pedro ran behind a car but people were already hiding there.
18   He kept running and looked back to see Petitioner chasing him with the gun in his right
19   hand. He ran and turned around to see Petitioner shoot at him again. He saw the muzzle
20   flash, and felt a pain in his head like he had run into a metal pole. He continued to walk
21   for five yards and then collapsed. (Id. at 26, 75–77.)
22          Norma Soltero told police that she came outside of the hall and saw Petitioner
23   holding a silver gun in his right hand. At first he had it pointed down, he was holding onto
24   someone going in circles and Espinoza shot the gun in the air three to four times. She saw
25   Petitioner shoot at the victim’s feet area once, then the victim was running away and
26   Petitioner shot at him. She looked away to gather her kids and looked back and saw the
27   victim fall to the ground. (Id. at 25 27, 72–74.)
28
                                                   95


                                                                                  10cv397-WQH-BGS
 1         As discussed above, Silvia Escamilla told Sgt. Shephard in an interview at the scene
 2   that she saw Petitioner shoot the gun into the air. (Ex. A.)
 3         Adan Rivera told police that Petitioner had a full-size semi-automatic gun in his
 4   hand. He initially had it up in the air – he fired one or two shots into the air and then
 5   pointed it at Adan and then the crowd. Adan Rivera ran and turned to see Petitioner firing
 6   the gun numerous times in the direction of the crowd, about ten to fifteen times. (Ex. M at
 7   56–58, 64–66.)
 8         Juan Bolanos told police that he was at the party standing outside the hall when he
 9   heard several sounds of gunshots. He saw “Sandy’s husband, [Petitioner] firing a
10   handgun,” holding the gun in his right hand. He said Petitioner was recklessly firing the
11   gun in different directions. Bolanos was five feet away from Petitioner during the shooting.
12   He saw the muzzle flash. He estimated hearing five or more shots fired. He ran back into
13   the hall for safety and did not see Petitioner shoot anyone. He did see the victim injured.
14   He told police he was afraid of retaliation from Petitioner. (Id. at 79–80.)
15         Herman Lopez told police that he heard seven to eight gunshots come from outside.
16   He stood up and saw Petitioner holding a handgun in his right hand. He saw Petitioner
17   running from the hall and get into the passenger side of a blue Mazda that made a U-turn
18   and drove away. (Id. at 80.)
19         Further, five witnesses to the shooting who did not know Petitioner’s name, Jose
20   Sanchez, Antoinette Gonzalez, Daniel Alatorre, Beginia Carillo, and Olivia Addison,
21   described the shooter as a thin Hispanic male in keeping with Petitioner’s then-physical
22   description. See Section IV.J.
23         The Ninth Circuit did not have the benefit of knowing these witness statements were
24   contained in the police reports Ronis reviewed prior to Petitioner’s trial. Ronis testified
25   repeatedly during his deposition and at the Hearing that he believed self-defense was the
26   best defense available to Petitioner and all evidence available to Ronis pointed to those
27
28
                                                   96


                                                                                    10cv397-WQH-BGS
 1   facts, including the police reports. (EHRT, vol. 3 at 17:1–5, Ex. I at 8:15–9:3.) 54 Further,
 2   Ronis stated that he would not have proffered a self-defense theory without investigating
 3   all other possible defenses. (Ex. I at 17:15–24.)
 4         His belief that there was only one shooter was based on the investigative reports, his
 5   conversations with Petitioner, the defense they chose, and the absence of any other credible
 6   evidence pointing to another shooter. (Id. at 28:23–29:6, 42:3–17.) Critically, Petitioner
 7   told him that he was the lone shooter who shot the victim. (EHRT, vol. 3 at 15:23–16:5.)
 8   He saw Petitioner several times in jail, discussed the shooting, and both felt Petitioner had
 9   a good self-defense argument. (Id. at 16:18–17:5.) When asked to justify his self-defense
10   theory, Ronis stated that “the credible evidence was that he – there was a gun in his hand.
11   People described the gun in his hand. People described him, you know, taking shots, as I
12   recall. And you know, it seemed to me that was a far more credible defense than somebody
13   else did it.” (Ex. I at 48:20–49:7.) For these reasons, a second shooter defense was simply
14   not credible and if presented could have resulted in backlash from the jury regarding
15   Petitioner’s attempted murder charge, which the jury hung on. See Bohana, 389 F. App’x
16   at 602 (“the viability of the defense selected bears on the reasonableness of counsel’s
17   actions.”); (see Ex. I at 31:14–32:6 [Ronis explaining that if there were reports stating that
18   witnesses said the shooter was Asian, and they appeared to be credible and stronger than
19   the defenses he eventually offered, he would have pursued it]).
20         When asked whether he would have chosen a different defense if he had information
21   indicating that the description of the shooter was different than that of Petitioner, Ronis
22   said he would have if it was “really credible evidence that outweighed the other defense,”
23   but that his recollection was that the credible defense is the one that was asserted. (Ex. I at
24   37:1–9.) He stated that even if he had interviewed witnesses and they had described
25
26   54
       The Court finds Ronis credibly testified that he reviewed all of the police reports and
27   was familiar with them at the time of the trial. (EHRT, vol. 1 at 131:20–23; Ex. I at 13:8–
28   14.)
                                                   97


                                                                                    10cv397-WQH-BGS
 1   someone wearing a cowboy hat, he would still have gone with his chosen defenses.
 2   (EHRT, vol. 1 at 130:1–6, 144:9–16.) Even though some witnesses testified to someone
 3   wearing a cowboy hat, he still felt that he had chosen the most credible defense. (Id. at
 4   144:9–16.)
 5         Petitioner argues that Ronis “chose and utilized weak and inconsistent defenses, self-
 6   defense and accidental shooting – and overtly conceded that the firearm that inflicted the
 7   injury to the victim was in [Petitioner]’s hand . . . .” (ECF No. 157 at 27.) Ronis stated
 8   during his deposition that it is his practice to pull the relevant jury instructions when he
 9   gets a case as part of his preparations for discussions with his client. (Ex. I at 58:18–22.)
10   He would have researched relevant legal issues during his representation of Petitioner. (Id.
11   at 58:10–13.) Thus, he would have been fully aware of the nature of the charges against
12   Petitioner and the relationship between his proffered defenses of self-defense and accident.
13         Despite this information Ronis had before him, Petitioner claims that Ronis’
14   proffered theories of self-defense and the accidental shooting would have had no impact
15   on the mayhem charge and the attendant personal use of a firearm enhancement under
16   Penal Code § 12022.53(d), as they put the gun causing the injury in Petitioner’s hand and
17   foreclosed that any other person inflicted the injury.55 (ECF No. 157 at 28.) He proceeds
18   to argue that “the most serious charge here was the firearm enhancement under Penal Code
19   § 12022.53(d)” because it required the imposition of a mandatory 25-year-to-life
20   sentence.56 (ECF No. 157 at 23 n.9.) Left unstated by Petitioner, the firearm enhancement
21
22   55
        Petitioner also argues that “according to the prosecution’s theory, [Petitioner] was
23   running after the victim and shooting as the victim was running away” making “it virtually
24   impossible to support a perfect self-defense.” (ECF No. 157 at 28.) However, such logic
     assumes that the jury would automatically believe the prosecution’s theory of events.
25   Petitioner testified to another version of events, in which he stated that he did not intend to
26   shoot anyone in alignment with accident and self defense theories. The jury was properly
     instructed as to these defenses, they just did not find Petitioner’s version of events credible.
27   56
        California law has since changed to permit courts to strike or dismiss an enhancement
28   otherwise required to be imposed by this section at sentencing or resentencing. Cal. Penal
                                                    98


                                                                                    10cv397-WQH-BGS
 1   under Penal Code § 12022.53(d) was charged as an enhancement to both the Count 1
 2   attempted murder and the Count 2 mayhem charges.
 3         Critically, before considering the firearm enhancement, jurors would have first had
 4   to find Petitioner guilty of either one of the underlying offenses, attempted murder or
 5   mayhem. If the jurors accepted Petitioner’s version of events and found the defenses of
 6   accident and/or self defense credible, they never would have even addressed the
 7   applicability of the firearm enhancement under Penal Code § 12022.53(d). As the jurors
 8   were instructed, accident and self defense were complete defenses to both mayhem and
 9   attempted murder.57 The trial court judge clarified with counsel prior to instructing the
10   jury that actual self-defense and accident applied to all three charges, with imperfect self-
11   defense applying only to the attempted murder charge. (Lodgment 2, vol. 6 RT at 788:5–
12   13.) This is in keeping with the instructions charged to the jury. (Lodgment 1, vol. 2 at
13   173–75 [stating defendant not guilty of mayhem or attempted murder, amongst other
14   charges, if he acted accidentally or used force against another person in self-defense].)
15   Further, the jury was instructed that attempted murder, mayhem, and the firearm
16   enhancement under Penal Code § 12022.53(d)58 all had a heightened intent requirement of
17
18
     Code § 12022.53(h) (as effective Jan. 1, 2019). This authority “applies to any resentencing
19   that may occur pursuant to any other law.” Id.
     57
20      Further, imperfect self-defense would have reduced attempted murder to attempted
     voluntary manslaughter as the jury was instructed. (Lodgment 1, vol. 2 at 169.)
21   58
        The enhancement for intentionally and personally discharging a firearm under Penal
22   Code § 12022.53(d) requires showing that the “defendant intended to discharge the
     firearm”. (Lodgment 1, vol. 2 at 171 [Instruction 3149. Personally Used Firearm:
23   Intentional Discharge Causing Injury or Death].) As acknowledged by the trial court judge
24   with regard to the enhancement under Penal Code § 12022.53(d)), “because a gun was fired
     at someone if it was done accidentally, it would not meet the elements of that offense.”
25   (Lodgment 2, vol. 6 at 744:17–22, 775:8–28. 778:7–19 [discussing the mental state
26   required for section 12022.53 and adding into the instruction that the individual must intend
     for the gun to go off].) This is a lesser intent requirement than mayhem, which requires
27   more than just intent to pull the trigger of the gun. (See Lodgment 1, vol. 2 at 170
28   [Instruction 801. Mayhem].)
                                                  99


                                                                                  10cv397-WQH-BGS
 1   “specific intent or mental state” and that to be guilty of these offenses “a person must not
 2   only intentionally commit the prohibited act, but must do so with a specific intent or mental
 3   state.” (Lodgment 1 vol. 2 at 163 [Instruction 252. Union of Act and Intent: General and
 4   Specific Intent Together].) Jurors were further instructed that mayhem required the
 5   defendant to have acted “unlawfully and maliciously”, with maliciously defined as when
 6   someone “intentionally does a wrongful act or when he or she acts with the unlawful intent
 7   to annoy or injure someone.” (Id. at 170 [Instruction 801. Mayhem].)
 8         Thus, there is nothing to support Petitioner’s statement that accident (and self-
 9   defense) was not a complete defense to mayhem because the jury was instructed as to the
10   heightened intent requirement. If jurors had believed Petitioner’s version of events, self-
11   defense and/or accident were complete defenses to the charged crimes.             As Ronis
12   acknowledged, the two defenses could have gone hand-in-hand based on the reports of
13   shots being fired into the air and into the ground. (Ex. I at 27:13–24.) This is an instance
14   in which Ronis “made an informed decision to present an imperfect, but well-prepared
15   [self-defense/accident defense], rather than a weak alternative defense [i.e., second shooter
16   defense] (or no defense) . . . .” Contra Bemore v. Chappell, 788 F.3d 1151, 1165–66 (9th
17   Cir. 2015).
18         Petitioner avers that had counsel “investigated and developed alternative defense
19   theories” he might have not elected to testify. (ECF No. 157 at 29.) Petitioner did not take
20   the stand during the Hearing to attest to the fact that he would have elected to pursue a
21   second shooter theory and would not have testified.59 Regardless, he argues that had he
22
23
24
     59
       Ronis did not recall the circumstances surrounding Petitioner’s decision to take the stand
     and testify but he knows there were discussions about it. (Ex. I at 39:15–21.) Ronis saw
25   Petitioner several times in jail. (EHRT, vol. 3 at 16:18–25.) They discussed the events
26   and felt Petitioner had a good self-defense argument. Ronis explained an attorney cannot
     “proffer a self-defense argument unless the person [they] are representing was truly the
27   mechanism of injury and [Petitioner] told [him] the circumstances surrounding the
28   obtaining of the weapon and the shooting.” (Id. at 17:1–5.)
                                                  100


                                                                                  10cv397-WQH-BGS
 1   conducted further investigation, Ronis “could have made an appropriate strategic choice
 2   and then competently advised [Petitioner] as to whether to take the stand, given the
 3   available alternatives.” (ECF No. 157 [quoting Bemore, 788 F.3d at 1665].) However,
 4   Petitioner provided no evidence that Ronis did not competently advise him about his ability
 5   to take the witness stand and the availability of alternative defenses. In fact, Ronis testified
 6   he reviewed all the police reports and met various times with Petitioner. The most
 7   reasonable inference is they discussed the content of the police reports and Petitioner’s
 8   ability to testify about these defenses.
 9         Looking at the charges and fleshing out the facts before Ronis at the time of trial,
10   the Court has determined that accident and self-defense were the most credible defense
11   theories he could have proffered. First, the witnesses discussed above who knew Petitioner
12   identified him by name as the shooter who injured the victim. Second, the group of
13   witnesses who did not know Petitioner by name provided a description matching his
14   immediately following the shooting to police. Third, Petitioner fled to Mexico for several
15   years following the shooting, which permits an inference of his knowledge of his guilt. See
16   California Criminal Jury Instruction No. 372. Fourth, there were no reports of an additional
17   shooter contained in the police reports. At best, there were a few witnesses, three of whom
18   were children, who misattributed a cowboy hat to the shooter. Fifth, and most importantly,
19   Petitioner told Ronis that he was the only shooter and the individual who shot the victim.
20   With this information, and given the charges against Petitioner, the only viable defenses
21   were self-defense and accident. See Bohana, 389 Fed. App’x at 602 (viability of a defense
22   informs reasonableness of counsel’s actions). Additionally, the forensic evidence involved
23   a trail of shell casings that were all from the same weapon, which was consistent with
24   Petitioner’s statement to Ronis. (EHRT, vol. 3 at 18:14–20.) As acknowledged by Ronis,
25   an attorney cannot “proffer a self-defense argument unless the person [they] are
26   representing was truly the mechanism of injury and [Petitioner] told [him] the
27   circumstances surrounding the obtaining of the weapon and the shooting.” (EHRT, vol. 3
28
                                                   101


                                                                                    10cv397-WQH-BGS
 1   at 17:1–5.) Such was the case here, and Ronis’ decision to pursue self-defense and accident
 2   defense theories was reasonable given the aforementioned circumstances.
 3         Finally, Petitioner chose to take the stand at trial and testify in his own defense that
 4   he shot the gun albeit in self-defense and accidentally. (Lodgment 2, vol. 5 at 709:24–28,
 5   710–11). There is nothing in the record to indicate his decision to testify was not made
 6   knowingly and voluntarily.60       Had Ronis called Rubio, Escamilla and/or any other
 7   witnesses to testify that there was a second shooter who shot the victim, such testimony
 8   would have conflicted directly with Petitioner’s testimony that he shot the gun in self-
 9   defense. Such a trial strategy would have raised a colorable claim of a violation of
10   Petitioner’s Sixth Amendment “autonomy” right. See McCoy v. Louisiana, ____ U.S.
11   ____, 138 S. Ct. 1500, 1508 (2018).
12         The Supreme Court in McCoy affirmed the defendant’s autonomy to determine the
13   “objectives” of his defense. The Sixth Amendment “‘contemplat[es] a norm in which the
14   accused, and not a lawyer, is master of his own defense.’ Trial management is the lawyer’s
15   province: Counsel provides his or her assistance by making decisions such as ‘what
16   arguments to pursue, what evidentiary objections to raise, and what agreements to conclude
17   regarding the admission of evidence. Some decisions, however, are reserved for the client
18   – notably, whether to plead guilty, waive the right to a jury trial, testify in one’s own behalf,
19   and forgo an appeal.” McCoy, 138 S. Ct. at 1508 (internal citations omitted) (citing
20
21
     60
22      During a January 12, 2007 post-trial status conference before the trial court judge,
     Petitioner stated he had requested that Ronis subpoena percipient witnesses to testify on
23   his behalf at trial, which Ronis did not do. He claimed that “it was another suspect who
24   [shot the victim’s eye] after grabbing the gun from me.” (Lodgment 2, vol. 1 at 2:21–4:15.)
     These statements were not under oath and directly contracted the facts he testified to at
25   trial. (See Lodgment 2, vol. 5 at 709:24–28, 710–11.) Further, Petitioner was presented
26   ample opportunity during the Hearing to take the stand and testify under oath regarding the
     circumstances surrounding his chosen defenses and his decision to take the witness stand.
27   He chose not to do so. (See EHRT, vol. 3 at 48:12–49:4; EHRT, vol. 4 at 54:4–9, 65:5–
28   21.)
                                                    102


                                                                                     10cv397-WQH-BGS
 1   Gannett Co. v. DePasquale, 443 U.S. 368, 382, n.10 (1979), Gonzalez v. United States,
 2   553 U.S. 242, 248 (2008), and Jones v Barnes, 463 U.S. 745, 751 (1983)); see, e.g., United
 3   States v. Read, 918 F.3d 712, 720 (9th Cir. 2019). As the Court explained in McCoy, the
 4   latter category of decisions “are not strategic choices about how best to achieve a client’s
 5   objectives; they are choices about what the client’s objectives in fact are.” McCoy, 138 S.
 6   Ct. at 1508–09. With these principles in mind, McCoy held that the decision of whether to
 7   admit guilt remains with the client. Id. at 1510–11.
 8         In McCoy, defense counsel wanted the defendant to concede that he was the cause
 9   of the individuals’ death in order to try to avoid the death penalty. Defendant clearly
10   instructed his counsel not to do so, but his counsel nonetheless told the jury that defendant
11   committed the killings. The Supreme Court held that the Sixth Amendment’s guarantee of
12   the right of the assistance of counsel precluded his lawyer from admitting the defendant’s
13   guilt of the acts alleged as the actus reus of a charge crime over his objections. Id. at 1509.
14   It was the client’s role, not the lawyer’s, to determine the objective of the client’s defense,
15   and defendant had a right to insist that he did not kill the victims. He was thus entitled to
16   a lawyer who would represent and attempt to further the object of the defense that
17   defendant had established.      Defense counsel’s actions amounted to structural error
18   requiring a new trial, as the “[v]iolation of a defendant’s Sixth Amendment-secured
19   autonomy ranks as error of the kind our decisions have called ‘structural’; when present,
20   such an error is not subject to harmless error review.” Id. at 1511.
21         Similarly, in United States v. Read counsel was allowed to present an insanity
22   defense over defendant’s objection and citing McCoy, the Ninth Circuit held that the
23   defendant’s Sixth Amendment rights were violated. 918 F.3d at 720. The Court reasoned
24   that an insanity defense is tantamount to a concession of guilt. Since the defendant had a
25   Sixth Amendment right to choose his defense, not so allowing him to do so was a structural
26   error, and the proper remedy is a new trial. Id. at 721; see, e.g., United States v. Audette,
27   923 F.3d 1227, 1236 (9th Cir. 2019) (had counsel presented an insanity defense over
28
                                                   103


                                                                                    10cv397-WQH-BGS
 1   defendant’s objection, defendant would have a claim of ineffective assistance of counsel);
 2   People v. Flores, 34 Cal. App. 5th 270 (2019) (counsel’s concession of the actus reus over
 3   defendant’s objection was a violation of his Sixth Amendment rights and constituted
 4   structural error requiring reversal).
 5         In the instant case, Petitioner exercised his Sixth Amendment secured-autonomy
 6   rights as defined by McCoy. First, he chose to testify on his own behalf at trial. There is
 7   no evidence in the record that Petitioner’s choice to testify on his own behalf was not made
 8   knowingly and voluntarily. Secondly, in exercising this autonomy right to testify on his
 9   own behalf, he chose to concede the actus reus of the crimes charged, i.e., the shooting of
10   the gun, injuring the victim, in order to claim self-defense. Once Petitioner chose this
11   objective, to concede guilt on the actus reus, he was entitled under the Sixth Amendment
12   to a lawyer who would represent and attempt to further the object of that defense, namely
13   self-defense and accident. See McCoy, 138 S. Ct. at 1511.61 Were Ronis not to further
14   Petitioner’s goal of self-defense and accident, but rather present evidence that another
15   person committed the actus reus, such conduct by Ronis would have been a violation of
16   Petitioner’s Sixth Amendment right and constituted structural error. The same respect for
17   the individual to decide whether to refuse to plead guilty in the face of overwhelming
18   evidence, or even reject the assistance of legal counsel altogether, also allows criminal
19   defendants the right to set the fundamental objective of their own defense. Id. at 1508.
20   Therefore, regardless of the reasonableness of Ronis’ conduct in presenting the defense of
21   self-defense and accident at trial, he was obligated under the Sixth Amendment to present
22   this defense since this was the objective and choice of the Petitioner, as evidenced by his
23   decision to testify that he acted in self-defense.
24         Based on the foregoing, Petitioner has not overcome the presumption that Ronis’
25
26   61
       The defendant in McCoy testified at trial that he did not commit the murders. The Court
27   held that even if he disagreed with the defendant, counsel could not interfere with his
28   defendant telling the jury he was not the murderer. 138 S. Ct. at 1509.
                                                   104


                                                                                 10cv397-WQH-BGS
 1   proffered defenses of self-defense and accident were “sound trial strategy” and constituted
 2   competent representation. See Strickland, 466 U.S. at 689. Neither has Petitioner offered
 3   any evidence to show he did not concur with or choose these defenses. Accordingly,
 4   Petitioner has failed to meet his burden of proving by a preponderance of the evidence that
 5   he is entitled to habeas relief as he has failed to satisfy Strickland’s deficiency prong. See
 6   Davis, 384 F.3d at 638 (“Petitioner carries the burden of proving by a preponderance of
 7   the evidence that he is entitled to habeas relief.”).
 8         VII. EVIDENTIARY ISSUES
 9         On March 30, 2018, the parties filed a Joint Exhibit List in which they stipulated to
10   the admission of many proffered exhibits and set forth their arguments regarding contested
11   exhibits. (ECF No. 116.) The parties were ordered to include any further evidentiary
12   objections they had in their post-Hearing briefs. (ECF No. 140 at 9.) Both parties raised
13   no objections to the testimony or exhibits presented other than those raised in their Joint
14   Exhibit List and as outlined in their Joint Statement regarding Exhibit M (ECF No. 154).
15   (See ECF No. 152 at 6; ECF No. 157 at 25.)
16         A. Stipulated Exhibits
17         The parties stipulated to a number of exhibits, as set forth below. The following
18   Petitioner’s Exhibits are deemed ADMITTED:
19         (1) Exhibit 1: Police Report of Daniel Alatorre’s Statement is admitted for the limited
20             purposes of the effect of the report on trial defense counsel Jan Ronis and for
21             impeachment.
22         (2) Exhibit 2: Police Report of Olivia Addison’s Statement is admitted for the limited
23             purposes of the effect of the report on trial defense counsel Jan Ronis and for
24             impeachment.
25         (3) Exhibit 3: Police Report of Antoinette Gonzalez’s Statement is admitted for the
26             limited purposes of the effect of the report on trial defense counsel Jan Ronis and
27             for impeachment.
           (4) Exhibit 4: Petitioner’s October 23, 2009 Discovery Motion to the California
28
                                                   105


                                                                                   10cv397-WQH-BGS
 1      Supreme Court is admitted.
 2   (5) Exhibit 5: Petitioner’s July 19, 2009 Motion for Interrogatories in the California
 3      Superior Court is admitted.
 4   (6) Exhibit 6: April 17, 2015 email from Petitioner’s counsel Tony Farmani to
 5      Petitioner’s trial counsel Jan Ronis is admitted for the limited purpose of
 6      impeachment.
 7   (7) Exhibit 7: April 28, 2015 email from Petitioner’s counsel Tony Farmani to
 8      Petitioner’s trial counsel Jan Ronis is admitted for the limited purpose of
 9      impeachment.
10   (8) Exhibit 8: May 21, 2015 email from Petitioner’s counsel Tony Farmani to
11      Petitioner’s trial counsel Jan Ronis is admitted for the limited purpose of
12      impeachment.
13   (9) Exhibit 9: May 21, 2015 email from Petitioner’s trial counsel Jan Ronis to
14      Petitioner’s counsel Tony Farmani is admitted for the limited purpose of
15      impeachment.
16   (10) Exhibit 10: May 26, 2015 email from Petitioner’s counsel Tony Farmani to
17      Petitioner’s trial counsel Jan Ronis is admitted for the limited purpose of
18      impeachment.
19   (11) Exhibit 11: June 5, 2015 email from Petitioner’s counsel Tony Farmani to
20      Petitioner’s trial counsel Jan Ronis is admitted for the limited purpose of
21      impeachment.
     (12) Exhibit 12: September 4, 2007 letter from Petitioner’s appellate counsel
22
        Barbara Smith to Petitioner’s trial counsel Jan Ronis is admitted.
23
     (13) Exhibit 13: Declaration of Petitioner’s appellate counsel Barbara Smith signed
24
        January 23, 2018 is admitted.
25
     (14) Exhibit 14: Reporter’s Transcript of Petitioner’s January 12, 2007 state court
26
        Status Conference Hearing is admitted.
27
28
                                           106


                                                                             10cv397-WQH-BGS
 1   (15) Exhibit 15: April 10, 2017 email from Petitioner’s counsel Tony Farmani to
 2      Petitioner’s trial counsel Jan Ronis is admitted for the limited purpose of
 3      impeachment.
 4   (16) Exhibit 16: April 25, 2017 email from Petitioner’s counsel Tony Farmani to
 5      Petitioner’s trial counsel Jan Ronis is admitted for the limited purpose of
 6      impeachment.
 7   (17) Exhibit 17: April 25, 2017 letter from Petitioner’s counsel Tony Farmani to
 8      Petitioner’s trial counsel Jan Ronis is admitted for the limited purpose of

 9      impeachment.
     (18) Exhibit 18: June 26, 2017 email from Respondent’s counsel Assistant
10
        Attorney General Daniel Rogers to Petitioner’s trial counsel Jan Ronis is
11
        admitted for the limited purpose of impeachment.
12
     (19) Exhibit 19: October 12, 2017 email from Petitioner’s trial counsel Jan Ronis
13
        to Petitioner’s counsel Tony Farmani is admitted for the limited purpose of
14
        impeachment.
15   (20) Exhibit 20: Reporter’s Transcript of Prosecution’s Rebuttal Argument at
16      Petitioner’s trial is admitted.
17   (21) Exhibit 21: Reporter’s Transcript of Defense’s Closing Argument at
18      Petitioner’s trial is admitted.
19   (22) Exhibit 22: Reporter’s Transcript of Prosecution’s Closing Argument at
20      Petitioner’s trial is admitted.
21   (23) Exhibit 23: Excerpts of Reporter’s Transcript are admitted.
22   (24) Exhibit 24: The Ninth Circuit’s Memorandum Decision is admitted.
23   (25) Exhibit 25: Fonseca v. Hall, 568 F. Supp. 2d 1110 (C.D. Cal 2008) is
24      admitted.
25   (26) Exhibit 26: Because of the inconsistent labeling and numbering between the
26      parties’ Joint Exhibit List and Petitioner’s exhibits provided to the Court, the
27      parties did not stipulate to the admission of what is marked as Exhibit 26, which
28
                                          107


                                                                         10cv397-WQH-BGS
 1            is a portion of the Reporter’s Transcript of the February 16, 2006 motions in
 2            limine hearing prior to Petitioner’s state court trial. Regardless, the Transcript of
 3            the February 16, 2006 motions in limine hearing is ADMITTED as Exhibit 26.
 4            See United States v. Arias, 575 F.2d 253, 254 (9th Cir. 1978) (holding that a trial
 5            transcript is admissible under the Federal Rule of Evidence 803(8)).
 6         (27) Exhibit 27: December 14, 2017 Declaration of Petitioner’s trial counsel Jan
 7            Ronis is admitted.62
 8   Further, the following Respondent’s Exhibits are deemed ADMITTED:
 9         (A) Exhibit A: March 12, 2001 Officer’s Report of Interview of Miguel Rubio and
10             Silvia Escamilla by Sergeant Shephard is admitted for the limited purposes of
11             effect of the report on Petitioner’s trial counsel Jan Ronis and for impeachment.
12         (B) Exhibit B: March 14, 2001 Detective Follow-up Report by Sergeant Cordero of
13             March 11, 2001 interview of Sylvia Escamilla is admitted for the limited
14             purposes of effect of the of the report on Petitioner’s trial counsel Jan Ronis and
15             for impeachment.

16         (C) Exhibit C: Recording of March 11, 2001 interview of Silvia Escamilla by
               Sergeant Cordero is admitted for the limited purpose of impeachment.
17
           (D)Exhibit D: Transcript (Spanish) of March 11, 2001 interview of Silvia Escamilla
18
               by Sergeant Cordero is admitted for the limited purpose of impeachment.
19
           (E) Exhibit E: Transcript (English) of March 11, 2001 interview of Silvia Escamilla
20
               by Sergeant Cordero is admitted for the limited purpose of impeachment.
21
           (I) Exhibit I: Transcript of November 30, 2017 Deposition of Jan Ronis is admitted.
22
23
24   62
        On the parties’ Joint Exhibit List (ECF No. 116), Petitioner’s Exhibit 27 is listed as a
25   search warrant. (Id. at 5.) However, the Court was not presented with a copy of a search
26   warrant and it does not appear to have been entered as an exhibit during the Hearing. The
     declaration of Jan Ronis was marked and admitted during the Evidentiary Hearing as
27   Exhibit 27. (EHRT, vol. 4 at 29:8–31:5.) On the Joint Exhibit List, Ronis’ declaration is
28   listed as Exhibit 26. (ECF No. 116 at 5.)
                                                 108


                                                                                   10cv397-WQH-BGS
 1         (J) Exhibit J: Transcript of November 30, 2017 Deposition of Juan Lopez is
 2         admitted.
 3         (K) Exhibit K: June 5, 2009 Declaration of Silvia Escamilla is admitted.
 4         (L) Exhibit L: Recording of March 10, 2001 interviews of Miguel Rubio and Sylvia
 5         Escamilla by Sergeant Shephard is admitted for the limited purpose of impeachment.
 6         (N) Exhibit N: Transcript of March 10, 2001 interview of Miguel Rubio by Sergeant
 7         Shephard is admitted for the limited purpose of impeachment.
 8         (O) Exhibit O: Transcript of March 10, 2001 interview of Sylvia Escamilla by

 9         Sergeant Shephard is admitted for the limited purpose of impeachment.
           (P): Exhibit P: Letters from Petitioner’s appellate counsel Barbara Smith to
10
           Petitioner, as redacted by the parties and updated by the Court during the Hearing
11
           (see EHRT, vol. 4 at 4:12–5:14), are admitted for the limited purposes of establishing
12
           what Smith saw in Ronis’ file regarding another shooter and what Petitioner and
13
           Sandy Barajas communicated to her identifying another shooter.
14
15         B. Contested Exhibits
16         In addition to the Exhibits the parties stipulated to, Petitioner objects to the
17   admission of Respondent’s Exhibits F, G, H, and M. (ECF No. 116 at 6–7.)
18                a. Exhibits F, G, and H
19         Exhibits F, G, and H are the detective follow up report, recording, and transcript of
20   Sandy Barajas’ March 10, 2001 interview with Sergeant Cordero. Respondent asserts that
21   these exhibits are admissible for purposes of impeachment to the extent that Barajas’
22   statement are inconsistent with Barajas’ testimony at the Hearing. Petitioner objects to the
23   admission of these exhibits. He argues that Barajas never testified at the Hearing to
24   anything contrary to her police statement. (ECF No. 116 at 6.)
25         During Barajas’ testimony, she made statements calling into question her ability to
26   speak English at the time she translated and drafted her mother Sylvia Escamilla’s 2009
27   declaration. She stressed repeatedly that English is her second language and while she has
28
                                                 109


                                                                                 10cv397-WQH-BGS
 1   improved, her “English is not the best.” (EHRT vol. 1, at 184:11–23, 186:9–13.) She
 2   stated her “knowledge of English back then is not what it is today . . . .” (Id. at 192:5–7.)
 3   Further, in an attempt to overcome the fact that the declaration referred to only a single
 4   gun, Barajas stated that it is possible she mistranslated her mother’s statements and she
 5   intended to say “a” gun instead of “the” gun. (Id. at 185:11–18, 190:15–191:14.)
 6         Barajas’ interview with Sergeant Cordero shows that Barajas was proficient in
 7   English at the time of the shooting, on March 10, 2001, in contradiction to these statements.
 8   (See Exs. F, G, H.) Accordingly, the Court ADMITS Exhibits F, G, and H for the limited
 9   purposes of impeachment regarding Barajas’ ability to speak English at the time she
10   prepared Escamilla’s declaration.
11                b. Exhibit M
12         Respondent introduced all the police reports that Respondent’s counsel received
13   from the District Attorney’s office in connection with this case as Exhibit M. As set forth
14   in the Joint Exhibit List (ECF 116), the parties did not stipulate to the admission of these
15   reports. Respondent’s position is that the reports should be admitted not for their truth, but
16   for the limited purposes of the effect of the reports on Jan Ronis and for impeachment.
17   Petitioner’s position is that except for the police reports contained in Petitioner’s Exhibits
18   1, 2 and 3, and Respondent’s Exhibits A and B, Ronis was not questioned about other
19   police reports and therefore there is no proof that he reviewed the reports in Exhibit M.
20   (ECF No. 116 at 7.)
21         On the final day of the hearing, September 14, 2018, a discussion was held regarding
22   these reports. This Court ruled that the reports in Exhibit M would be admitted, subject to
23   a showing that they were turned over to trial counsel. (EHRT, vol. 4 at 62:12–20.)
24   Respondent’s counsel agreed to procure a declaration from the District Attorney’s office
25   regarding a discovery log or some proof that the file was turned over to trial counsel and
26   Petitioner’s counsel said that if the declaration was satisfactory, he would stipulate that
27   what is contained in Exhibit M was the District Attorney’s file that was turned over to trial
28
                                                  110


                                                                                   10cv397-WQH-BGS
 1   counsel. (Id. at 64:4-25–65:4.)
 2         In the parties Joint Statement Regarding Exhibit M, the parties attach a declaration
 3   from James E. Atkins, a Retiree Deputy District Attorney from the San Diego County
 4   District Attorney’s Office who reviewed the Officer’s Case Management System for
 5   Petitioner’s case. (ECF No. 154 at 6–8.) The Case Management System discovery record
 6   shows that “all Bates stamped pages numbered 1 through 333 were made available to, and
 7   received by the defense.” (Id. at 7.) Petitioner argues that because Ronis was not
 8   Petitioner’s counsel of record until March 10, 2005, there is nothing to show that Ronis
 9   took possession of the police reports bates stamped 1 through 288 from prior counsel, as
10   they were received by the defense on February 9, 2005. (Id. at 2.)
11         However, as noted by Respondent, Petitioner’s prior counsel was required to return
12   all client papers and property on termination of his representation and upon the request of
13   the client. See Rules of Professional Conduct of the State Bar of California Rule 3-
14   700(D)(1) (in effect from 1992 to 2018). Ronis testified numerous times to the fact that he
15   reviewed all police reports in this action. (See Ex. I at 13:8–14; EHRT, vol 1 at 126:20–
16   127:1, 131:20–23, 144:9–16; EHRT, vol 3 at 6:6–8, 7:2–4, 26:6–10.) Additionally,
17   Petitioner’s appellate counsel testified that based on her review of the police and
18   investigative reports, Escamilla’s statements did not exonerate Petitioner. This necessarily
19   shows that Ronis was in possession of Escamilla’s statements to police if they were
20   provided to Petitioner’s appellate attorney as part of Ronis’ case file. (See EHRT, vol. 4
21   at 9:17–10:17.) Escamilla’s statements to police are bates stamped 186–187 and 232. (Ex.
22   M at 36–37, 51.) Thus, they were part of the police reports bates stamped 1 through 288
23   that Petitioner argues Ronis did not receive.
24         The Court finds that the declaration from James E. Atkins coupled with the
25   information discussed above establishes that the reports contained in Exhibit M were
26   turned over to Ronis. See Fed. R. Evid. 104(b) (requiring only “evidence sufficient to
27   support a finding of the fulfillment of the condition” to establish conditional relevancy).
28
                                                 111


                                                                                 10cv397-WQH-BGS
 1   Accordingly, the Court ADMITS Exhibit M into evidence not for the truth of the matters
 2   asserted, but for purposes of impeachment and for the effect of these reports on Jan Ronis
 3   in his preparation of Petitioner’s defense at trial.
 4         C. Miguel Rubio’s Declaration
 5         As discussed above in Section VI.B.b., Rubio’s declaration (Ex. 28) is inadmissible
 6   for the truth of the matters asserted and the parties have failed to proffer an applicable
 7   hearsay exception. Rubio did not testify at the Hearing and his statements contained in his
 8   declaration were not subject to cross-examination.63 Accordingly, Rubio’s declaration (Ex.
 9   28) is EXCLUDED and Petitioner cannot use Rubio’s declaration to establish the facts
10   asserted therein.
11         VIII. CONCLUSION & RECOMMENDATION
12         For all the foregoing reasons, IT IS HEREBY RECOMMENDED the Court issue
13   an Order: (1) approving and adopting this Report and Recommendation; (2) finding
14   Miguel Rubio and Sylvia Escamilla are not credible witnesses; (3) finding trial counsel was
15   not deficient in not interviewing them and not presenting their testimony at trial; (4) finding
16   trial counsel’s actions did not constitute ineffective assistance of counsel; and accordingly,
17   (5) denying the Petition.
18         IT IS ORDERED that no later than February 11, 2020 any party to his action may
19   file written objections with the Court and serve a copy on all parties. The document should
20   be captioned “Objections to Report and Recommendation.”
21         IT IS FURTHER ORDERED that any reply to the objections shall be filed with
22   the Court and served on all parties by February 18, 2020.
23         The parties are advised that failure to file objections within the specified time may
24   waive the right to raise those objections on appeal of the Court’s order. Turner v. Duncan,
25   158 F.3d 449, 455 (9th Cir. 1998); Martinez v. Ylst, 951 F.2d 1153, 1156 (9th Cir. 1991).
26
27   63
       It is also important to note that the declaration is thoroughly impeached by Rubio’s prior
28   statement to police, as discussed above. (See Exs. L, N.)
                                                   112


                                                                                    10cv397-WQH-BGS
 1        IT IS SO ORDERED.
 2   Dated: January 28, 2020
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                               113


                                     10cv397-WQH-BGS
